Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 1 of 140 Page ID #:869




                           EXHIBIT F
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 2 of 140 Page ID #:870




1        SANDRA R. BROWN
         Acti ng Uni ted Stat es Atto rney
                                                                           FILED
2        PATRICK R. FITZGERALD                                   CLERK, U.S. DISTRICT COURT
         Ass ista nt Uni ted Stat es Atto rney
3        Chie f, Nat iona l Sec urit y Div isio n
         MARK TAKLA (Cal . Bar No. 2181 11)
4        Ass ista nt Uni ted Stat es Atto rney
         Terr oris m and Exp ort Crim es Sec tion              CENTRAL DISTRICT OF CALIFORNIA
5              Uni ted Stat es Atto rney 's Offi ce            BY                     DEPUTY
               411 Wes t Fou rth Stre et, Suit e 8000
6              San ta Ana, Cal ifor nia 9270 1
               Tele phon e:  (714 ) 338- 3591
7               Fac sim ile:  (714 ) 338- 3561
                Ema il:      mar k.ta kla@ usdo j.go v
 8
         Atto rney s for Pla inti ff
 9       UNITED STATES OF AMERICA

10                                  UNITED STATES DIST RICT COURT

11                          FOR THE CENTRAL DIST RICT OF CALIFORNIA

12       UNITED STATES OF AMERICA,                 No. CR 17-0 0081

13                   Pla inti ff,                  SUPPLEMENTAL AFFIDAVIT OF MARK
                                                   TAKLA IN SUPPORT OF REQUEST FOR
14                   V.                            EXTRADITION OF TIAN MIN WU

15        TIAN MIN WU,
             aka "Bob Wu,"
16           aka "Dav id Wu,"
             aka "Gra ham Son es,"
17           aka "Edw ard Wan g,"

18                   Defe ndan t.

19
                                                              and stat e:
20              I, Mark Tak la, bein g duly swo rn, depo se
                                                                    ve-l iste d case and
21              1.   I have revi ewe d the case file in the abo
                                                         A thro ugh G supp orti ng the
22        here by prov ide the evid ence in Exh ibits
                                                       it of Jere my Ding prov ided in
 23       arre st war rant , com plai nt, and Aff idav
                                                         ugh Gar e inte nded to prov ide
 24       the extr adit ion pack et. Exh ibits A thro
                                                        and Aff idav it of Jere my Ding
 25       supp ort for arre st war rant , com plai nt,
                                                          evid ence coll ecte d in this
 26       and do not con tain all the docu men ts and

    27     case .

    28
                                                   1
                                                                                                WU001516
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 3 of 140 Page ID #:871




                                                                                   cial
1             2.       Exhib its A throu gh G conta in witne ss statem ents, finan
                                                                    cover
2     recor ds, and email s and text messa ging betwe en the under
                                                                    and the
3     Home land Secu rity Inves tigati ons ("HSI ") agent ("UCA l")

4     subje ct of the inves tigat ion, TIAN MIN WU ("WU" ).
               3.      The follow ing infor matio n has been redac ted:   (1)
5
                                                                    at issue ; and
6      infor matio n ident ifyin g the selle r of the comm oditie s
                                                                    st (whic h also
7      (2) infor matio n not perti nent to the extra ditio n reque

 8     reduc es the trans latio n costs ).
                                                                                    t
 9             4.      While some statem ents post- date the issua nce of the arres
                                                                    ed befor e then
10     warra nt, the infor matio n furni shed by the witne ss exist
                                                                    was issue d,
11     and was used to obtai n the warra nt. After the warra nt
                                                                   ed in a repor t.
12     the infor matio n provi ded by the witne ss was memo rializ
                                                                          ornia ,
13         Execu ted this 2~ day of March , 2017, at Santa Ana, Calif

14     Unite d State s of Amer ica.

15

16
                                                   MARK TAKLA
17                                                 Assis tant Unite d State s Attor ney
18
                   Signe d and sworn to befor e me this
                                                          7   day of March , 2017, at
19

20     SanAa /Ana, Calif ornia .

21           'VI
         /
22
       THE HONORABLE            McCORMICK
23     UNITED STATES MAGISTRATE JUDGE

24

25

26

27

 28

                                                   2                             WU001517
                                                   .   I   ..
i   I




        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 4 of 140 Page ID #:872




                              EX I IT A




                                                                                          1
                                                                                   WU001518
         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 5 of 140 Page ID #:873



                                       PARTMENT OF HOMELA ND SECURITY


                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

                                                                                                                                                                         Page 2 of 2
03/09/2017 20:51 EST




 DETAILS OF INVESTIGATION




 On or about June 5, 2013,                          advised HSI SA Kimberly Long that its
 employee,                                                         a suspicious inquiry via the
 company's web site (online                                          The inquiry, which was for a
       T-4000 High Gain Antenna, came from WU using email address "bob2099@sin a.com." In the
 email, WU claimed to be part of a trading company from "mainland China."   Based on a review of
 the email header and website registration information, it was determined that WU was located in
 the People's Republic of China (PRC).




  Mr.        forwarded the inquiry to                                    s Facility Security Officer, and the information
  eventually made its way to SA Long.                               A review of the initial email by SA Long revealed the
  following:




    1.   On or about May 30, 2013,       received an email from WU at bob2099@sina .com stating, "We
         are from China - mainland, one trading company, and we are interested in your antenna    T-
         4000 High Gain Antenna, Could we get the quotation for this? Could we to b your partner at
         China - Main land? BR Bob"




                                                                                                                                              Date Approved
                                                                                                                                                    3/9/2017

                                                 OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                     ?
               This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request             WU001519
                                                                                                                                                         for disc\os1\

                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 6 of 140 Page ID #:874




                      EXHIBIT B




                                                                           WU001520
                         . I
                                                                                         I
   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 7 of 140 Page ID #:875




                                                                                        Leah Kim <asianpacifictrade@gmaitcom>



        T-4000 High Gain Antenna
        14 messages

        Leah Kim <asianpacifictrade@gmall.com>                                                             Mon, Jun 10, 2013 at 6:04 PM
        To: bob2099@slna.com
         Dear Bob,

         My name ls Leah Kim of Asian Pacific Trade. I'm an independent broker and often assist customers
         seeking aviation and mllitary parts. I'm based In the Los Angeles area with access to several small to large
         manufacturing and defense companies. In addition, I am very familiar with export and shipping logistics. I
          understand you're interested in purchasing the       ,~oo High Gain•Antenna. Please let me know
          how many you would like to purchase and who the end user will be and I can send you a quote.

          Best regards,
          Leah Kim
          Asian Pacific Trade



        bob2099 <bob2099@sina.com>                                                                        Thu, Jun 13, 2013 at 12:15 AM
        Reply-To: bob2099 <bob2099@sina.com>
        To: Leah Kim <asianpaciflctrade@gmall.com>

           Dear Leah
           Nice to get your emalll
           Our customer tum to mechanical steerable antenna because of no response from this company, Anyway
           you can give me a quote and then I show it to our customer again.


           Third customer ask me about one software - - 5 0 0 and HF Signals Database, Is II pOllsible? ~htlp:IJwww
           told me U1al lhey need 2•3monlh lo get approval.
            We have many request at different period, maybe we can do something together.

            Asian Pacific Trade is one company and you own it or you work for it? There is any web site? do you
            often come to China?

            we took three days holiday so delay to answer youl

            BR
            Bob




                                                                                                                                           A

1 of6                                                                                                                           411\J.WU001521
                                                                                                                                       ______ _
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 8 of 140 Page ID #:876




       Leah Kim <astanpacifictrade@gmail.com>                                            Thu, Jun 13, 2013 at 9:00 AM
       To: bob2099 <bob2099@slna.com>
        Dear Bob,

        I'm traveling right now but wot start working on the price quotes for the items you're requesting as soon as
        possible.

         rm an Independent Broker and Asian Pacific Trade is my business. I'm working on rrrt website but have
         been too busy fulfilling orders! I'll need to hire help soon.

         Is it correct to assume your customer Is mainland China? This will help me to determine the estimated time
         of delivery, as well as the Government licensing requirements.

         Regarding the T-4000 High Antenna 1 I have a quote for a single purchase but need to know the particulars,
         like the end user Information. Please send as soon as possible and I will provide the information.        ·

         Best regards,
         Leah Kim
         Sent from my !Phone
         [Quoted leld. hidden)


       bob2099 <bob2099@sina.com>                                                        Thu, Jun 13, 2013 at 11:57 PM
       Reply-To: bob2099 <bob2099@sina.com>
       To: Leah Kim <aslanpacifictrade@gmail.com>

           Dear Leah

           The end user ls Shanghai Changjiang Shipping Corp.


           bob2099




2of6                                                                                                             4t1VWU001522
                                                                                                                     --------
   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 9 of 140 Page ID #:877




        Leah Kim <asianpacifictrade@gmall.com>                                        Wed, Jun 26, 2013 at 5:38 PM
        To: bob2099 <bob2099@sina.com>
         Bob,

         A single license for the-500 will be $11,500 plus my additional risk fee of 25%. The HF Signals
         Database Is a subscription service of $2000 per year. However, like the T-4000, both of these items are
         export restricted to China since they are ITAR controlled. Let me know what your customer would like to do

                                                                                                                        6
                                                                                                                WU001523
                                                                                                                  ···- ..•
4 of6                                                                                                        41Y -··.
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 10 of 140 Page ID #:878




         and I'll see what we can do to overcome the shipping issues.

         11/r
         Leah
         [Quoted text hidden)



        bob:2099@slna.com <bob2099@sina.com>                                                Thu, Jun 27, 2013 at 6:29 AM
        Reply-To: bob2099@sina.com
        To: Leah Kim <asianpacifictrade@gmail.com>
        Cc: bob2099 <bob2099@sina.com>

          A single license for the             500 will be $11,500, it included one signal database? we
          needn't HF Signal database update service per year.


          what's your payment condition? and lead time?



          ----- !iiOtim~ i1t. -----
          lt f4' A: Leah Kim <asianpacifictrade@gmall.com>
          l&{lf A : bob2099 <bob2099@sina.com>
          :±Bi : Re:Re: T-4000 High Gain Antenna
          !:!WI: 2013~06~271:l 08~38,t



        Leah Kim <asianpacifictrade@gmail.com>                                              Thu, Jun 27, 2013 at 7:42 PM
        To: bob2099 <bob2099@slna.com>
          Bob,

          Yes, the single license is $11,500 plus up to 25%, delivery up charge. The multimedia signals database is
          delivered once per month, hence the one-year subscription charge of $2000, which is delivered via email. I
          hope this answers your question correctly.

          If we decide to wtoo          -onk
                                    ether     rocuring the-00 or the T--4000, then I must ask that you do NOT
          contact-o r                             Since these items are ITAR controlled and require an export license
          from the State Department, 1t w1 I be impossible for you to purchase directly from the company. And it will
          be Impossible for met to get a license. This is to protect me from getting into any trouble with the US
          authorities and this is why I charge a risk fee of 25% above the sell price.

          Regarding lead time, the-00 should take approximately 2-3 weeks. I require $11,500 up front, then
          and additional 25% ($2875) upon delivery, Total payment is $14,375.

          The -T-4000 antenna is made to order and will take 6-8 weeks to bulld.

           I can accept payment in multiple ways. It really depends on What you are purchasing and how much the
           transaction ls. Typically, for new customers, I like to meet in person in a 3rd country to be sure you are a
           legitimate buyer. This also give you a chance to feel comfortable with me. These are expensive and
           sensitive deals and I like both of us to feel confident with each other.

           Let me know if this is possible for you. I can be very flexible.


           Best,

                                                                                                                                7
                                                                                                                          WU001524
5 of6
        - I
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 11 of 140 Page ID #:879




                                                                                                                      /q
                        ail                                               Leah Kim <asianpaclffctrade@gmail.coLJ



        Food
        28 messages

        bob2099 <bob2099@sina.com>                                                       Thu, Jun 27, 2013 at 8:13 PM
        Reply-To: bob2099 <bob2099@sina.com>
        To: Leah Kim <asianpacifictrade@gmall.com>

           Dear Leah
           It Is Impossible for me to go to a 3rd country to meet you. but we really can discuss how to go on doing
           Krypto, we need time to set up trust between us.
           We can begin with Krypto if you really can do.

              I change the Subject and product name -Krypto


              bob2099




                                                                                                                      WU001525
                                                                                                                4/1~- ---- . --
I of9
                                                                                                   .   ~   -"   '"~~~.   ·"'   ""~~   ~-~   1

                                                                                                                                            I

   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 12 of 140 Page ID #:880




                                                                           Leah Kim <asianpacifictrade@gmail.c.om>



         rm• :Re:_lm. : Re:_Re:_Food
         2 messages

         bob2099@sina.com <bob2099@sina.com>                                                Tue, Jul 2, 2013 at 6:45 AM
         Reply~To: bob2099@sina.com
         To: Leah Kim <asianpacifictrade@gmail.com>
          meet at 3rd country and I give money and then you give me software, right?

          Is it possible to meet at China to do this?


         Leah Kim <asianpacifictrade@gmail.com>                                              Tue, Jul 2, 2013 at 8:58 AM
         To: "bob2099@slna.com" <bob2099@sina.com>

          Yes. That is correct. However, not in China. Another Asian country is better for me, such as Thailand,
          Australia, Saipan, etc.




                                                                                                                                                Q

1 of l                                                                                                                                4/1\JWU001526
                                                                                                                                           __ _
                                                   I    ,

  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 13 of 140 Page ID #:881




                                                                            Leah Kim <asianpacifictrade@gmaitcom>



        From Bob
        1 message

        bob_wu <bob_wu@creation-foundation.com>                                           Mon, Jan 20, 2014 at 10:40 PM
        To: aslanpacifictrade@gmail.com

         Hi, Leah

         I sent several emails to you by my email - bob2099@sina.com but not get your any response. I doubt that maybe
         there is some problem with my email so I change to this email to talk to you.

         Hope that It can work.



           I want to confirm with you about the price o f -                 500, so please give formal prfce f o -
         -                 500 and package list.


          what's the license look like ? USB dongle ?

          we plan to do by PayPal.
          Do you have other way for contacting, such as phone number? Skype? My skype account is bobwu2099



          Our customer call me in these days, almost every day and push me to give formal quotation. But I am waiting for
          you.


          Expecting your response!



          BR
          Bob




                                                                                                                     41IVWU001527
I ofl
                             I   I                                            i !
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 14 of 140 Page ID #:882




       Leah Kim <asianpacifictrade@gmail.com>                                          Wed, Jan 29, 2014 at 9:30 PM
       To: bob2099 <bob2099@sina.com>
        Bob,
        Please see the info below on the-500 regarding the price. And yes, it is a USB dongle.

        I will be available to skype or for a caU tomorrow evening after 4:30 PST {or 8:30 am China time In Friday)



                                                                                                                       11
4of9
                                                                                                               4t:VWU001528
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 15 of 140 Page ID #:883




         Regards,
         Leah




        bob2099 <bob2099@sina.com>                                                     Sun, Feb 9, 2014 atB:52 PM
        Reply-To: bob2099 <bob2099@sina.com>
        To: Leah Kim <asianpacifictrade@gmail.com>

           I have provided the price to customer today and 90% possibility to got order. !t can ship to Beijing
           directly? we want to pay by PAYPAL. I try to add you at Skype and send one hello mssage to you today.


           bob2099




                                                                                                                        12
5 of9
                                                                                                                   WU001529
  I""'                                                                        .. I

  !      '                                                                       !
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 16 of 140 Page ID #:884




             Leah Kim <asianpacifictrade@gmail.com>                                          Mon, Feb 10, 2014 at 8:56 PM
             To: bob2099 <bob2099@slna.com>
              Bob,
              That's great. Let me get back to you on shipping directly to Beijing. Send me the ultimate consignee and
              address.
              Leah




             bob2099 <bob2099@sina.com>                                                     Mon, Feb 10, 2014 at 10:38 PM
             Reply-To: bob2099 <bob2099@sina.com>
             To: Leah Kim <asianpaciflctrade@gmail.com>


                Address and consignee:
                Room. I 0-7-40 I Kangj iayuan, Gaobeidian North Road,
                Chaoyang District, Beijing, China. Postcode: 100025
                Attention:tianzhongwu



                bob2099




                                                                                                                                  1~

6of9                                                                                                                4/1 \/'iWU001530
                                                                                                                            ___ - - - - -
                                I
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 17 of 140 Page ID #:885




       G~:au.,.
         !ij,Coogk-
                                                                       Leah Kim <asianpacifictrade@gmall.com>



       The    new lpad air and Mini lpad
       1 message

       bob2099@sina.com <bob2099@slna.com>                                             Fri, Feb 28, 2014 at 4:24 PM
       Reply-To: bob2099@slna.com
       To: Leah Kim <asianpacifictrade@gmail.com>

        We will go through the paypal, we can pay two times, or maybe &10000 go through paypa! and the rest go
        bank transferlng.
         our paypal:cotstech@cotstech.cn



         we can do now.


         we need origual package of products, one signed orginal manufaturer statement including serial number.




                                                                                                                      14
                                                                                                             4/VWU001531
loft
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 18 of 140 Page ID #:886




                                                                         Leah Kim <asianpaclfictrade@gmail.com>



        ~ ~ t:fl sent you $10,000.00 USO
        1 message

        ~ Ji:lf' via PayPal <member@paypal.com>                                          Sat, Mar 1, 2014 at 4:58 PM
        Reply-To: cotstech@cotstech.cn
        To: Asian Pacific Trade <asianpacifictrade@gmail.com>


            PayPal'·

                                                                       Transaction ID: 26Y42418HF781970W

              !l x tfl sent you $10,000.00
              USO

              Hello Asian Pacific Trade,
              Just thought you'd like to know.~   ~IP sent you $10,000.00 USD.

               Note from ~    Jc i:p:
               We paid Address: Room 10-7-401 KangJiaYuan GaoBeiDian North Road, ChaoYang
               District, BeiJing, China. Postcode:100025, Mobile number:18511761539




                                                                                                             41VWU001532
I of2
                                                                                                 .. I
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 19 of 140 Page ID #:887




                                                                            Leah Kim <asianpaciflctrade@gmail.com>



        m•: Re: bread
        12 messages

        bob2099 <bob2099@sina.com>                                                          Thu; Mar 13, 2014 at 5:38 PM
        Reply•To: bob2099 <bob2099@sina.com>
        To: astanpaoiflctrade@gmail.com
         anything is on schedule?how much you want to declare to customs? lower price is better to us, maybe $
         3800



         Leah Kim <asianpacifictrade@gmail.com> '.JJia:
         Yes. I expect to have the product the week of March 24, then I'll ship It direct to you. I'll let you know when I
         have an exact date from the company. And I'll email you the shipping Information (label) once I send lt to
         you.

          Sent from my !Phone




        Leah Kim <asianpaciftctrade@gmail.com>                                              Thu, Mar 13, 2014 at 7:36 PM
        To: bob2099 <bob2099@sina.com>
          Yes. All is on schedule. I can declare a lower price if that helps on Your end. What do you want me to write
          for the description?

          Sent from my iPhone
          (Quoted text hidden)




I of4                                                                                                                4/iVWU001533
                                                                    ~-• •. ••~"'   '1~   ••--   I


                                                                                                !   I                I
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 20 of 140 Page ID #:888




                                                                                     Leah Kim <asianpacifictrade@gmail.com>



        Package
        2 messages

        Leah Kim <asianpacifictrade@gmail.com>                                                          Thut Mar 27, 2014 at 3:25 PM
        To: bob2099 <bob2099@slna.com>
         Bob,

         I received the product, see attached photos. I'm going to send it out via International Express mails

         Per your request, I can write $3800 on the customs forms, however, anything over $2500 requires additional
         export forms to be filed In the U.S. What do you want me to do?

         Thanks,
         Leah

          Sent from my iPhone

        bob2099 <bob2099@sina.com>                                                                      Thu, Mar 27, 2014 at 5:38 PM
        Reply-To: bob2099 <bob2099@sina.com>
        To: aslanpacifictrade@gmail.com
          less than $2500 Is also ok to me




                                                                                                                                       17
                                                                                                                                 WU001534
                                                                                                                             4/lv -
1 oft
                                             I
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 21 of 140 Page ID #:889




                                                                          Leah Kim <asianpaclfictrade@gmall.com>



        Invoice
        3 messages

        bob2099 <bob2099@sina.com>                                                         Tue,   Apr t, 2014 at 2:32 AM
        Reply-To: bob2099 <bob2099@sina.com>
        To: Leah Kim <asianpacifictrade@gmall.com>

           need two formal signed Invoice- one is K500, value is $2100, anothe is service fee, value is the rest of
           our paymnet.

           Thanks!


           bob2099




                                                                                                                      WU001535
                                                                                                                 41 \/\ '-'
                                                                                                                          I-,-,
                                                                                                                              'V 'V ' - '
I of2
                           I
                       --- I              - -- - -- I
                                          ·····.-_-_ ;.··-:'

 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 22 of 140 Page ID #:890




       Leah Kim <asianpaciflctrade@gmail.com>                                            Thu, Apr 3, 2014 at 2:31 PM
       To: bob2099 <bob2099@sina.com>
        Bob,
        We have a problem. See the email below,

         We discussed this in the beginning, which is why I prefer to meet in person and hand deliver products
         Instead of shipping them direct In the past, when I have shipped, I've never had anything detained. Have
         you?

         What do you want me to do?




                                                                                                               4/1~WU001536
2of9
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 23 of 140 Page ID #:891




        Leah Kim <asianpacifictrade@gmall.com>                                                Wed, Apr 9, 2014 at 4:13 PM
        To: bob2099 <bob2099@sina.com>
         l don't see a way of getting this out.

          If your customer still wants the product, we'll have to reorder and I'll have to hand deliver to you.

          Leah

          Sent from my iPhone




                                                                                                                            20
                                                                                                                      WU001537
4 of9
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 24 of 140 Page ID #:892




        bob2099@sina.com <bob2099@slna.com>                                                 Wed, Apr 9, 2014 at 4:30 PM
        Reply-To: bob2099@sina.com
        To: Leah Kim <asianpaciflctrade@gmaU.com>
         How we do hand deliver to me?




        bob2099@siru11.com <bob2099@sina.com>                                               Wed, Apr 9, 2014 at 4:37 PM
        Reply-To; bob2099@sina.com
        To: Leah Kim <asianpacifictrade@gmall.com>
          which country you recommend and I can bring It out that country?

        Leah Kim <asianpacifictrade@gmail.com>                                               Wed, Apr 9, 2014 at 4:53 PM
        To: "bob2099@sina.com" <bob2099@sina.com>
          I have an office In Thailand, so it easy for me to travel around Asia. I also have an office in Prague, Czech
          Republic.




                                                                                                                          WU001538
S of9
                        .   I
                                                                                              "   '
                                                                                                  I
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 25 of 140 Page ID #:893




        Reply~To: bob2099@sina.com
        To: Leah Kim <asianpaciflctrade@gmail.com>

          Do you think that I can bring it out from Thailand?




        Leah Kim <aslanpacifictrade@gmall.com>                  Wed, Apr 9, 2014 at 5:16 PM
        To: bob2099@sina.com" <bob2099@sina.com>
           11




          Yes.




        bob2099@slna.com <bob2099@sina.com>                     Wed, Apr 9, 2014 at 5:31 PM
        Reply~To: bob2099@sina.com
        To: Leah Kim <asianpaciftctrade@gmail.com>

          your office is at Bangkok?


        bob2099@sina.com <bob2099@sina.com>                     Wed, Apr 9, 2014 at 5:50 PM
        Reply-To: bob2099@sina.com
        To: Leah Kim <asianpacifictrade@gmall.com>
          When we can meet at Thailand?




                                                                                                      ??

                                                                                    41]\PWU001539
6 of9
                                    ""I',


            I                         I     I
                                                                                                                                  !
                                                                                                                                  I   I


   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 26 of 140 Page ID #:894




                                                                            Leah Kim <asianpacifictrade@gmall.co



        Bangkok
        5 messages

        Leah KJm <asianpaclfictrade@gmail.com>                                            Thu, Apr 10, 2014 at 10:31 AM
        To: bob2099 <bob2099@sina.com>
         Dear·Bob,

         When I start dealing with sensitive military technology, like t h e - I try to be very diligent In my
         transactions in order to protect my business. As I mentioned prevlously, I almost always meet my customer
         In person first, but because you insisted on shipping directly to Beijing, I decided to give you a chance.

         Now, we're both at a loss, You've lost money and I have lost my anonymity in the US, My ability to do
         business without being on the government's radar is crucial to all aspects of my business. You are not my
         onJy customer and definitely not my largest customer. I broker over a million dollars a year in Asia alone
         (not including my Europe/Middle East business) so the reputation I have is priceless.

          But, I understand the loss of money is great to you and I don't want to diminish that. I also want to continue
          our relationship and for It to be successful.

          What I can offer is a new-license at manufacturer's cost to you. I will waive my mark-up fee, the
          shipping costs (from manufacturer to me), and I will waive any financial transactions fees.

          I will be leaving for my Asian business trip in a few weeks. I would love to meet you and find a way to
          resolve this dilemma that will beneficial to both of us.

          How long wUI it take you to receive a visa and travel to Bangkok?

          Best regards,
          Leah Kim




                                                                                                                           WU001540
I of2
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 27 of 140 Page ID #:895



                                                                                                                 9/28/15; 4:05 PM
Gmail - Re:_B,mgkok




  Leah Kim <asianpacifictrade@gmail.com>                                                        Tue, Apr 29, 2014 at 9:27 PM
  To: bob2099 <bob2099@sina.com>
  Cc: "tadeusz.a.nowak@op.pl" <tadeusz.a.nowak@op.pl>, "tadeusz.a.nowak@gmail.com"
  <tadeusz.a.nowak@gmail.com>
     Bob,

     Let's meet at the JW Marriott Hotel lobby on Sukhumvit Road on Friday at 2pm. It's not far from your hotel by taxi or
     Sky Train (Phloen Chit Station).

     I'm here with my business partner from Poland, Tadeusz Novak, who I want to introduce you. (he's cc'd on this email).
     He handles most of my European procurement and logistics business so if you have any European requests, this
     would be a good opportunity to discuss. Tadeusz also knows about our recent difficulties and is very knowledgeable.

     Have a safe flight and we'll see you on Friday.

     Leah




                                                                                                                   VWU001541
   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 28 of 140 Page ID #:896




Leah Kim <aslanpaciflctrade@gmail.com>                                                                               Thu, May 1, 2014 at 5:38 AM
To: tadeusz.a.nowak@op.pl, tadeusz.a.nowak@gmail.com
   Ted,

   Plead convey my apologies to Mr. Bob Wu for missing the meeting. Please see the email below and work out a deal
   with Bob that will work for both of us and explain to him the importance of meeting in person to deliver the product. I
   prefer to deliver in Saipan or Prague.

   Thanks,
   Leah




hUps://mall.google ,com/mail/tJ/0/?ui= 2&ill" 1o3e931533&vlew=pl& .•. =145534 b1 c6d636c3&siml =14 5548365364d98b&s lml= 145b 7cb57 ec0cld9     Page 2 of 2

                                                                                                                                                    25
                                                                                                                                              VWU001542
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 29 of 140 Page ID #:897




  Leah Kim <asianpacifictrade@gmail.com>                                           Sun, May 11, 2014 at 2:34 PM
  To: bob2099 <bob2099@slna.com>
  Cc: tadeusz.a.nowak@gmall.com, tadeusz.a.nowak@op.pl
   Bob,

   After careful consideration, I will accept your terms of a second purchase of the       500 for $11,500 to
   be paid on delivery. Since we will meet in person and deliver the product to you, I assume you can pay in
   cash (USO)   the full amount?

   ! also want to confirm that we will meet in Saipan? This is a visa-waiver country for China and It should be
   very easy for you to go there. It also has a very relaxed immigration policy, so you'll see many Asians (lots
   of Chinese) travel there. We can discuss the details more once we get closer to meeting.

   let me know and I will order a new K500 tomorrow.
    Best,
    Leah




                                                                                                                      26
                                                                                                               V WU001543
                                                                                                         6/l9/2 ...
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 30 of 140 Page ID #:898




   Leah Kim <asianpacifictrade@gmail.com>                                         Tue, Jun 17. 2014 at 6:03 PM
   To: bob2099 <bob2099@slna.com>
    Trust me I totally understand. That's always my concern too, Which is why we have to be very careful on
    how we proceed. That's why I also wanted to meet you in ThaUand so we can gain each other's trust and
    do more business.

    We (Ted and me) have some very good connections at the airport and have successfully transported items
    to China in the past Since our product is software (CD's), we can easily disguise it as music or movie


                                                                                                                  27
  https://mail.google.com/mail/?ui=2&ik= l c3e93 f53 3&view=pt&search=inbox&th= l 45d8f...            6/ 19/>i~WU001544
                                                                                                               _
                                                                                                                        I    .,•..••......•....,..
I !                                                                                                                     I
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 31 of 140 Page ID #:899



 Gmail - Follow-up                                                                                         Page9of9


      DVDs. We can just change the cover. Besides, we'll give you the softWare after you've gone though
      inspection on the other side of security, near the boarding gate.

      Before the hand.off at the airport occurs, we'll meet outside the airport, probably our hotel room where you
      can see the actual product and exchange payment.



      On Jun 17, 2014. at 3:47 PM, bob2099 <bob2099@sina.com> wrote:


             I just read the story of similar trading that happened in the US in the news papar recently, two
             chinese were arrested because they want to bring sensitive product to china. it said that it is
             "flshing"trap. so i am worriing about this, also the time and date is problem.




                                                                                                                            28
                                                                                                                     WU001545
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 32 of 140 Page ID #:900




bob2099 <bob2099@sina.com>                                                                 Mon, Dec 1, 2014 at 6:33 PM
To: Leah Kim <asianpaclfictrade@gmail.com>

   Dear Leah
   Please see this product, lf we can do this .

                               ..om/produc1s/sate!!ite-modemsldmd2050e

   This company have lots of office and agent at different country. maybe some research institute as end user can
   use this one.
   [Quoted text hidden]



       ds-dmd2050E.pdf
       263K




                                                                                                            \JWU001546
I                                           I                                              i
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 33 of 140 Page ID #:901




    Leah Kim <asianpacifictrade@gmail.com>                                                     Wed, Dec 3, 2014 at 10:04 AM
    To: bob2099 <bob2099@sina.com>
     Bob,
     I'm looking Into the modem and will get back to on what I can find. This model appears to be made for military, but
     may have a license exemption.

      Are you interested in some of their other commercial modems? The following are modems that don't require a license:

             70A/L
             70AIP/ALIP
             570L
             70 LIP
             25A
             50
             60
             oxs
      Have you reached out to their office in Beijing?

      Thanks,
      Leah




                                                                                                                  VWU001547
    \    '
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 34 of 140 Page ID #:902



                                                                                                                       9/28/15, 3!51 PM
Gmail • 2015 Conferences


 bob2099 <bob2099@sina.com>                                                                          Wed, Dec 3, 2014 at 5:04 PM
 To: Leah Kim <asianpacifictrade@gmail.com>

        Dear Leah
        Thanks for your response!
        l didn't contact their office at Beijing but I have known that this model is not easy to buy. This is reason why I ask
        you to try.

        I have visited U.S many years before.

        maybe you can come to China as a tourist then we meet

        Expecting some good news from you!

        BR
        Bob




        bob2099




                                                                                                                        VWU001548
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 35 of 140 Page ID #:903




Leah Kim <asianpacifictrade@gmail.com>                                                          Thu, Dec 18, 2014 at 7:40 AM
To: bob2099 <bob2099@sina.com>
 Unfortunately, it requires a license from the department of Commerce. AH the other modems listed below are NLR (no
 license required). Are you interested in those? Who is the end user? You mentioned an institute? Maybe ...



                                                                    -··-··-·····--   ....   ···-··--··   --------
bob2099@slna.com <bob2099@sina.com>                                                              Thu, Dec 18, 2014 at 3:36 PM
To: Leah Kim <asianpacifictrade@gmail.com>
  we are not interested in NLR peoducts taht can be purchased at China.

  The institute at China is impossible, maybe some institute at other is possible




                                                                                                                                1?
                                                                                                                  VWU001549
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 36 of 140 Page ID #:904



5/6/2016                                                   Print


               Re: Re: Happy New Year!

   From:       davidwu2065@sina.cn (davidwu2065@sina.cn)

   To:         k.lewisCA@yahoo.com;

   Date:       Tuesday, April 5, 2016 6:14 AM



  MPM-1000

  http://wv-1w2. l-3com.co1~pr oducts/satcom _solutio11s.ht m


  quotation and configuration list



    Best Regards !

    David Wu




 abou\:blank                                                                VWU001550
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 37 of 140 Page ID #:905




                               DEPARTMENT OF HOMELA ND SECURITY


                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

12/19/2016 13:50 EST                                                                                                                                                          Page 4 of 4




  On April 27, 2016, the UCA placed a Skype audio call. to WU. WU asked to be
  called "David" instead of "Bob." (A.gent note: In previous communicatio ns
  with the UCA, WU used the pseudonym "Bob,") The UCA advised WU that travel
  to Hong Kong was no longer possible due to the risk involved. The UCA added
  that Hong Kong Customs worked closely with U.S. Customs. The UCA mentioned
  he/she was comfortable meeting in Thailand or Europe.

  The UCA stated he/she would be in Thailand in June and July. WU said he
  would discuss this information with his colleagues and customer. The UCA
  statectl■■■ had an office in the UK, and that might enable Lhe UCA to
  facilitate the delivery of the commodity to WU. The UCA told WU that Europe
  was a good place for WU to inspect the item as exports would not be
  scrutinized in that region. WU said he wanted to discuss costs when they met
  as ~Jell. WU stated he had five other products to order, but he would only
  discuss them in person. The UC.A informed WU that every time he/she
  researched products for WU she puts him-/herself at risk because the
  manufacturer s would not deal with him/her if they knew the products were
  going to the PRC. WU agreed it would be good to meet face-to-face.

  In emails sent on April 28, 2016 and May 2, 2016, WU and the UCA agreed to
  meet in Bangkok, Thailand in cTune 2016 to discuss business.




                                                                                                                                               Date Approved
                                                                                                                                                    6/19/2016
                                                 OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE
                                                                                                                                                          for disclosure ~•
                                                                                                                                                                                       34
               This document Is loaned to you for offlclal use only and remains the property of the Department of Homelaf!d Secu1lty, Any fu1ther request
                             this document or lo;forma\lon cont11ln~d herein should be referred to HSI Headquarters together with a copy of the document,               \jWU001551
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 38 of 140 Page ID #:906




                               DEPARTMENT OF HOMELAND SECURITY


                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


12/19/2016 13:51 EST                                                                                                                                                         Page 2 of 12



 DETAILS OF INVESTIGATION




 In emails sent on April 2.8, 2016 and May 2 1 2016, WU and the UCAl agreed to meet in Bangkok,
 Thailand in June 2016 to discuss business.



  Agent Note: The following summary is not being represented as an exact duplication of all words,
  terms, phrases or statements exchanged between the subject and UCAl and UCA2. Information
  provided below regarding the undercover meeting serves the purpose of summarizing the
  dialogue, The conversation between WU and UCA1/UCA2 was recorded through the use of a video and
  audio recording device on tJCAl' s person. For further informa.tion regarding the communicatio n,
  refer to the case file.



  On June 9, 2016, UCAl arrived at the Sofitel Hotel on 2 North Sa thorn Rd., Bangkok, Thailand,
  and entered the lobby at approximately 1230 hours local time. WU arrived several minutes prior
  to UCAl and was waiting for him/her in the hotel lobby. After exchanging pleasantries, WU told
  UCAl he was staying at the Center Point Hotel in Bangkok.



  ~-** Agent's note: UCAl identi.fied Wll using photos previously obtained from Thai Immigration
  documents when he (WU) arrived at the Bangkok airport in May 2014. HSI agents received a copy
  of a passport identifying WU as Tianmin WU, a Chinese national, from Royal Thai Immigration
  personnel. ... * ·•




                                                                                                                                              Date Approved
                                                                                                                                                    9/21/2016
                                                 OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE                                                                                          35
                                                                                                                                                                        -,
               This docurMnt is loaned to you lot official use only and remains the property of the Department of.Homeland Securlty. Any further request for disclosur<
                              this docomenl or information contained herein should be referred lo HSI Headquarters together with a copy of \he document,               VWU001552
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 39 of 140 Page ID #:907




                               DEPARTMENT OF HOMELA ND                                                                                 RITY



                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

12119/2016 13:51 EST                                                                                                                                                        Page 3 of 12

 WU and UCAl discussed business over lunch at the Sofitel restaurant.        WU stated he traveled
 alone to Thailand and  said he  would  be leaving  on June  12,  2016.  WU said  it's easy to fly to
 Korea from China but  there are  other  security  reasons  why  he doesn't want  to go there.   WU
 stated he is not married and   that makes  it easier  for  him  to travel.  UCAl  stated he/she
 "sources" products in his/her line of business and has a large network of contacts. UCAl added
 he/she handles distribution and brokering.




  UCAl asked WO what he did as an engineer. WU stated he is an electronics           and
  previously worked for the Chinese government.  WU designed circuits for electronic
  communicatio ns. WU said to UCAl, "If I can tell you in detail, the demodulator."  (NFI)                                                                                  UCAl
  told WU he/she did not have a technical background.




  WU said he is currently a broker for the Chinese government. His current customers are from
  various Chinese government departments, to include communicatio ns/electronics departments. WU
  said be also worked with an internationa l treaty (NFI). WU claimed he has never served in the
  military.




                                                                                                                                              Date Approved
                                                                                                                                                   9/21/2016
                                                 OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE                                                                                         36
                                                                                                                                                              dlsclosurev
               This document ls loaned to you for official use only al\d remains the property of the D~partment Of Homeland Security. Any fu;ther request for           WU001553
                            this documcni or information contalned herein should be referred lo HSI Headquarters together with a copy of the document.
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 40 of 140 Page ID #:908




                              DEPARTMENT OF HOMELA ND SECURITY


                                              OFFICIAL USE ONLY j LAW ENFORCEMENT SENSlTlVE


12/19/201613:51 EST                                                                                                                                                         Page 4 of 12




  UCAl asked if WU has been successful in getting "sensitive" items from Germany to China. WU
  says, "yes, but it is not directly. It needs to go to another country also.n UCAl asked what
  country. WU said items have been sent to Singapore for Rhode & Schwarz, as they have a company
  there, but [unintelligib le) Singapore provides the end user statement, ;;rnd generally ships by
  air (NFI) .



  WO said he worked for a U.S. company based in Chicago, IL, named Andrew Corporation. WU
  travelled to Chicago once to visit the Andrew Corporation. He worked as an engineer in the
  Andrew Corporation' s China office. WU also worked for Siemens and Motorola in China. He has
  travelled to Germany and Italy for business, as well as elsewhere in Europe.    WU said he would
  have to apply for a US Visa to visit the US.  WU studied English in China.




                                                                                                                                             Date Approved
                                                                                                                                                  9/21/2016
                                                OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE                                                                                         37
                                                                                                                                                                       -'
              This document ls loane.d to you for official use only and remains the property or the Department of Homeland Security. Aoy further request ror dlsdosun,
                            this document   or tnlormatlon   contained herein should be referred to HSI Headquarters together with a copy of the document.            VWU001554
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 41 of 140 Page ID #:909




                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


12/19/201613:51 EST                                                                                                                                                     Page 5 of 12


 UCAl asked about WU's family. WU said, his father is alive and is 78 years old, but his mother
 passed away over 10 years ago. Wu said he also has one older brother in addition to his younger
 brother that assists with business.



 UCAl said items he is asking for are sensitive items. UCA1 asked if his customer is interested
 in non-sensitive items, since he/she can get those to. 0CAl relayed certain US companies WO is
 interested in are careful about selling sensitive products overseas. UCAl told WU the US
 government monitors the export of sensitive items. WU said he understood. WU said he
 understands ITAR. WU said he regularly provides end-use statement to vendors and understands
 some items are controlled as military items.




 On June 10 1 2016, approximately 1400 hours local time, UCAl and UCA2 met with WU in Bangkok,
 Thailand to further discuss business. (Agent Note: In casual conversation prior to the meet, WU
 said he was born in 1965, This aligns with the date of birth (DOB) listed in records provided
 by Thai Customs indicating WU 1 s DOB as 04/27/1965.)



                                                                                                                                           Date Approved
                                                                                                                                                9/21/2016
                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

                          this document or Information contained herein should be referred to HSI 11eadquarters together with a copy of the document,
                                                                                                                                                                       WU001555
             This document Is loaned to you for official use only and remains the property of the Department or Homeland Secu1ity, Any further request for disclosure, /1.
                                                                                                                                                                     VII -
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 42 of 140 Page ID #:910




                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

12/19/201613:51 EST                                                                                                                                                       Page 6 of 12




 WU reiterated his interest in the -      modem.  UCAl showed a PDF of a - m o d e m to WU to
 confirm that was the product he requested.  WU responded affirmatively that he received the
 quotation and said the configuration for that modem is good, He also stated that they could
 begin by ordering this modem first.   He agreed with the price and again said to start with the
-          order.




    UCAl explained to WU that it's easier if he/she understands what. is the purpose/objective of the
    items purchased,  WU responded that this is why the right configuration is very important. He
    said he t.des to sell all the options to the customer, but it should be right.    UCA.l asked WU
    who the product is for.  WU responded, "Government communication".    UCA1 asked if  it is for the
    military.  WU responded, "In the middle, for a Secretary department.'' "some Terrorism",    (Agent
    Note:  OCAl understands this to mean the Ministry of Terrorism.)   WU also mentioned the product
    is for "some part of intelligence".  UCAl asked WU to confirm he is an engineer and that he is
    able to inspect the configuration,                           He affirmed.




                                                                                                                                           Date Approved
                                                                                                                                                9/21/2016
                                               OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                         ~a
              This document is loaned to you fm official use only and remains the property oflhe Department of Homeland Security. Any further request for disdosu,", -;
                            this document or inlormalion contained herein should be referred to HSI Headquarters together with a rnpy of th" document.             V1_WU001556
                                                                                                                                                                           _
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 43 of 140 Page ID #:911




                              DEPARTMENT OF HOMELAND                                                                               URITV


                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


12/19/201613:51 EST                                                                                                                                                         Page 9 of 12




  UCAl explained that the products WU has requested cannot be sold to him because he is purchasing
  for the government of China, so he/she must be very careful. UCAl explained that the UCA's
  government doesn't want this product going to the ,1rong people, so that's his/ber concern and


                                                                                                                                             Date Approved
                                                                                                                                                   9/21/2016
                                                OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE
                                                                                                                                                                                      40
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclosurr;;;
                            this document or lnforma!ltm contained herein should be referred to HSI Headquarters together with a copy of the document,               V' WU001557
                                            l
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 44 of 140 Page ID #:912




                              DEPARTMENT OF HOMELAND SECUR


                                                OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


12/19/201613:51 EST                                                                                                                                                    Page 10 of 12

 risk.  UCAl said that's why UCAl chooses to meet in Bangkok or Eastern Europe, because it's
 safer. UCAl mentioned travel to the U.S.  WU said he doesn't want to go.




  WU asked where UCAl sources the -      from, the company itself or a 3 rd party. UCAl said the
 -       comes directly from the company, but other products he/she gets from a 3 rd party. WU
  proposed UCAl send a picture of the product to determine if it's the right one.




                                                                                                                                                  9/21/2016
                                                OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE                                                                                     41
              This document Is loaned to you for official U5e only and remains the propeity of the Department qf Homeland Security, Any further reqUf!St fordlscl05Urtv-
                            lhls document or info,matli>il contained herein should be referred to HSI Headquarters together with a copy o! the document.               WU001558
                      !    '

     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 45 of 140 Page ID #:913




                                   EPARTMENT OF HOMELA ND SECUR


                                               OFFICIAL USE ONLY j LAW ENFORCEMENT SENSITIVE


12/19/201613:51 EST                                                                                                                                                        Page 11 of 12




 UCAl started discussing filing company taxes, and mentioned sometimes they can have an IRS
 audit. UCA2 interjected by saying he understands what WU is asking. UCA2 asked WU if he wants
 "different" paperwork from them, implying falsely generated invoice information. WU
 confirmed. UCAl suggested that WU tell them what he wants written on the contract, then when he
 comes to inspect, they'll have hard copies for him to sign and take back.



  WU asked about how the money transfer will take place. UCAl said bank transfer is the best.                                                                                     WU
  asked how they did it last time, and UCAl reminded him that it was through PayPal - and WU
  nodded in agreement.



  WU asked where he will go to inspect. UCA2 explained that he/she has a shipping company and
  they would meet in his/her office so that he could inspect.



  WU repeated, he understood he will pay 301, then go to inspect, then pay another 30%, and then
  the UCAs will ship it to him. He said he has to pay the 2 nd 30% from the bank in China. Once
  confirmed, UCAs will ship. UCJ\.2 asked whose name will be on the ,::ontract. WU said it will be
  his company's name.



  UCA2 asked what type o.f product he wanted listed on the contract, Wll said another name and
  change the part number. WU said he wilJ provide this information on t.he contract. WU suggest
  describing the products as "electronic device.''



            Current Case Title                                                   ROI Number                                                     Date Approved

                          KRYPTO                                           LA03LT14LA0007-013                                                         9/21/2016
                                                 OFFICIAL USE ONLY                 I LAW ENFORCEMENT SENSITIVE                                                                         42
                                                                                                                                                          for disclosure - '
              This document Is loaned to you for ofllclal us,:, only and remalns the property of the Department of Homeland Security, Any further request
                            this document or Information contained herein should be referred to HSI Headquarte<s together wllh a copy of the document.                   VWU001559
.\   I



         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 46 of 140 Page ID #:914




                                                                                                        Sun, Oct 23, 2016 at 6:25 PM
     Leah Kim <asianpacifictrade@gmail.com>
     To: Graham Sones <graham.sones@yahoo.com>

         4-6 weeks lead time.

         Sent from my !Phone

         Begin forwarded message:


                     From~ Leah Kim <asianpacifictrade@gmail.com>
                     Date: April 1, 2016 at 3:10:59 PM EDT
                     To: davidwu2065@si11s.c11
                     Subject: quote


                     David,

                     Plea$e see attached. We can discuss the terms of sale and delivery later when we meet

                     Leah




          ~"I Viasat Modem invoice (WU).pdf
           ;.;.:J   98K




                                                                                                                         WU001560
   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 47 of 140 Page ID #:915




 Graham Sones <graham.sones@yahoo.com>                                                                             Tue, Nov 1, 2016 at 11:40 PM
 Reply-To; Graham Sones <graham.sones@yahoo.com>
 To: Leah Kim <asianpacifictrade@gmail.com>

    Dear Leah
    we can begin to do this.
    customer payment condition is 30% in advance
    70% against arrival




                                                                                                                                       \JWU001561
                                                                                                                          l=l53e68856cealal8&siml...   11~
bttps:/imail,googlc:.com/mail/uiO/?ui=2&ik=lc3e9.1f533&view=pt&search=inbox&.th=l53d33c5Sl3cfae9&siml=l53d33c5513cfae9&sim
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 48 of 140 Page ID #:916




From: Guppenberger, David J
Sent: Monday, November 21 1 2016 10:22 AM
To: Phfllips1 Mario G
Subject: RE: Wire info

,;;1   11/14/2016   'NlRE TYPE:','/fRE, !N DATE: 1611~4 TIME:05~7                C          11,980.00
                    ET TRN120t6U140023i:i602 ...




                    Type                        Credit
                    Description:                WlRE TYPS1WlRE IM OATE: 1ilUl4 TlME:0547 Er
                                                TPJl: 20 L6U 1-100236602 SEQ: 16 H l00S920!000A/09l4 0 5
                                                ORlG:HON.G KONG COTSWORLOTECHN
                                                1D:OSAU014S2:4442 00 SND BKW,'ELLS FARGO m· mTL
                                                !D:0509 PMT DET:ORE0030 71612039 PREPAYMEl'tT




                                                                                                                45
                                                                                                           WU001562
                                                                                                                                     I
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 49 of 140 Page ID #:917

1N7/20t7                                                              Extraction Report

                       ~o                !All timestamps
             ''   ,,____ ~-------- -·       '"  --




    +8618612726$27                         Timestamp;         Body:
    •••                                    1/2/2017 7:01:41   i or mv colleague arrMtd at FEB. 7th, leave at FEB, l,lth. Is It ok?


    ... •·
    oavloWIJ                               AM(UTC+O)




                                                                                                                                          A.R

 file:/t/E:JKlM1IKIM1.hlml#chats-vibet
                                                                                                                                     VWU001563
                                                                                      '"'I'
       Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 50 of 140 Page ID #:918

1/17/2017




    +1 310·940·0184                           llmestli11mp1      Body:
                                              1/3/2017 7:17:07   David, please remember that the ViaSat modem Is prohibited to go
    "'* *
                                              PM(UTC+O)          to your end user, sol must be very careful who I'm working with, I
                                                                 agreed to work with you and we have built enough trust, but let's get
                                                                 through thts first deal first. Please let me know when YOO are
                                                                 available. Feb 15-17 ls much better for me now. Or later   if you need
                                                                 more tlme,




                                                                                                                                                47
  file:///E:IKIM1il<IM'l.html#r::helS-viber
                                                                                                                                          VWU001564
                                                            I
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 51 of 140 Page ID #:919


                               DEPARTMENT OF HOMELAND SECURITY

        ICE
                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/15/2017 19:20 EDT                                                                                                                                                      Page 2 of 4



 DETAILS OF INVESTIGATION



 Agent Note: The following summary is not being represented as an exact duplication of all words,
 terms, phrases or statements exchanged between the subject and UCAl and UCA2.  Information
 provided below regarding the undercover meetings serves the purpose of summarizing the
 dialogue.  The conversation between WU and UCA1/UCA2 was recorded through the use of a video and
 audio recording device on UCAl's person. Please refer to the case file for further information
 regarding the communication.

 On February 8, 2017, at approximately 1547 hours local time, WU met UCAl and UCA2 at the_Aigli
 Cafe, Zappeio Park, Athens, Greece, where they discussed business over lunch. WU stated he had
 never visited Greece before, but had visited Germany, France, Italy, Australia, and Austria. WU
 asked UCAl and UCA2 if it was acceptable to talk at the cafe, to which the UCAs advised it would
 be. WU stated he did not want to use the "Viber" application any longer to communicate.

 WU said he did not want the invoice for the ViaSat modems sent by email since the part numbers
 were sensitive. WU also advised he did not want the ViaSat brand name anywhere on the
 paperwork, and that he preferred to hand carry the paperwork. WU stated he did not need a
 contract; rather, he just needed a purchase order.

  ***   Agent's note: The RA and the UCAs interpreted WU's use of the term "sensitive" as "export-
  controlled."         ***
 UCA2 asked WU to identify what terms/phrases he wanted the UCAs to put on the paperwork since
 the item was controlled for export. WU said he would provide a different part number that was
 not controlled for export for use on shipping paperwork.      UCAl informed WU that the        modem                                                          1111111
 could be exported to the People's    Republic of China (PRC),  but not  to the PRC government. WU
 confirmed his end-user was the PRC Government. Specifically, WU stated it was for an
 unidentified " ... secretary department."

  WU asked if the UCAs could ship the modems to Beijing. UCA2 said that the items were in Greece
  at that time, which would "open up doors." WU stated he wanted to receive the moderns in
  Beijing, specifically to an address WU would provide to the UCAs.

                                                                           UCAl said he/she was
  working on getting additional information on this device to WU.  WU said  the MARIE was used by a
  Secretary of Anti-Terrorism Department. WU said the             andlllllllmodems were also       IIIIIIJISOO
  going to the same Secretary of Anti-Terrorism. UCA2 asked WU to provide them (UCAs) with a list


                                                                                                                                             Date Approved
                                                                                                                                                   3/15/2017
                                                OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                    48
                                                                                                                                                                      WU001565
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security, Any further request for disclos1\/\
                           this document or Information contained herein should be referred to HSI Headquarters together with a copy of the document.
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 52 of 140 Page ID #:920


                               D PARTMENT OF HOMELAND SECURITY


                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/15/201719:20 EDT                                                                                                                                                      Page 3 of 4

 of desired items for this department.                                 WU stated he would look into the possibility of getting
 the list at a later time.

 WU stated he wanted to order another         500 as well as a          1000. WU said his customer
 would want these products  in June or August 2017.  WU also stated  he  was interested in the L-3
 Modem he previously identified to UCAl.   (Agent note: This item is  ITAR-controlled.)   The UCAs
 told WU the lllllllland L-3 products were ITAR-controlled.  The UCAs stated the         electronic
 surveillance product WU previously requested was manufactured in Israel, and that the UCAs were
 unsure if it was controlled for export. WU stated these products were all for his same customer
 in the PRC. WU also requested information on a submarine sonar device that records acoustic
 sounds underwater, and was manufactured by a company known as            WU provided the UCAs with
 a part number for this device. WU said the item was for civilian and military use. WU said he
 would need two or three of these items (NFI). WU stated his orders originated from the
 ~purchasing guy" at the "purchasing center of the secretary department."

 WU stated he wanted the UCAs to send him a template so he could list the part number on the
 invoice. WU advised he did not care if the UCAs signature was on the invoice or not. WU said
 he would pay UCAl after receiving the product. WU said if the product worked properly, UCAl
 would receive final payment within 2 weeks. WU added he would like to continue to deal with the
 UCAs on a long term basis. WU said that he had a very good relationship with his customer, and
 reiterated that the technology he was seeking was for the Anti-Terrorism Secretary in the PRC.
  (Agent Note: It was not completely intelligible, but it appeared that WU stated the technology
 was for law enforcement purposes as WU clearly mentioned the technology would support the anti-
 terrorism secretary and assist with obtaining evidence for courts.)




 On February 9, 2017, at approximately 1055 hours local time, WU met the UCAs at the Divani
 Caravel hotel, Leof. Vasileos Alexandrou 2, Athens, Greece, 161 21. WU mentioned his friend was
 arriving from Germany later that day. WU and the UCAs began examining product literature. WU
 mentioned that he would provide a non-sensitive part number to replace the part number in the
 product documentation for the modem. WU also reiterated his desire to communicate via his alias
 email, "graham.sones@yahoo.com ."

  The UCAs opened a box containing two        modems for WU to inspect. WU began to inspect the
  items after they were removed from the box.  (Agent Note: The two modems were both inoperable
  unbeknownst to WU.)  WU decided to plug in one of the modems to test and inspect the item. WU




                                                                                                                                             Date Approved
                                                                                                                                                  3/15/2017
                                                OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                   49
                                                                                                                                                                     WU001566
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclos1V\
                           this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 53 of 140 Page ID #:921


                               DEPARTMENT OF HOMELAND SECURITY

      ICE
                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/15/2017 19:20 EDT                                                                                                                                                     Page 4 of 4

 stated he believed the modem was working, but he continued to monitor the devices display,
 apparently monitoring the device's self-diagnostic information. WU was satisfied with the
 inspection.

 WU reiterated his desire to order the          500 and       1000 software. WU also reiterated
 his interest in acquiring thel!lllllsonar hydrophone. WU said he did not want the exportable
 version as he wanted the series of products he could not get (i.e., he wanted the hydrophone
 that required an export license from the U.S. government as opposed to the one that did
 not). WU stated he wanted to order this product for "the university," and clarified it is for
 an "ocean university." WU added he would need two or three of these products. WU also said he
 was interested in the ■llll■IR,·T 7000. UCAl mentioned that product was Mil Standard and was
 likely ITAR-controlled. UCAl stated they needed to proceed cautiously because of the military
 nature of that product. WU acknowledged this would be for his PRC customer.

 WU said he would send a message to UCAl with the shipping address on Skype or Viber within the
 next week. WU said Beijing would be his preferred port of delivery. WU then agreed to leave
 the hotel room, and go to lunch with the UCAs.




                                                                                                                                             Date Approved
                                                                                                                                                   3/15/2017
                                                 OFFICIAL USE ONLY                I LAW     ENFORCEMENT SENSITIVE                                                               50
                                                                                                                                                                     WU001567
               This document Is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for dlsclos,v
                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 54 of 140 Page ID #:922


                                       PARTMENT OF HOMELAND SECU


                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/15/2017 19:18 EDT                                                                                                                                                     Page 2 of 3



 DETAILS OF INVESTIGATION

 DETAILS OF INVESTIGATION




 On January 12, 2015, the Directorate of Defense Trade Controls (DDTC) within DOS checked for the
 license history of the following subjects, and reported no license history on file:




 - Tian Min WU

  - Cotstech Technology and Trading, China

  - Creation Foundation Technology Limited, China




  On February 17, 2017, DDTC checked for the license history of the following subjects, and
  reported no license history on file:




  - David WU

  - Graham Sones

  - Cotsworld Tech

  - Cots World Tech




  On February 7, 2017, the Bureau of Industry and Security (BIS) within the Department of Commerce
  checked for the license history of the following subjects, and reported no license history on
  file:




  - Tian Min WU



                                                                                                                                              Date Approved
                                                                                                                                                   3/15/2017
                                                 OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                   51
               This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request             WU001568
                                                                                                                                                         for discloS<V

                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 55 of 140 Page ID #:923



                                      PARTMENT OF HOMELAND SECU


                                             OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE

                                                                                                                                                                         Page 3 of 3
03/15/201719:18 EDT

 - Bob WU

 - David WU

 - Cotstech Technology                &   Trading, China

 - Creation Foundation Technology, China

 - Graham Sones




                                                                                                                                              Date Approved
                                                                                                                                                   3/15/2017
                                                OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                    52
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security, Any further request              WU001569
                                                                                                                                                        for disclos1\j

                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
.      i
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 56 of 140 Page ID #:924




                           EX IBIT C




                                                                                       53
                                                                               WU001570
                                           •
                                               I
                                               I
                                                   I
                                                   '                                         I
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 57 of 140 Page ID #:925


                             OFFICIAL                  USE   ONLY

         DEPARTMENT OF            SECURITY                   PAGE   3




Pre-Meet Email Commnnication :
As mentioned in ROI #5 under this case number, an HSI LA CPIC undercover agent
(UCAl) 11 attempted 11 to ship the -      500 encryption software to 11 Bob 1• (later
identified as Tianmin WU) in Beijing, People's Republic of China {PRC). The
shipment was "seized" by u.s. customs and Border Protection (CBP} because
there was no export license for the software. After informing WU of the
aforementione d, UCAl offered to sell an additional -          500 software suite
to WU, but only if he agreed to meet in-person     to discuss  the  terms. WU
subsequently agreed to meet     UCAl in Bangkok, Thailand on  May  2, 2014.

On April 22, 2014, WU sent an email containing his travel and lodging
information while in Bangkok to UCAl. According to the email, WU was set to
arrive in Bangkok on May 1, 2014 at 1435 hours on China Eastern Airlines
flight MU741, which originated in Kunming, PRC. WU was scheduled to depart
Bangkok on May 3, 2014 at 1520 hours on China Southern Airlines flight CZ376
to Shantou, PRC. WU stated he would stay at the Grande Centre Point
Ratchadamri Hotel in Bangkok, and would travel there by airport link:.
On April 25, 2014, WU sent an email to UCA1 stating that he preferred to meet
at a hotel. On April 29, 2014, UCAl sent an email to WU suggesting they meet
at the JW Marriott Hotel lobby on Sukhumvit Road in Bangkok at 1400 hours
(local) on Ma.y 2, 2014. UCA1 stated that his/her partner (UCA2) was also in
Bangkok, and he/she (UCA1) wanted to introduce him/her (UCA2) to WU. UCA1
explained to WU that UCA2 handled most of UCAl's European procurement and
logistic business. UCAl also advised WU that UCA2 was aware of their recent
difficulties, and was in a position to offer alternative delivery options.
UCAl cc' d UCA2 on this email, and WU replied to both stating, ''OK! 11
on May 1, 2014, UCAl sent an email to WU explaining that he/she would not be
able to meet with him (WU), but UCA2 would meet him as planned. UCAl told WU
that UCA2 knows. the purpose of the meeting and their previous business
transaction, and would negotiate on his/her behalf.
                            OFFICIA L USE ONLY
THIS DOCUMENT IS  LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
OF THE DEPARTMENT OF HOMELAND SECURITY, ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF TltIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.
                                                                                        54
                                                                               WU001571
                                                                           .. I ..
                                                                              I

         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 58 of 140 Page ID #:926


                                         0 F F I C I A L   U S E   O N L Y

                    DEPARTMENT OF HOMELAND SECURITY                 PAGE      4
                                   ICE




On May 1, 2014 1 WU sent an email to UCA2 introducing himself, and asked what
time he/she wanted to meet. UCA2 responded with the same place and time, JW
Marriott Hotel lobby at 1400 hours on May 2, 2014. UCA2 also provided WU with
his Polish cellular number (+48 22 209 8972). WU responded by giving UCA2 his
new local number (+09 05 07 02 646).
Undercover Meeting with WU and UCA2:
The following summary is not being represented as an exact duplication of all
words, terms, phrases or statements exchanged between the subject and UCA2.
Information provided below regarding the undercover meeting serves the purpose
of summarizing the dialogue. The conversation between WU and UCA2 was
recorded through the use of a video and audio recording device UCA2's person.
For further information regarding the communication , refer to the case file.
On May 2, 2014, UCA2 arrived at the JW Marriott Hotel on Suk.humvit Road in
Bangkok, and entered the lobby at approximately 1340 hours. UCA2 and three
cover agents sitting in the vicinity observed WU as he arrived. WU did not
immediately recognize or engage UCA2.
*** Agent's note: Agents identified WU using photos obtained from Thai
Immigration documents when he (WU) arrived at the Bangkok airport. WU was
wearing khaki pants, a red- and blue-striped long sleeve t-shirt, wire rimmed
glasses, and was bald. The shirt appeared to be the same shirt in the
immigration photo. HSI agents received a copy of a passport identifying Bob
WO as Tianmin WU, a Chinese national, from Royal Thai Immigration personnel.
***
At approximately 1350 hours, UCA2 called the cellular number (+90 05 07 02
646) provided by WU the day before. UCA2 witnessed WU answer the phone, and
begin speaking to him (UCA2).
WU approached UCA2, and began to engage him/her in conversation.                     The
following are excerpts from the conversation:
         WU told UCA2 that he is from an area north of Beijing, and that he
spel;lks Mandarin.. WU stated this was his first visit to Bangkok.
       UCA2 mentioned to WU that the                        500 is controlled for export from
the U.S., and WU responded by nodding hi                   ead in agreement and stating,
11   rTAR 11   •



                   WU mentioned the U.S. Customs seizure, and expressed concern for UCAl's
future business, i.e., the risk and future monitoring.
                           OFFICIA L USE ONLY
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
OF THE DEPARTMENT OF HOMELAND SECURITY, ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFER.RED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.
                                                                               55
                                                                                           VWU001572
                                                              !    '                                        i ;
           Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 59 of 140 Page ID #:927


                                    OFFICIAL           USE             ONLY

               DEPARTMENT OF             SECURITY                      PAGE      s




*** Agent's note: On April 10, 2014, UCAl sent an email to WU stating that
he/she was 11 0n the government 1 s    due to the seizure, and was concerned
about his/her   business. ***
    - UCA2 referred to an email UCAl sent to WU wherein he/she advised that
he/she would be charging WU a risk fee of 25% for exporting the aaa■ soo to
him (WU) in the PRC. UCA2 stated this was part of doing bus         WU
responded to this statement by stating vryes. 11



    - WU stated that he promised to deliver the                                          11   customer 11
last month (i.e., April).
   - UCA2 stated to WU that he could deliver a second                                soo, which
!TAR-controlled, to saipan to give to WU without any pro
    - WU asked how                   bring the          soo       software through customs in
Japan.
*** Agent 1 s Note: Throughout the conversation, WU repeatedly mixes up Saipan
with Japan. ***
    - UCA2 said he would meet WU at the terminal, past customs. WU responded
that he understood. UCA2 said, 11 I can't force you to do anything and it's
your choice. 11 WU replied, 11 Yes, it's my choice. 11 UCA2 continued discussing a
second transaction of the Krypto 500, the risks involved in shipping, the fact
that it is ITAR-controlled, and why he/she prefers to deliver the product in
person.
    - WU asked    the software could be copied and emailed, but then stated
that it wouldn't work because he needed the secure dongle and original
software.
    - UCA2 referred to an email sent by WU to UCAl with the name 11 Tian Zhong
WU, and the address he provided. WU stated that the name is not his, and the
      11

address is an apartment that is not related to the government. WU stated the
person living at the address is a trusted individual who knows about the
shipment. WU explained that he receives a call from this individual when a
package arrives.
    - UCA2 and WU negotiated, and agreed on, the price for the second
500 ($11,500}, but said he would only pay upon delivery.
    - WU explained how he didn't know how UCAl knew him, and                             UCAl
contacted him about an antenna.
                                    0 F F I C I A L    U S E           O N L Y
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
OF THE DEPARTMENT OF HOMELAND SECURITY, ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.
                                                                              56
                                                                                                  \I\WU001573
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 60 of 140 Page ID #:928


                              0 F F I C I A L    U S E   O N L Y

          DEPARTMENT OF             SECURITY               PAGE    6




*** Agent's note: On June 10, 2013, UCAl sent an introductory email to WU, and
stated that he/she could provide a quote for the ■-■ T-4000 High Gain
Antenna. WU had oriqinally sent a request for a quote for the T-4000 High
Gain Antenna to        the manufacturer. TECOM subsequently referred this
lead information to   e RA. The T-4000 High Gain Antenna is a U.S. Munitions
List (USML) commodity, and is controlled for export under ITAR.
    - WU stated that although he didn't know UCA1, he paid the full amount
for the first        500. So, for the second purchase, his one condition is
that he would on y pay upon delivery.
    - UCA2 produced two invoices that UCAl had previously sent to WU, and
asked if he (WU) needed another. WU said he didn't need additional invoices
at that time, but would send an email if he needed them.
    - WU provided UCA2 with a handwritten list of five different products and
companies, and asked UCA2 to look into procuring them for him. WU then
suggested that they change email addresses. UCA2 agreed, and said that they
should change their identities to Disney characters, like Mickey Mouse and
Goofy. WU smiled, and nodded his head.
*** Agent 1 s note: In the opinion of the RA, WU suggested changing email
addresses to avoid detection by law enforcement. ***
    - WU did not have any business cards with him, and said it might be
better if they don't provide each other with their real names because it 1 s
better for business and because of the nature of their business.
At 1458 hours, UCA2 and WU went outside to smoke a cigarette.          At 1505 hours
the meeting ended, and WU departed on foot.
Post-Meet Email Communication:
On May 7, 2014; UCAl sent an email to WU to discuss payment of the second
       500, and to propose meeting in Saipan to deliver it. On Mays, 2014,
WU responded that he would pay the full amount ($11, 500) upon receipt of the
software.
On May 11, 2014, UCAl sent an email to WU agreeing to payment after delivery,
and stated that payment should be in cash and U.S. dollars. UCA1 asked for
confirmation that they would meet in Saipan. WU responded that he would pay
in cash in Saipan, and that he expected UCA2 to deliver the Krypto 500 to him
after he goes through Customs and prior to boarding his flight to the PRC.

                               OFFICIAL           USE     ONLY
THIS DOCUMENT IS LOANED TO YOU FOR OFFICIAL USE ONLY AND REMAINS THE PROPERTY
OF THE DEPARTMENT OF HOMELAND SECURITY, ICE. ANY FURTHER REQUEST FOR
DISCLOSURE OF THIS DOCUMENT OR INFORMATION CONTAINED HEREIN SHOULD BE REFERRED
TO ICE HEADQUARTERS TOGETHER WITH A COPY OF THE DOCUMENT.
                                                                              57
                                                                      V\WU001574
:   !             i
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 61 of 140 Page ID #:929




                              XHIBIT D




                                                                               WU001575
                                                                                                                                                ... · 1
                                               I
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 62 of 140 Page ID #:930


                               DEPARTMENT OF HOMELAN D SECURITY

      ICE
                                              OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/01/201714:41 EST                                                                                                                                                      Page 2 of 2



 DETAILS OF INVESTIGATION




 On February 23, 2017, the RA telephonically interviewed                           is the Vice-
 President of • • • , the manufacturer of the            500 decoder. The RA asked - t o
 describe the 1111111111111500's application.          stated the        500 is a decoder and defense
 article utilized for defense-related communications     applications, and is controlled for export
 under International Traffic in Arms Regulations (ITAR). ■■■■■ said the ■■■ISOO covers
 Very High Frequency (VHF) to Ultra High Frequency (UHF) signals, and operates in the Radio
 Frequency (RF) spectrum only.                added that in addition to decoding communication
 signals, the            500 analyzes, collects, and classifies communication signals.




                                                                                                                                             Date Approved
                                                                                                                                                   2/27/2017
                                                OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                    59
                                                                                                                                                                     WU001576
             _ This document Is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclos,v
                            this document or Information contained herein should be referred to HSI Headquarters together with a copy of the document.
                                                     .   i   .•.........

Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 63 of 140 Page ID #:931




                           XHIBIT E




                                                                                   60
                                                                           WU001577
                                                                                                        I.
                                                                                                       -I
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 64 of 140 Page ID #:932


                               DEPARTMENT OF HOMELAND SECURITY

      ICE
                                               OFFICIAL USE ONLY I LAW ENFORCEMENT SENSITIVE


03/01/2017 14:42 EST                                                                                                                                                     Page 2 of 3



 DETAILS OF INVESTIGATION




 On February 22, 2017, the RA. telephonically interviewed The RA a s k e d - t o describe
 the -MD-1366 EBEM modem's application. Usher told the RA she would provide an email
 response.




 On February 27, 2017,                             sent an email containing, in part, the following description of the
 MD-1366 EBEM modem.




  ~The -MD-1366 EBEM modem is the new FDMA (Frequency Division Multiple Access) standard and
  next state-of-the-art modem to support the communications, command, and control requirements of
  today's highly mobile, joint U.S. forces using military and commercial satellites at C-, X-, Ku-
  and Ka-band frequencies. In addition, the MIL-STD-188-165 Working Group plans to incorporate the
  advanced features and capabilities of the MD-1366 EBEM into MIL-STD-188-165B that will supersede
  MIL-STD-188-165A .




                                                                                                                                             Date Approved
                                                                                                                                                    3/1/2017
                                                 OFFICIAL USE ONLY                I LAW ENFORCEMENT SENSITIVE                                                                   61
                                                                                                                                                                     WU001578
               This document Is loaned to you for official use only and r~mains the property of the Department of Homeland Seculity. Any further request for dlsclos1V
                            this document or Information contained herein should be referred to HSI Headquarters together with a copy of the document.
 .   i   .        .i : ..      .. .   i   .
                                                                                   .    i
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 65 of 140 Page ID #:933




                       EXHIBIT F




                                                                                       62
                                                                           WU001579
                                                                .   ·,
                                                                                                           .   ·   1

     ·:.I I                           I ,              i
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 66 of 140 Page ID #:934



                                                      United States Department of State

                                                      B11rcu11 <.f Political-Military All'airs
                                                      Directorate of Defense Trade Controls
                                                       Washington. D.C.20522-0112
                                                            OCT O4 201&




   In Reply refer to


   YOUR SUBMISSION DATED: August 18. 2016

   COMMODITY JURISDICTION DETERMINATION FOR:
   Software

   ~ e d in your submission is a softv,lare package manufactured by
   - L L C and used in decoding signals intelligence (SIGINT).

   /\ technical review of yuur commodity jurisdiction (CJ) request has been
   concluded by requisite agencies of the United States government. The findings of
   that technical revievv are:

   The Dcpar1ment of State has determined that•                Software is subject to
   the jurisdicti.on of the Department of State. It has been designated as software
   specially designed for intelligence purposes under Category XI(b) of the United
   States Munitions List (lJSML). A license or other approval is required pursuant to
   the l'I'AR prior to any export or temporary import of this article.

    Should vou not concur with this detennination and have additional facts not
           "
    included in the original subn)ission, you may subrnit a new CJ request If you do
    not concur with this determi~ation and have no additional facts to present, then you
    may request that this determination be reviewed by the Deputy Assistant Secretary
    of State for Defense Trade Controls.




                                   Continued on Page Two

    Special Agent Mario Phillips
    flomeland Security Investigations


                                                                                                      63
                                                                                                 WU001580
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 67 of 140 Page ID #:935



                                      Page Twn

  In Reply rercr to
  DDTC Case CJ 0499-16

  Should you require further assistance on this matter, please contact Kirk   Bennett■

                                         Sincerely,


                                            r1;SSJ~
                                         C. Edward Peartree
                                          Director
                                          Office of Defense Trade Controls Policy




                                                                                             64
                                                                                         WU001581
                                                                ... i   ..
                  ! .
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 68 of 140 Page ID #:936




                        EXHIBIT G




                                                                             WU001582
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 69 of 140 Page ID #:937




    --
    license Determination

    Date of Completion:
    May 23, 2016

    Agency Reference Number:
                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                    BUREAU OF INDUSTRY AND SECURITY
                                                    WASHINGTON, D.C. 20230




    Witness(es): Technical: Michael Pender/


    Commodity Description: Item (Spec sheet attached) is manufactured by...itnd
    is a                       , Enhanced Bandwidth Efficient Modem
    Manufacturer;_
    Requested Start/End Oates: March 23, 2016 - March 23, 2016
    Intermediate Countries:
    Destination Country: China


           Determination Oejails
           Start Date: March 23, 2016      Date: March 23, 2016
           BIS License Required: Yes
           ECCN: 5A002.A1
           Reason(s) for Control: Anti~Terrorism, National Security
           Policy Text:
        A license is required for the export of national security controlled items to China. However,
        the transaction would be eligible for the ENC license exception if the end user is not a
           government end user.




    Catherine Wheeler, Division Dlrector
    81S/ENSTC/IT




                                                                                                        WU001583
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 70 of 140 Page ID #:938




1      EILEEN M. DECKER
       ELoayy2A2 as 1WV Hvwµtvwv ITOAL12LWV
2      PATRICK R. FITZGERALD
       Bo~06s 2Loayy2A2 a 1wv Hvwµtvwv TI0AL12Lwv
3      ~L2u8uv1tj s Tµtjµa1os E0VLKtjs Ao~aA2Las
       MARK TAKLA (ApL0. OLK~y. OUA. KaAL~6pvL a 218111)
 4     Bo~06s 2Loayy2A2 a 1wv Hvwµtvwv TI0AL12Lwv
       Movaoa Ka1arrOAEµ ~o~s 1~s 1poµ0Kpa1 [as KaL 1WV 2yKA~µa1wv 2~aywywv
 5          rpa~2[0 ELoayy2A2 a 1wv Hvwµtvwv IToAL12LWV
            411 West Fourth Street, Suite 8000
 6          Santa Ana, California 92701
            T~A.:          +1 714 338-3591
 7          cJ>a ~ :       + 1 714 3 3 8 - 3 5 61
            Email:         mark.takla   @usdoj.go v
 8
       ~LK~yopOL 10U 2VayOV10s
 9     HNOMENE~ ITO~ITEIE~ AMEPIKH~

10                             ITEPicJ>EPEIAKO ~IKA~THPIO TON HITA

11                      rIA THN KENTPIKH ITEPicJ>EPEIA TH~ KA~IcJ>OPNIA

12     HNOMENE~ ITO~ITEIE~ AMEPIKH~,             ApL0. CR 17-00081

13                2vaywv                        ,- ~YMIT~HPQMATIKH
                                                                   ENOPKH BEBAIO~H TOY
                                                ,_MARK TAKLA ITPO~  ~THPISH TOY
                                                  AITHMATO~ EK~O~H~ TOY TIAN MIN WU

15     TIAN MIN WU,
          yvwo100 KaL    Ws   «Bob Wu»,
16        yvwo100 KaL    Ws   «David Wu»,
          yvwo100 KaL    Ws   «Graham Sones»,
17        yvwo100 KaL    Ws   «Edward Wang»,

18                2vayoµ2vou .

19

20

21           1.




24     Ding rrou rrap2xov1aL 010 rraK210 2Kooo~s-      Ta T2KµtjpLa A   tws z txouv


26     KaL 1~V EVOpK~ ~2~a(wo~ 10U Jeremy Ding,         KaL 02V IT2pL2XOUV OAa 1a



28      up> un60 20~.

                                                1                               WU001584
     Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 71 of 140 Page ID #:939




1            2.



 3    µuo1LK00 npO'K10pO'. («MTil») 10U 1µ~µa10½ EpEUVWV EOW1EpLK~½ O'.OcpO'AELO'.½

 4     («HSI») KO'.L 10U a16µou TIOU O'.TI01EAE( O'.V1LKE(µEVO 1I"J½ fpEUVO'.½, TIAN MIN

 5    WU   («WU») .

 6           3.       'Ex ouv napaA:ricpe E ( 1 a aK6Aou0a 01 o Lx E (a:   ( 1) avayvwp L01 LKO'

 7     010LXE(a 1ou nwA:ri1~ 1wv ox21LKwv npor6v1wv KO'.L              (2) otOLXE(a nou 62v

 8     OXE1(~0V10'.L µE 10 a(1:riµa fK600I"J½ (np&yµa TIOU µELWVEL ETI(OrJ½ 10 K6010½



10           4.



12     npo1fpwv KO'.L XPI"JOLµOTIOL~8I"jKO'.V yLa 1:rJV O'.TI6K1I"JOI"j 10U EV1aAµa10½.




15                                          Map1(ou 2017, 01:ri ~&v1a Ava 1:rJ½



17

18
                                               MARK TAKLA
19
                                               Bo:ri86½ ELoayyEAfa 1wv Hvwµfvwv IToAL1ELWV
20

21           YnEypacp:ri 10 nap6v KO'.L E~E660:ri 6pKOc;' EVWTILOV µou o~µEpa               27

22     Map1(ou 2017 01:rJ ~O'V10'. Ava 1I"Jc;' KaALCp6pVLO'..

23

24
       DOUGLAS F. McCORMICK
25     ANQTATO~ ~IKA~TH~ TQN HNQMENQN TIO~ITEIQN

26

27

28

                                                      2                                     WU001585
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 72 of 140 Page ID #:940




                       TEKMHPIO A




                                                                           WU001586
                                                                                                                                                                           Ar11.1 ~ nocpydi\i\3 noi c;ioino
                          · no<f:9di\A3   n01.   oun1:p.An 3rl J}orl ISH no1 up4>ndr\ J?>ndlJ\3)1 DlD 1Dl.3r\(19f13UD PA 13ll]dll 91nn 30 mlJ\oX;nd3ll nou A~ndo<podll'{ll
                                                                                                                                                                                                                          '.:mo oqrodM? OJ. 91nv
                                Dlll nlli.Jl.JD O'('('!) 3l.011~9010uo   "VUH   /\(1}1   '.:innwct,ov '.:i~!lld3J.(1)0] noJ3i\dnouA noi.DJOiJU019113/\?rlD dnll ll))l llDl,.ldX lJrii.J.oJll3 'Olr\ OA9TI )310131\Dg 13XJ
0 zvooonM>U}OliOA'10)1
                                                              AOI/\ION AOl 1HV081U3 HmOUV OUV V13XI011 VlH0:IIVA3                                                                       I HlHdX          HI/\IH11U3 VU ONOI/\I
                      L10l/£/6
                                                                                                                                                  «qos          'lrolrrt11x3 3W 1µx11rnd13u lr (\Ul                                           'DC"\J~
                                                                                                                                        !C"\IJlflXl XJlA S;rt1 l                    :ydodJoodu XJlrt 3l3DC;JQ S;ort                                X)(\
          C"\UlD ODD 70C'Xll3(\nD 3lDXJrtJ 3                                             X)(\    3rtXlOc:'cOdourt XlEJ
                                                                                                                             ':>DD XJJXld3X C"\Ul DlA 3lDDrt9d3dJXJl QC"\3                                                lXJ)!       'XJ]d7Dl3
      3lJ3dourt        'OOOv-J Sl,rgXJ'(OilX) Sl,rylr~fl XJ]Dd3X C"\Ul
       l,rn1dourt3 DJrt 'srx11rnd13r_; IJ M:1                                        'Xlr'cJ~ C"\ 1Jl 9uXJ 3lDX::rtJ:;:r»                            :30.C'J'(µ:;, nou lliO:::J"1?U1S€ J660ZQOq UDC"\Il00-372
                                                                                                                                     38Xl'(:3 -                        lr/0        'E101: IlOJ.XJW OE OllD f\Oli]d3II                                     ·1
                   ·ylr 3rt OM C"\Ol 9ilXl Xlrtfl(\µrt 9XlC"\OdlX3'( U X)(\:3
                                                                                                                                                    :Sl,ri3 ;oi 3~ny:yxouD 6uo~ ;odoix:ydu Sµx1913                                                        Sui
                                                                                                                     C"\XJ';ls1y:,1;ox S3;dodJodlJ:y u
              So1mi.:;tC"\Llrt c:',ox10.001x3 ylJ: 0-ox1Xd;o noi lJ:DXJl;'li3 H ·6w::>~ x::ooDc:you µx·913 C"\UlD
                                              C"\C'J3Di9lDDl;oxJ\3 S;oJ 3'(DdJDD OM10!)-3Ufi C"\OlD XJrtLn JXJ Ol 3 D U 8 ( ; ) 0 d i l -       ·x 0
              70    lDX       • - OUl
                                                                                                                              . (~VV)           :>XJC"\J~ Sui DJ 1;odxortlJ17 s!X)_XJ\[ l.IlD C"\Xll9XD7d8 OM o
                                                                                                                                            S;o9JyXJdJ3)!
     119 3)llJ:101do9;o x                  'OXJQJ'i3Do1 01 Sln :Cl;dJndAA3 (\(';XJJ 3X1010 (\C'J: 7Xl)l Soi-on:;tC"\lln l).OXH.odDu ylr no1
                                                                                                                                                       1
    SlJ:1 SlJ:o;o1:,i3        73Di98            ·«XJC"\J~ l,rx11rnd13ulJ :» C"\Ul 9uXJ S;oJd7XJl3 Sµx1dourt3 SXJ1rt Soy:,rt C"\XJlsI 119 C"\;o19~1dnX0
                    OMO          •xi~n(\srf Q)llC"\OdlX3~ U Ol~                                          ·«~o:::,·-eu1s v660ZQOQ» UDC"\f\60-37;? s!X1C"\OdlX3'( U C"\Ul 3Dl)-010UOrt1 olrdX
      nou OM C"\Ol 9u;o C"\XJl9Xd3odu                                     'ooov-J -                                  Ssrg;oyou;o Ssryll~n XlJXJd3)! ;o1rt 301)-0dodJ;o OJOUO Ol ';ortlrl]XJ
         OJ           . ( • ., ]1€sares -                                  r.cnDl,r\C'ilI (cC'.,)XXJfil>'l(2XJl Q ;ortµrti)          :C;o1d·;o13 Sln SXJ(2)'(3DOlD l Slr1 (')D:,rt ;orllrl.JXJ
                        3)llJ:1.X;i9 'S9x1(\XJXlJ:rl lr/Sod31(;)(\XJ '
         01uo1Il)- XJ(\:3                                                                                                           - S u 1 ; n o 1 S9yllyy1;un u;o 119 '6uo~ A"[Jaqur-i:~
              'ISH f\01 XJdOl)liyOU l,rx1913 (\Ul. 3Dlrd9crodJ"f lI                                                                 ; ______ : . . • lr/0 'E10Z HOJ(\fWI c; S1 lD HOUJd3II
                                                                                                                                                                                                                vuH Aty,)nxorn"n ndcy, r9:oz HOZ/S/6
                                      AOI/\ION A011HV081U 3 HrhOUV OUV Vl3XIOH VlH0:Il\tA3                                                                       I HlHdX HI/\IH11U3 VU ONOI/\I
                               '1'UH NU! I'113Vv<DI'1' IH>lld3 1UI3 013JdAOUA
       Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 73 of 140 Page ID #:941
                                                                                                                                                                                                                                              WU001587
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 74 of 140 Page ID #:942




                       TEKMHPIO B




                                                                           WU001588
                                                                                                     I                                ,,
                                    I                                                                i                                l                          I
           '.
         i Case            I '
                2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 75 of 140 Page ID #:943




                                                                                              Leah Kim <asianpadfic trade@gmai l.com>




               KEpaia uq,11A11~ auoAaP11~ T-4000
               14 µrivuµm:a

               Leah Kim <asianpacifictrade@gmail.com>                                                                ~eurtpa 10 louvi.ou 2013, 6:04 µ.µ.

               npoc;: bob2099@sina.com

                Ayan:rirt Bob,


                 Efµm fl Leah Kim OTTO TflV Asian Pacific Trade. Eiµm OVE~OPTflHJ µrnasovmc; KOi E~UTTflPETW
                 auxva TTEMm; TTOU ovoi;t1rnuv E~apr~µam 0£p01TOplKOU KOi OTPOTIWTIKOU £~0TTAIOµou. H !36011
                 µou EiVOI CJTflV 1T£p10X~ TOU /\oc_; 'AVTs£h£<,; KOi EXW 1Tp6CJl30CJfl CJ£ OIOcpOpE<_; KOTOOK£UOCJTIK£<_;
                 £TOlp1£<,; KOi nmpf£<,; 1Tpo"i6VTWV aµuvoc;; µ1Kpou we; µ£yClAOU µ£yt8ouc;;. ETimMov yvwpfsw KaM
                 Tl<; OIOOIKOCJI£<,; E~oywy~c;; KOi OlTOCJTOh~c;;. BMTIW OTI £VOlocptpEOT£ VO oyopaCJET£ TflV KEpaia
                 uq.iri"-l'Jc; a110Ji.al311c;; T-4000 r:111111. napaKaAw TI£fr£ µou TT6a£c;; Sa 8tAOT£ va ayopaa£TE Km
                 TT01oc; ea Efvm o T£AIK6<,; xp~arric; waTE vo aac; oTEihw Tipoacpopa nµ~c;;.

                 Xmpenoµouc;,
                 Leah Kim
                 Asian Pacific Trade



               bob2099 <bob2099@sina.com>                                                                      ntµmri 13 louvfou 2013, 12:15 TT.µ.
               HA. 01e:u8uvcrri yI0 OTTdvn1ori: bob2099 <bob20S9@sina.com>
               npoc;: Leah Kim <asianpacifictrade@gmail.com>


                   Ayan:ri.:ri Leah,
                   Xai.poµm n:ou Aaµ~a.vw TO email aac;.
                   0 n:eM..:ric; µac; arrocpaowe va xprimµoITOLrJOEL µrixavtKa. KmEU0uv6µevri KEpai.a EITELcSri cSev EAa~E
                   ana.v.:riari an:6 au.:riv ,riv ei:mpei.a. 001:600 µrropei..:e va µou cSwoei:E µm npomj>opa. nµric; Km 0a 1:11
                   OEL~W ~ava OTOV ITEAClTI"} µac;.




                   O 1pf1oc; m:Mn1c µe: pw1r,ae: y1a t.va 1'oy1aµ1K6 -           500 KOi [3aar, 1ie:1ioµt.vwv ar,µa1wv Ul(Jr\1'~<; auxv61r,rnc;, yive:rn1; -
                   http://www.  -       com,  µou  £ITT£ OTI XPEIO~ETOI 2-3 µ~VE<,; y1a va napEI t.yKp1ar,.
                   'ExouµE OIO<pOpE<,; lTOpayyEAfE<,; OE OlacpopE<,; XPOVIK£<,; anyµtc_;, fawc;; µrropouµE VO KClVOUµE KOTI µasf.

                   H Asian Pacific Trade EIVOI µfa naipfa KOi Eade_; EIOTE KClTOXO<; HJ<; ri EPVCisEOTE y1a aurriv; YTTOPXEI
                   KCITTOIO IOTOO"£AIOO; 'Epx,tcrTE cruxva O"HJV Kfva;

                   TiripaµE TPEI<,; µtpE<,; OOEIO y1' OUTO Ka8uartpriaaµE VO crac;; OlTOVTriaouµE!




                                                                                                                                     411 WU000086
     1 an6 6

                                                                                                                                                               WU001589
i•
                                  !   !
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 76 of 140 Page ID #:944




     Leah Kim <asianpacifictrade@gmail.com>                                                 n£µmri 13 louviou 2013, 9:00 n.µ.
     npo<;: bob2099 <bob2099@sin a.com>

          Aymrrin: Bob,


          TaslOEUW aur~ Tl'l ar1yµ~ aMd ea apxfaw va ETOlµdsW Tl<; npoacpop£<; r1µ~<; yIa ra Efori TTOU srirdTE 600
          TO ouvar6v ouvroµ6rEpa.

          Eiµrn avEsdprrirri µwdsovra<; KOi l'1 Asian Pacific Trade EIVOI l'1 ETTIXEipria~ µou. CDnaxvw rriv ICTTOOEJ\foa
          µou aMd Eiµrn ndpa noMJ anaaxo>-riµtvri µE rriv OAOKA~pwari napayyEA1wv! 0a XPEJaarEf va
          npooMl3w l3o~eE1a auvTOµa.

          Z:ward unoetrw OTI OTTEMrri<; aa<; EIVOI ri l'lTTElpWTIK~ Kiva; rvwpisovra<; aur6 ea µnopfow va
          UTTOAOyfow TOV npol3AETT6µEVO xp6vo napdooari<;, Kaew<; KOi Tl<; KpOTIKE<; anan~CTEI<; OOEI066rriari<;.

          Daov acpopd rriv KEpaia ui.µri>-~<; [an0Aal3~<;] T -4000, txw npoacpopd r1µ~<; yIa µIa KOi µova61K~ ayopd
          aMd XPEidsoµrn va slpw AmroµlpEIE<;, 6nw<; n>.ripocpopfE<; yIa TOV TEAIK6 XP~mri. napaKOAW CTTEIATE
          TE<; µou 6ao TO ouvm6v ouvroµ6rEpa KaI ea am; napaaxw n<; n>.ripocpopiE<;.

          Xrnprnoµou<;,
          Leah Kim
          Z:ra>.eriKE an6 TO iPhone µou
          (To napar1etµEVO KEiµEVO EXEi OTTOKpucpeE[)



         bob2099 <bob2099@sin a.com>                                                        nEµmri 13   IOUVLOU   2013, 11 :57 µ.µ.
         HA. cSLc:u8uvari ym arcavrriari: bob2099 <bob2099@sin a.com>
         npo<;: Leah Kim <asianpacifictrade@gmail.com>




            Ayanrir~ Leah,

            0 TEAIKO<; xp~arri<; EIVOI ri Shanghai Changjiang Shipping Corp.


            bob2099




                                                                                                     411 WU00008iWU001590
2 an66
..... · · · . - ·   .    : ,·   ·   1




    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 77 of 140 Page ID #:945




                                Leah Kim <asianpacifictrade@ gmail.com>                           Tuap11126 louviou 2013, 5:38 µ.µ.
                                npoc;: bob2099 <bob2099@sina.co m>



                        Bob,

                        Mfa µovaOIK~ ClOEla via TO -            500 KCJVEI 11.500 $ ouv m ETTITTAfov n:>..ri pioKOU µou 25%. H !3aori
                        OEOoµtvwv oriµarwv u4H]A~<; ouxvorrimc; Efvm µIa urrriprnfa µ£ ouvopoµ~ rrou Koorf(E1 2.000 $ TO xpovo.
                        Ocrr6cro, 6rrwc; Km ri T-4000, Km m ouo aura £fori txouv mp1opIcrµ6 we; rrpoc; n1v E~aywy~ crn1v Kfva
                        £<p6oov EAEyXOVTOI a1T6 TOV KLlEO. nEfTE µou Tl ea ~8£AE va KOVEI o mMrric; crac;




                        4aTT66                                                                             4!WU000089
                                                                                                                               WU001591
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 78 of 140 Page ID #:946




     Km Sa ow Tl µTTopouµE va KavouµE yIa va MaouµE ra TTpo~i\~µma aTToaroi\~c;.


     Xmprnaµouc;,
     Leah
   [To napan8Eµe:vo Ke:i.µe:vo EXEL anoKpucp8e:t]

   bob2099@sina.com <bob2099@sina.com>                                                        ntµmri 27 louvfou 2013, 6:29 TT.µ.
   HA. 61e:u8uvori yIa aTTavrriori: bob2099@sina.com
   npo<;: Leah Kim <asianpacifictrade@gmail.com>
   Kmv.: bob2099 <bob2099@sina.com>


     Mia µovaOIK~ 6i5Eia via TO               500 KOOTf½EI 11.500 $, TTEp1i\aµl3aVEI µfa !3601') i5Ei5oµtvwv
     Ol')µOTWV; i5E XPEla½6µaaTE Tl')V UTTl')pwfa EVl')µEpWal')c; Tl')<; l36al')c; i5Ei5oµtvwv Ol')µOTWV UlJ.ll')A~c;
     auxvoTl')rnc; ava troc,;.

     TT0I0I Efvm 01 6po1 TTAl')pwµ~c,; aac;; Km o xpovoc; TTapoi5oal')c;;

         --------[KLvE~LKot xapaKt~ pe:c;]--------
     [KLvE~LKot xapaKt~pe:c;]: Leah Kim <asianpacifictrade@gmail.com>
     [KIVE½IKOf xapaKT~pEc,;]: bob2099 <bob2099@sina.com>
     IK1VEslKOf xapaKT~pEc,;}: ATTOVT.: Am'.lVT.: KEpafa UlJ.ll')A~c,; mroAal3~c,; T-4000
     [KIVEslKOf XOPOKT~pEc_;]: 27 louvfou 2013, 8:38 TT.µ.



   Leah Kim <asianpacifictrade@gmail.com>                                                  ne:µmr, 27 louvtou 2013, 7:42 µ.µ.
   npo<;: bob2099 <bob2099@sina.com>

     Bob,


     Nm, ri µfa KOi µovao1K~ OOEIO KaVEI 11.500 $ auv, µtxpI 25% rnmM:ov. xptwari yIa rr1v rrapaooal'). H
     l3aari OEooµtvwv al')µaTwv rroAuµtawv rrapaofonm µIa cpopa ro µ~va, E~ou ri ET~aia xptwari
     auvopoµ~c; 2.000 $ TTOU XOPl')VEITOI µtow email. HTT[~w auT6 va OTTOVTOEI OWOTO Tl')V EpWTl')O~ aac;.
     Av OTTO<paafaouµE va OUVEpyaaTOU µE~a TOU                                     500 ~ rric,; T-4000, TOTE TTPETTEI va
     aac; sl')T~aw VO MHN ETTIKOIVWV~a m:---- OUTE                                      . E<poaov aura TO EIOI') EIVOI
     EAEVXOµEva OTTO TOV KflEO [Kavovtaµ6 y1a TO OIEevtc; EµTTop10 OTT Awv] KOi OTTOITOUV OOEia E~aywy~c; OTTO
     TO YTToupyEfo E~WTEPIKWV TWV HnA, ea EIVOI aouvaro yIa woe,; va ayopOOETE arrweEfac; OTTO Tl')V ETOlpfa.
     Kai ea Efvm aouvaro yIa Eµtva va l3yaAw 60E1a. AuTo Efvm yIa va µE rrpoarmElJ.IEI arro TO va avr1µ£TwTTiaw
     rrpol3i\riµa µ£ Tic,; aµEplKOVIKEc,; apxtc,; KOi yI' OUTO TO Myo XPEWVW TEAi') p[OKOU 25% rnmAtov Tl')c,; Tlµ~c,;
     TTWAl')OI')<;.

     Doov acpopa TO xpovo rrapaoooric,;, TO            500 ea rrapE1 mpfrrou 2-3 El3ooµa0Ec,;. Arrmrw
     11.500 $ EK TWV rrportpwv, Kl ETTEITO tva ETTITTAEOV 25% (2.875 $) Kara Tl')V rrapaooori. To OUVOAIKO
     TT006 TTAl')pwµ~c,; Eivm 14.375 $.

     H KEpata T-4000 -              KUtaOKEUU~Etm Kata n:apayye:Ma Km ea XPELaO'tOUV rce:ptn:ou 6-8 E~ooµaoe:~ VLa
     va <j>na:,crEL

     t..txoµai OIO<popou<; Tp6TTOU<; TTAl')pWµ~<;. E~apTOTOI rrpayµar1Ka OTTO TO Tl ayopcis£T£ KOi OTTO TO TTOOO
     Tflc,; ouvai\i\ay~c,;. ruv~ewc,;, TOU<; KOIVOUplouc,; TTEAClTEc,; rrporIµw va TOU<; OUVOVTW OUTOTTpOOWTTW<; OE
     µIa 31') xwpa yIa va aiyoupEuoµm OTI EIVOI rrpayµaTIKOi TTEAOTEc,;. AUTO OiVEI KOi OE woe,; Tl')V EUKOlpia
     va maeav8Eir£ ovEra µaZ:f µau. np6KE1ra1 via aKp1!3tc; Km waiaSrim;; ouvai\i\aytc;, Km 8tAw Km 01 i5uo
     µac; va ma8avoµaoTE avEra µErn~u µac;.

     nEfTE µau av aura oac; Eivm 5uvar6. Eyw          txw µ£VciAI') EUEi\1~ia.
     Xa1prnaµouc,;,

     5 OTTO 6                                                                                  411WU000090
                                                                                                                            WU001592
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 79 of 140 Page ID #:947




                      ii
   TpocpLµa
   28 µrivuµarn

   bob2099 <bob2099@sina.com>                                          ntµmri 27 louvtou 2013, 8:13 µ.µ.
   HA. OLEu8uvari yLa an:a.vrriari: bob2099 <bob2099@sina.com>
   npoc;: Leah Kim <asianpacifictrade@gmail.com>


  Aymn1r~ Leah,
  Mou £!Va! OOUVOTO Va TTOW 0£ 31"] XWPO Va aac; OUVOVT~OW aJ..Aa TTpayµanKa µTTopouµ£ Va OUsrJT~OOUµ£
  TTW<; va auv£xfoouµ£ va KavouµE TO Krypto, XP£1as6µaor£ xp6vo y1a va oriµ1oupy~oouµ£ £µmarnouvri
  µnasu µa<;.
  MTTopouµE va s£KIV~aouµ£ µ£ TO Krypto av WEI<; µTTOpEITE TTpayµm1Ka va KOVETE.

  AMa.c,w TO 0i:µa Kai TO 6voµa TOU TTpo"f6VTO<; -Krypto.

       bob2099




        1 OTTO 9                                                                       411WU000106


                                                                                                     WU001593
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 80 of 140 Page ID #:948




                      ·
                    311
                        ,•,;
                                                                       Leah Kim <asianpacifictrade@gmail.com>




[KIVE~IKOI xapaKT~pE~]: ATTdVT: ATTdVT: ATTdVT.: Tp6<p1µa
2 µ11vuµma



bob2099@sina.com <bob2099@sina.com>                                                      Tpi.u1 2 louAi.ou 2013, 6:45 n:.µ.
HA. OLEu8uvcrri yLa an:6.vrricrrr bob2099@sina.com
npo<;: Leah Kim <asianpacifictrade@gmail.com>


        va ouvavTrj8ouµE OE 3ri xwpa Km EYW otvw AEcj)Tci Km µETC!. EGEL<; µau OLVETE   i:o   AoyLoµLKO, ETOL;


        Mn:opouµE va cruvavrri8ouµE oE Kiva va KcivouµE auT6;


      Leah Kim <asianpacifictrade@gmail.com>                                                  Tplu1 2 louMou 2013, 8:58 n:.µ
      npo~: "bob2099@sina.com" <bob2099@sina.com>



        Nm. AKpL~w<;. OcrTocro, oxL O"TrJV Kiva. MLa filri amanK~ xwpa Etvm Ka.Au-repa ym
        µEva, 6n:w<; Ta.Thavori, AuO"Tpa.Ai.a, foirrav, KA.IT.




        1 arr6 1                                                                                       4/1 WU000092



                                                                                                                         WU001594
    '!    I



         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 81 of 140 Page ID #:949




                                   ail                                                Leah Kim <asianpacifictrade@gmail.com>




              An6 Bob
              1 µ~vuµa

              bob_wu <bob_wu@creation-foundation.com>                                            Awrtpo 20 louvfou 2014, 10:40 µ.µ.
              npoc;: asianpacifictrade@gmail.com

               re:10 crou, Leah


               fou tamAo 01acpopo µr,vuµom OTTO TO email µou - bob2099@sina.com aAM 5Ev TTofpvw Koµ1a aTTavrr1011
               OTTO EOEVO. YTTOlj.Jtai';oµai OTI µTTopEf va UTTOPXEI KOTTOIO TTpol3Ar,µo µE TO email µou y1' OUTO aMai';w email
               yI0 vo oou µ1A~ow.

               E>.TTfi';w vo µTToptcre:I va >.moupy~oe:1.



               00.. w va µou Eml3El3mwaEL<; -rr,v nµ~ -rou -                500, yt.' au,6 n:apaKCIAW 6waE µou mi.ar,µr, nµ~ yta
               -                   500 Km 111 ;\Lma n:EpLEXOµEvwv rnu n:aKErnu.


               m.i.lc; µ01ai';Et   I']   ClOE1a; Dongle USB;


               OKOTTEUOUµE VO XPl']crtµOTTOl~oouµE PayPal.


              'EXEi<; aMov rp6TTO yI0 ElTIKOIVWVfa, OTTW<; vouµEpo Tl']AE<pwvou; Skype; 0 >.oyap100µ6c; Skype µou
              Efva1 bobwu2099



               0 mMrr,c; µac; µE TTafpVEI rr,Mcpwvo aurtc; Tl<; µtpE<;, OXEOOV K08E µtpa,        KOi   µE mti';Et yIa rnfor,µri
               TTpoocpopa r1µ~c;. A'AM e:yw mp1µtvw rntva.




               ne:p1µtvw Tl']V OTTOVTl']O~ oou!



               pETEME EKTLµr,ar,

               Bob




1 arr61                                                                                                          4t1WU000100


                                                                                                                                   WU001595
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 82 of 140 Page ID #:950




     Leah Kim <asianpacifictr ade@gmail.com >                       Tncipn7 29 lavouap[ou 2014, 9:30 µ.µ
     npo<;: bob2099 <bob2099@sin a.com>




 Bob,

 ti.Ee,, OE n:apaKaAw, w; ITA17pocpopLEC, n:apaKci-rw yLa rn   500 OXEUKQ µE Tl7V nµ~. Km vm, Eivm
 dongle USB.

 EuKmpw va µ1MoouµE ITTO Skype~ ITTO Tl7AE<pWVO aupLO TO an:6yEUµa µna nc, 4:30 wpa OUUl<WV HnA (~
 8:30 n:.µ. wpa Ktvac, -r17v napaoKEu~)-




 4 an:6 9                                                                          4/1WU000109


                                                                                                     WU001596
      ¾   "   -   - , · ,,,   ~,~,   , " , , __   ~   -~·"'


                                                                  I
1·.                                                               !
                               Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 83 of 140 Page ID #:951




                                                              ME EKTLµt")OT)'
                                                              Leah




                                                       bob2099 <bob2099@sina.com>                                             KupLaK~ 9 CDe~pouapi.ou 2014, 8:52 µ.µ.
                                                       HA. 6Leu0uvori yta amivrriori: bob2099 <bob2099@sina.com>
                                                       npoc;: Leah Kim <asianpacifictrade@gmail.com>



                                                                'Eowoa TfJV Tlµ~ O"TOV lT£AOTfJ o~µEpa KOi 90% m8av6TfJTO va lT~pa TfJV lTOpoyy£Afa. MTTop£f VO
                                                                crmh£f orn n£Kfvo Km£U8£fov; 8thouµ£ vo rrhripwoouµE µ£ PAYPAL. npoOTTo8w vo cr£ rrpocr8fow
                                                                OTO Skype KOi VO oou OTEIAW £VO µ~vuµa «yEIO oou» o~µ£p0.


                                                                 bob2099




                  5 an:6 9
                                                                                                                                                           411V   WU001597
       Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 84 of 140 Page ID #:952




               Leah Kim < asianpacifictrade@gmail.com>                          Mun:pa 10 Cl:>E~pouapfou 2014, 8:56 µ.µ.
               np0<;: bob2099 <bob2099@sina.com>

                Bob,

                noM wpafa! 0a rnavt>-.ew GX£TIKCI µE H]V OTTOGTOA~ KOTEU8Efav GTO nEKIVO. ~TEIATE µou TOV
                TEA1K6 rrapaMrrn1 Km 61Eu8uvcrri.
                Leah




               bob2099 <bob2099@sin a.com>                                     L'.EUTEpa 10 CDc:~pouaplou 2014, 10:38 µ.µ.
               H>-.. 01Eu8uvcrri y1a arravrricrri: bob2099 <bob2099@sin a.com>
               npoc;: Leah Kim <asianpacifictr ade@gmail.com >



                  ~LEu8uvori KaL rrapai\.~JTrric;:
                  Ai8ouoa 10-7-401 Kangjiayuan, Gaobeidia n North Road,
                  Chaoyang District, Beijing, China. Tax. Kwo.: 100025
                  Yn:6l)JLv: tianzhongwu



                  bob2099




6   OTTO   9                                                                                         4!1WU000111

                                                                                                                       WU001598
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 85 of 140 Page ID #:953




                                                                                  Leah Kim <asianpacifictrade@gmail.com>



           To vto lpad air      Km 10    Mini lpad
           1 µr'Jvuµa

           bob2099@sina.com <bob2099@sina.com>                                  napaoKEuri 28 <Del3pouap(ou 2014, 4:24 µ.µ.
           HA. c5LEu9uvori yLa am:hrrriori:bob2099@sina.com
           npoc;: Leah Kim <asianpacifictrade@gmail.com>



            0a n:aµe µe paypal, µn:opouµe va n:i\ripwoouµe ouo <popt<;,   ri   fow<; 10.000 & TTOVE   µ£   paypal   KOi   m
             UTTOAOITTO TTOVE µE TpOTT£slKri µETO<popa.


            TO   paypal µa<;: cotstech@cotstech.cn


            µTTopouµE va KCIVOUµE TWpO.



            XPEIOs6µaon: yvrimo TTOKETO rrpo"iOVTWV, µ1a UTTOV£VPOµµEVI") ETTIOl")µI") OriAWOI") TOU KOTOOKEUOOTri µE
            au~ovm ap18µ6.




1 arr6 1                                                                                                    411 WU000125
                                                                                                                              WU001599
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 86 of 140 Page ID #:954




                       ii                                       Leah Kim <asianpacifictrade@gmail.c om>



   [KLv£~u<0i. xapaITT~pE.:<;] am; EcrtELAE
   10.000,00 aµE.:p. 6oAcipLa
   1 µ~vuµa

   [K1vE~1Kof xapaKn'jpEc,] µfow PayPal <member@paypal.com>
                                                                                                 4, 4:58 µ.µ.
   Hll. 1i1Eu8uvcr17 y1a a1Tc'ivr17cr17: cotstech@cotstech.cn
   npoc;: Asian Pacific Trade <asianpacifictrade@gmail.com>




                                                                Apt8. auvaMay~~: 26Y42418HF781970W

          [KIVE~IKOI x_apa:1m'}pE<j am; foTEIAE
          10.000,00 aµrp. 6ol\apm



         raa aw;, Asian Pacific Trade,

         LO<; £Vr]µEpwvouµ£ OTI o/ri [KIVE~IKOI xapaKT~pE<;] am; fomAE 10.000,00 aµEp. ooMp,a.

           rr11.1£fwµa arr6 rov/n1v [K1vE{1Ko1 xapaKT!lPE<;]:

           nJ..ripwaaµE .6.1£u8uvari: Af8ouaa 10-7-401 KangJiaYuan GaoBeiDian North
           Road, ChaoYang District, BeiJing, China. Tax. Kwo: 100025, Ap.
           KIVrJTOU:18511761539




            1arr62

                                                                                                          WU001600
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 87 of 140 Page ID #:955




                        ii                                            Leah Kim <asianpacificfrade@gma il.com>



   [KLVE~LKOl xapotKTrJpEc;]: Amivr.: ljJwµt
   12 µ17vuµarn

   bob2099 <bob2099@sina.com>                                                   ntµm17 13 MapTLOU 2014, 5:38 µ.µ.
   H>... <'iLEu8uvari yta arraVTriari: bob2099 <bob2099@sina.com>
   npo<;: asianpacifictrade@gmail.com


    ono~TTOT£ TTa£1 cruµcpwva µ£ TO TTp6ypaµµa; TT6cra ei::A£1<; va 017Awcri=:1<; CJTO T£Awv£fo; xaµ17Mri=:pri
    Tlµ~ £fvrn KOAUT£pa y1a µa<;, ICJW<; 3.800 $.




    Leah Kim <asianpacifictrade@gmail.com> [K1vi=:l';1Koi xapaKr~p£<;]:
    Nrn. n1CJT£UW OTI ea £XW TO TTpo"f6v T'7V £~ooµaoa TTOU ~£KIVCl CJTI<; 24 Maprfou, £TTma ea CJa<; TO
    CJT£1AW Kmi=:uei=:fav. 0a CJa<; £100TTOl~OW 6rnv £XW aKpl~~ riµi=:poµrivfa OTTO Tf"IV nrnpfa. Krn ea oa<;
    OT£1AW µ£ email TO CJTOIX£10 OTTOOTOA~<; (£TIK£TO) µ6A1<; oa<; TO OT£1AW.


     2TaA817KE arr6   TO   iPhone µou




   Leah Kim <asianpacifictrade@gmail.com>                                     ntµm17 13 MapTlou 2014, 7:36 µ.µ.
   npoc;: bob2099 <bob2099@sina.com>


     Nm. 'O>..a rra.vE cruµcpwva µE TO rrp6ypaµµa. Mrropw va Or}AWCJW xaµr}AOTEpi7 nµ~ av CTUTO crac; ~ori8aEL.
     TL 8EAETE va ypa.lj.Jw we; rrEptypacp~;

     2TaA817KE arr6 To iPhone µou
     [To rrapan8EµEVO KElµEVO EXEL UJ10Kpucp8El]




                                                                                                                  WU001601
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 88 of 140 Page ID #:956




1 an:6 4                                                             4t1WU000139




                                                                                   WU001602
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 89 of 140 Page ID #:957




                        ii                                        Leah Kim <asianpacifictrade@gmai l.com>



   naKETO
   2 µrivuµma


   Leah Kim < asianpacifictrade@gmail.com >                                nEµmri 27 Map1fou 2014, 3:25 µ.µ.
   npoc;: bob2099 <bob2099@sina.com>

     Bob,



     napO,a~a TO TTpoY6v, ~A. ouvriµµtvEc; <pwTOypa<pfEc;. 0a om; TO orEfAw µE 61£8vtc; mdyov raxuopoµEfo.

     Kani rn ab:r,µa aac;, µnopw va ypatjJw 3.800 $ ma TEAWVELUKCI. bEATLa, WITT0OO onl5~non, navw an6
     2.500 $ anmTEL va ouµnl\r,pw8ouv ITTL<; HnA EITLITAEOV bEATLa E~aywy~c;. TL 8EAETE va 1<avw;

     EuxapLITTW,
     Leah

     ItOA8r,KE an6 to iPhone µou


   bob2098 <bob2066@sina.com>
   H1'.. 61£u8uvari yIa am'.tvrriarr bob2099 <bob2099@sina.com>
   np0<:;: asianpacifictrade@gmail.com



   KCITW mr6 2.500 $ EIVOI rnfori<:; EVTCl~EI yIa µEva




    1 OTTO 1

                                                                                                             WU001603
                  i
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 90 of 140 Page ID #:958




ntµmri 27 Map1fou 2014, 5:38 µ.µ.




                      411WU000143




                                                                                 WU001604
.   ·.. I   .••, ............. .
                                                                                                                                  ·r
    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 91 of 140 Page ID #:959




                                       ail                                    Leah Kim <asianpacifictrade@gmail.com>



            TLµOAOVLO
            3 µrivuµma

            bob208B <bob2099@sina.com>                                                       Tpiu1 1 ArrpLAiou 2014, 2:32 rr.µ.
            HA. liLEuBuvori ym amivrriori: bob2099 <bob2099@sina.com>
            npoc;: Leah Kim <asianpacifictrade@gmail.com>




                   XPELO.~oµm ouo rnlcrriµa urroyeypaµµEva nµoA.6yLa - to Eva eivm K500, rt a~la Elvm 2.100 $, Eva
                   filo elvm TEA.rt urrrtpEmwv, rt a~ia elvm TO urr6Aomo TrJ<; rr11.ripwµ~c; µac;.

                   Euxapwni>!


                   bob2099




                    1   OTTO       2
                                                                                                                        WU001605
                                                                                                                     4;Vvuuuu.LL+4
                                          ~,,,.' ··-~•,,,-,_' :,_




      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 92 of 140 Page ID #:960




       Leah Kim < asianpacifictrade@gmail.com>                                                 ne:µmri 3 An:pLAtou 2014, 2:31 µ.µ.
       npoc;: bob2099 <bob2099@sina.com>



       Bob,

       'ExouµE TTp6J3A.riµa. LiEITE TO email TTapaKOTW.

       To cruC:17r~craµ£ aur6 crn1v apx~, y1' aur6 TTpoTlµw va cruvavr178ouµ£ auTOTTpoowTTw<; Kai rn TTpor6vra va 1Tapaoo8ouv
       101ox£fpwc; avrf va yfv£1 aTTw8£fac; aTTOOTOA~. ITO TTap£h86v, 6rnv £Kava µIa aTTocrrnA~, TTOTE 0£ µou KmaKp6r17crav rfTTorn.
       Ecrac;;

       T1 8£A£TE va Kavw;

       Leah




2 OTTO 9                                                                                                4t1WU000152


                                                                                                                      WU001606
   Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 93 of 140 Page ID #:961




           Leah Kim <asianpacifictr ade@gmail.com >                               Tpin1 9 AnpLAiou 2014, 4:13 µ.µ.

           npoc;: bob2099 <bob2099@sin a.com>

            l'::iE ~AETTW Kavl!:vav -rp6no va   TO   ~yci11.ouµE E~w.


            Av o ndcin1c; ow; 8EAEL aK6µa TO npoi6v, npfoa va ~ava1<civouµE u1v napayyEi\ta Km npl!:na va oac; TO
            napaowow LOLOXEipwc;.

            Leah

            hciA8rJKE an:6   TO   iPhone µou




4 arc6 9                                                                                   4;1WU000154

                                                                                                              WU001607
                                                                                                     "   ,, "',,,,~,~.,, •. ~ --- ,   P·•, '\
                                                                                                                                            !


Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 94 of 140 Page ID #:962




   bob2099@sina.com <bob2099@sina.com >                                             Tmip-rri 9 AnpLAiou 2014, 4:30 µ.µ.
   HA. OLEu0uvori yLa amivi:riori: bob2099@sina.com
   npo~: Leah Kim <asianpacifictrade@ gmail.com>

   nw~       TO TTapaoioouµ£ IOIOX£fpw~ CT£ µsva;




   bob2099@sina.com <bob2099@sina.com >                                               TETapTI] 9 AnpLAi.ou 2014, 4:37 µ.µ.
   HJ.. 01Eli8uvari y1a arravrriari: bob2099@sina.com
   npoc;: Leah Kim <asianpacifictrade@ gmail.com>

     ITOLa xwpa   OUVLO"t"ac; KUL   µrropw va ,:o   l3yW1.W E~W arr6   KElVr] Tl]

     xwpa;

    Leah Kim <asianpacifictrade@ gmail.com>
    npoc;: "bob2099@sina.com " <bob2099@sina.com >                                     TET<ip-rri 9 AnpLAi.ou 2014, 4:53 µ.µ.


     Exw Eva ypa<l>Eio o-rriv Ta'O,civori, orroTE Eivm EUKOAO yLa µEva va rn~LOEtjJw on:ouor\n:oTE crrriv
     Aaia. 'Exw miaric; ypa<l>Eio o-rriv TaEXia, o-rriv npaya.




  5 arro 9                                                                                                             4/1 WUOOOlSS




                                                                                                                                                WU001608
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 95 of 140 Page ID #:963




           Hi\.. OLEu8uvori yLa arravTriori: bob2099@sina.com
           npoc;: Leah Kim <asianpacifictrade@gmail.c om>


             ntITTEUEL<; 6n µn:opw va TO ~yw..w an:6 n1v Ta"t>..a.vori:




           Leah Kim <asianpacifictrade.gmail.com >                        TETO'.PTl'l 9 Arrpti\.iou 2014, 5:16 µ.µ.
           npoc;: "bob2099@sina.com" <bob2099@sina.com>

             Nm.




           bob2099@sina.com <bob2099@sina.com>                               TETO'.PTl'l 9 Arrpti\.iou 2014, 5:31 µ.µ.
           Hi\.. OLEu8uvori yLa arravTriori: bob2099@sina.com
           npoc;: Leah Kim <asianpacifictrade@gmail.c om>

             TO   ypa<p£10 oou   £!VOi OH]   MnayK6K;


           bob2099@sina.com <bob2099@sina.com>                                TETO.PTl'l 9 Arrpti\.iou 2014, 5:50 µ.µ.
           Hi\.. OLEu0uvari yta an:a.VTriari: bob2099@sina.com
           npoc;: Leah Kim <asianpacifictrade@gmail.co m>

               n6TE µn:opouµE va GUVaVTri8ouµE ITTr]V TaIMvori;




6 an:6 9


                                                                                                           WU001609
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 96 of 140 Page ID #:964




                                                                                Leah Kim




   MrravyKoK
   5 µ17vuµam
   Leah Kim asianpacifictrade@gmail.com                                                        nEµmri 10 An:pu,_lou 2014 10:31 n:.µ.
   npoc;: bob2099 <bob2099@sina.com>


   Ayan:17n': Bob,

   'Omv apxl½w va XELPl½oµm Eualaerrc:11 TEXV07'.oyla mpanwnK~c; q:>ua11c;, 6n:wc; TO                          , n:poan:aew va Elµm n:oM
   EmµE7'.~c; one; auva7'.7'.ayl':c; µou yLa va n:poamTl':Lj;w TflV ETILXElp11a~ µou. 'On:wc; avl':q:>Epa n:po11youµl':vwc;, GXEOOV n:avm
   auvav-raw TOU<; TIEA.aTEc; µou n:pwTa auTOn:poawn:wc;, a7'.7'.a ETIELO~ EmµElVmE yLa an:EUeElac; an:omoM ITTO nEKLVO,
   an:oq:>aGLaa va aac; owaw µLa EUKmpla.

   Twpa, l':xouµE ½llµLweEl Km OL Mo. EaElc; xaamE xp~µma KL EYW l':xaaa UJV avwvuµla µou one; HnA.
   H LKaVOTf]TCi µou va opamf]pLOTIOLOuµm xwplc; va n:apai<07'.oueouµm an:6 TO KpaTOc; Elvm KplGLµf] yLa 67'.Ec; nc; muxl':c;
   Tfl<; EmxElp11a~c; µou. l,.Ev ElaTE o µovaoLK6c; µou n:E7'.aTf]c; Km alyoupa OXL o µEya7'.uTEp6c; µou TIEAaTf]c;.
   f,Laµrno7'.af3w YLa n:avw an:6 Eva EKmoµµupLO 007'.apLa TO xp6vo m11v Aala Km µ6vo (xwplc; auT6 va n:EpLAaµf3avEL Tl1
   opamf]pLOTf]TCi µou GTl1V Eupwn:11 Km Tl1 Mfo11 Avmo7'.~). yL' aUTO 11 q:>~µ11 µou Elvm n:o7'.unµ11.

   'Oµwc; rnm7'.af3alvw 6n 11 xp11µmLK~ ½flµla yLa rnac; Elvm µEya7'.11 Km OE el':7'.w va TflV un:onµ~aw. 01':7'.w rnla11c; 11
   auvEpyaa[a µac; va auvExlaEL Km va Elvm Emrnx~c;.

   AuT6 n:ou µn:opw va n:poaq:il':pw Elvm µLa vl':a aoELa yLa                 GTl1V nµ~ Tou KOaTOuc; n:apaywy~c; yLa rnac;.
   0a n:apa7'.Ellj;w TflV n:poaau~11a~  µou, TO  KOaTOc;  an:omoMc; (an:6 TOV KamaKEuam~ aE Eµl':va) Km ea n:apa7'.Ellj;w
   on:mao~n:OTE    TEA.11 xp11µarnOLKOVOµLKWV   auva7'.7'.aywv.

   LE µEpLKE<; Ef3ooµa0Ec; q:>Euyw yLa TO rnayyE7'.µan1<6 µou m~lfo aT17v Aala. 0a ~eE7'.a n:oM va aac; yvwplaw Km va
   f3pouµE l':vav Tp6n:o va MaouµE auT6 TO n:p6f37'.11µa µE Tp6n:o n:ou va µac; Wq:>E7'.El Km TOU<; Mo.

   n6ao Kmp6 ea XPELaGTELTE YLa va f3yaAETE eEwp11a11 Km va m~LOE4JETE GTf] Mn:avyK6K;
   ME EKTlµ11a11,

   Leah Kim




   1 OTTO 2                                                                                                 411WU000160

                                                                                                                                 WU001610
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 97 of 140 Page ID #:965

 Gmail - ATTaVT:_MrravyK6K                                                     28/9/2015, 4:05 µ.µ.




 Leah Kim <asianpacifictrade@gmail.com>                      TpfTr] 29 Arrp1J\fou 2014, 9:27 µ.µ.
 npo<;: bob2099 <bob2099@sina.com>
 Ko1v.: "tadeusz.a.nowak@op.pl" <tadeusz.a.nowak@op.pl>, "tadeusz.a.nowak@gmail.com"
 <tadeusz.a.nowak@gmail.com>

 Bob,

 A<; auvavTrieouµE OTO A6µm TOU sEVOOOXEIOU JW Marriott OTr]V 006 Sukhumvit Tr]V napaGKEU~ CTTI<; 2 µ.µ.
 Mv Efvai µaKp1d arr6 TO s£VOOOX£fo aa<; µ£ rnsf ~ µ£ Sky Train (0meµ6<; Phloen Chit).

 Efµai £OW µ£ TOV £1T1X£1priµar1K6 auvnafpo µou aTT6 rriv noAwvfa, TOV Tadeusz Novak, TOV orrofo etAw va aa<;
 0U0T~0W (EIVOI £Va<; arr6 TOU<; TTOpaA~TTTE<; auTO(J TOU email.)
 X£Ipf½ET01 rI<; TT£pI006T£P£<; wpwrra"iKE<; opaorrip16Tr]T£<; µou w<; rrpo<; Tl<; TTpoµ~e£1£<; Kai Tl<; 01ao1Ka0f£<;
 01aKfvri0ric; EµTTopwµaTwv, orr6T£ av £X£T£ orro1ao~TTOT£ an~µam axrnKci µ£ Tr]V Eupwrrri, auT~ ea ~rnv µIa
 KOA~ EUKalpfa CTU½~Tr]Gr]<;. 0 Tadeusz s£P£1 £TTl0r]<; KOi yIa Tl<; TTp6a<paT£<; OUCTKoAfE<; µa<; Kai EXEi TTOAAE<;
 VVW0£1<;.

 KaA6 msfo1 KOi ea    Ta   TTOUµE OTTO KOVTO Tr]V napaaKEU~.

 Leah




                                                                                                  WU000176




                                                                                                                  WU001611
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 98 of 140 Page ID #:966




        Leah Kim <asianpacifictrade@gmail.com>                                                    nEµmri 1 Ma"fou 2014, 5:38 n:.µ.
        n poc;: tadeusz.a. nowak@op.pl, tadeusz.a. nowak@gmaii.com


        Ted,

        IE n:apaKCIAW 6La[3t[3aoE Tll ouyyvwµ11 µou ITTOV K. Bob Wu n:ou Exaoa Tll ouva.vn1011. 1'1Ec;, OE n:apaKCIAW, rn
        rrapaKa:i:w email Km KcivE µm ouµcj>wvta µE rnv Bob rrou va µac; [3oAEUEL Km rnuc; 6uo Km E~~y11ot rnu n:600
        011µavi:tK6 Eivm va ouvavi:118ouµE aurnn:poown:wc; VLa TllV n:apa60011 rnu n:poi6vrnc;. nponµw 11 n:apci.60011
        va VLVEL OTll foin:civ ~ ITTllV npaya.

         Euxapto,w,
         Leah




https ://mail.google.com/mail/u/O/?ui =2&ik= 1 c3e93f533&view=pt& ... =145534 b1 c6d636c3&siml=145548355364d98b&siml= 145b 7cb57ec0cfd9




                                                                                                                              WU000171


                                                                                                                                          WU001612
                       ···,
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 99 of 140 Page ID #:967




 Leah Kim <asianpacifictrade@gmail.com>                                               KupI0K~ 11 Mofou 2014, 2:34 µ.µ.
 npo<;: bob2099 <bob2099@sina.com>
 Ko1v.: tadeusz.a.nowak@gmail.com, tadeusz.a.nowak@op.pl

 Bob,

 Aqio(J TO OK£(j)H]KO TTpOOEKTIKO, OEXOµOI TOU<; 6pou<; cm<; YIO OEUTEpf] oyopa TOU   500 yIa 11.500 $ µE OVTIKOTOl30Mj.
 Eqi6oov ea OUVOVTr]800µE OUTOTTpOOWTTW<; KOi 80 napaowow TO npo"i6v OE EOO<;, UTT08£Tw 6TI µnopEiTE VO TTAfjpWOETE µETprJTO (OE
 aµEplKOVIKO 60Aap10) OAOKArJPO TO noo6;

 0£AW ETT!Of"]<; va m1!3El30IWCTW OTI ea OUVOVTrj80uµE OTf] fo"inav; Efvrn µ10 xwpa TTOU OEV OTTOITEf 8EWpf]Ofl yIa rn~f610 OTTO Tf"]V Kfva
 KOi ea npt:TTEI vo oa<; Eivrn noM EUKo!lo vo TTOTE EKEL Enfori<; £XE! noM xailap~ µnavamEUTIK~ noilrnK~, on6TE ea /5EfTE no!IAou<;
 AGIOTE<; (TTOAAOU<; K1V£~0U<;) VO Ta~IOEUOUV EKEI. MnopouµE VO OUsflT~OOUµE Tl<; AETTTOµ£pEIE<; EKTEV£CTT£p0 K08W<; TTArJCTIOsEI O K01p6<;
 Tr]<; CTUVOVTf"]Of]<;.

 EvriµEpwmE µE Kai ea napayyEfllw tva vfo K500 aupI0.

 Xrnprnoµou<;,
 Leah




                                                                                                191512 ... WU000191


                                                                                                                              WU001613
I,                                                                                        ·1=·
i
     WU001614
         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 100 of 140 Page ID #:968




           Leah Kim <asianpacific trade@gmai l.com>                                 Tpfn117 louvfou 2014, 6:03 µ.µ.
           npoc;: bob2099 <bob2099@ sina.com>

           n1on':lJ)T£ µ£, wrnhaj3afvw aTToAurwc;. Aur~ £fvrn navra Km 17 i51K~ µou avriauxfo, y1' aur6 nptm:1 va
           dµaaT£ TTohu npoo£KT1Kof aTOv rp6no TTou 8a TTpoxwp~oouµ£. Aur6c; £fvai Km o h6yoc; TTOu ~8£Aa va        aac;
           ouvavr~aw oniv Ta"1Advori, waT£ va K£pofoouµ£ o tvac; TllV Eµmornouvri mu a.>,..>,.ou Ka1 va Kavouµ£
           TT£p1006T£pEt; OUVEpyaofE<;.

           Eµdc; (o Ted Kl £yw) txouµE µ£p1Ktc; TTohu KaAtc; macptc; aTO a£poi5p6µ10 Km txouµi:: µnmptp£1 rnnuxwc;
           TTpor6vrn orriv Kiva aro nap£)..86v. Ecp6aov TO npofov µac; Efvrn .>,.oy10µ1K6 (CD), µnopouµE va TO
           KaµoucpMpouµE suKoha we; µouaiK~ ~ rn1vfa




           https://mail.google.com/mail/?ui=2&ik= lc3e93f533&view=pt&search=inbox&th= 145d8f. ..

                                                                                                 191512 ... WU00019 7
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 101 of 140 Page ID #:969

  Gmail - Iuv2x£ia                                                                            LEA. 9 OTTO 9


  DVD. MTTopouµ£ OTTAW<; va a11Msouµ£ TO KdAuµµa. Esd11Aou, Sa aw; owoouµE TO 11oy10µ1K6 a<pou TTEpdoETE TOV
  0-,EVXO OTTO Tr)V dAAri µEpid Tr)<; am:pdAEJa<;, KOVTd OTr) 8upa rn1~f~aori<;.

  np1v va yiVEI ri TTapdooori OTO a£poopoµ10, ea ouvavrri8ouµE EsW OTTO TO m:poop6µ10, µdAAov OTO owµcmo TOU
  s£VOOOX£10U µa<;, OTTOU µTTOpEiTE va OEITE TO TTpofov OTTO KOVTO KOi va yiVEI ri TTAripwµ~.




  ITJ<; 17 louviou, 2014, one; 3:47 µ.µ., o xp~on1<; bob2099 <bob2099@sina.com> 2ypm.µ£:

  MoAt<; Oid~aoa y1a µ1a TTap6µ01a EµTTOplK~ ouvaAAay~ TTOU £VIVE OTIC; HnA OTr)V Ecpt7µEpfoa TTp6o<pma, ouo
  K1vtZ:01 ouv£AA~<p8t7oav y1arf 8tAouv va <ptpouv rnaio8riro TTpofov orriv Kfva. tA£y£ on ~rnv TTayfoa. y1' auro
  avriouxw, rniot7<; ri wpa KOi ri t7µ£poµt7via £fv01 TTp6~At7µa.




                                                                                                      WU000198

                                                                                                                    WU001615
                                      i                                            I   I


Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 102 of 140 Page ID #:970




  bob2099 <bob2099@sina.com>                                                    liwn:pa 1 liEKEµ[3piou 2014, 6:33 µ.µ.
  nprn;: Leah Kim <asianpacifictrade@gmail.com>

 Ayarrr1r~ Leah,
 rE rrapaKall.w OE<; aur6 TO rrpo"i6v, av µrropouµE va   TO   KavouµE aur6.

  http://www                     com/products/satellite-modems/dmd2050e

  AUT~ ri ETOlpfa EXEi TTOAAO ypmpE[a KOi avrmpocrwrrou<; O"E OIO(j)OpE<; XWPE<;, iawr;; KOTTOIO IVO"TITOUTO EpEUvar;;
  Ka8wc; o TEAIKO<; XP~O"Tr]<; µrropEf va TO XPrJOlµOTTOl~OEI aur6.
  [To 1TaparI8tµEvo KEfµEVO EXEi 01f0KpU<p8£11




                                                                                                           WU000230




                                                                                                                         WU001616
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 103 of 140 Page ID #:971




 Leah Kim <asianpacifictrade@gmail.com>                                                       Trn:ipn7 3 L'i.EK£µi3pfou 2014, 10:04 n.µ.
 npoc;: bob2099 <bob2099@sina.com>

  Bob,

  Ms1'ndw TO µ6vrsµ KOi 0a snavt'.110w µE 6,TI µnopEaw va i3pw. Aur6 TO µovrEAO cpafvnrn va EXEi qmaxrEf y1a TO arpar6 aMd µnope[ va EXEi
  £1:,afpwri w<; npoc; rriv doE1a.

  Im; £VOIO<pEpouv KC!TTOla mr6 ra dhlla cµnop1Kd µ6vr£µ TOuc;; Ta napaKCtTW £1VCTI µ6vr£µ nou OEV XP£1G~OVTQI 00£10:

             70A/L
             70 AIP/ALIP
             70L
             70 LIP
             25A
             50
             60
             oxs


  EmKOIVWV~CJaTE µ£ TO ypacp£fo rouc; CJTO nsKfvo;

  Euxap1mw,
  Leah




                                                                                                                             WU000231




                                                                                                                                           WU001617
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 104 of 140 Page ID #:972


 Gmail - fovi:op1a 2015                                                                                   28/9/2015, 3:51 µ.µ.

 bob2099 <bob2099@sina.com>
 np0<;: Leah Kim <asianpacifictrade@gmail.com>                                      TnapTfJ 3 L'l.t:Krµl3piou 2014, 5:04 µ.µ.

 Ayam]T~ Leah,
 Euxap1cnw y1a TrjV OTTGVTf]CJ~ (JOU!
 L'l.rv fTTIKOIVWVf]CJO µ£ TO ypacprio TOU<; OTO nrKiVO aM6 ~tpw OT! aur6 TO µoVTtllo OfV £iVOI fllKOAO va ayopaorri. ria aur6 ro Myo (JOU ~rJTGW
 va TTPOCJTTOB~arn;.

 EmaKtcp817Ka r1,:; HnA noMa xp6v1a np1v,

 iawc; µnopfic; va i:p8r1c; aTrJV Kfva crav roupiarp1a KOi r6rr auvaVT16µamL

 nrp1µtvw rnM vfo an6 atva!

 Mr £KT[µ17a17
 Bob


 bob2099




                                                                                                                                 WU000232




                                                                                                                                            WU001618
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 105 of 140 Page ID #:973




  Leah Kim <asianpacifictrade@gmail.com>                                                  ntµmri 18 LIEKEµ~piou 2014, 7:40 TT.µ.
  npoc;: bob2099 <bob2099@sina.com>

 llumuxwc; XP£10(£TOI 00£10 OTTO TO YTToupyEiO EµTTopiou. OAa TO aMa µ6VT£µ TTOU avaypacpOVTOI TTOpOKOTW EiVOJ NLR (no license required,
 OrJA. 0£ XPEIO(OVTOI 00£10). Iai:; EVOIO(j)Epouv; noIoc; EiVOI o TEAIKO<; XPflOTrJ<;; AvacpEpOTE tva iopuµa; 'lcrwc; ..




 bob2099@sina.com <bob2099@sina.com>                                                       ntµmri 18 b.EKEµ~pfou 2014, 3:36 µ.µ.
 npoc;: Leah Kim <asianpacifictrade@gmail.com>

 6£v £v61acpEp6µacrT£ yIa TTpor6vm NLR TTou µTTopouv va ayopacrrnuv mriv Kiva.

 To IVOTITOUTO OTrJV Kfva EiVOI aouvmo, icrwc; tva IVCTTITOIJTO aMou EIVOI 6uvm6.

 bob2099@sina.com




                                                                                                                      WU000233




                                                                                                                                   WU001619
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 106 of 140 Page ID #:974

  6/5/2016                                               EKT(mwari


  0tµa:           Am:iVT.: AmiVT.: Kall~ xpov1d!                            Afrriµa L-3
  Arr6:           davidwu2065@sina.cn (davidwu2065@sina.cn)
  npo,;:          k.lewisCA@yahoo.com
  HµEpoµrivia: Tpin1 5 Anp1Aiou 2016, 6:14 n.µ.


  MPM-1000

  http://www.2.1-3com.com                   products/satcom solutions.htm


 rrpompopd T1µ~,;   Kai   Aima auvernri,;


  ME EKTiµr]Gf]

  David Wu




  O)(ET.: KEVO                                                                            WU000257




                                                                                                     WU001620
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 107 of 140 Page ID #:975


                      vnovPrEIO EIOTEPIKHI AI<l>AJ\EIAI TON HnA

    ICE
                      MONO rlA Enl2:HMH XPHrn              I EYAlmHTA HOIXEIA Ano ArlOl!JH                EnlBOAHI TOY NOMOV



    19/12/201613:50 wpa avarnAtKwv HnA                                                                                         rd. 4an6 4




    rm; 27 An:pLAiou 2016, o/ri Mn EKaVE µtu rJXrJTLK~ KA~crri µfow Skype crrov WU. 0 WU ~~TrJOE va TOV an:oK<IAouv «David» av-rl yta
    «Bob». (2riµElwo17 n:paKTOpa: 2E n:po17youµEVE<; ouvoµLAlEc; µE TOV/TrJV Mn, 0 WU XPrJOLµon:0[170E TO ljJEu6wvuµo «Bob».) 0/H Mn
    Ev17µEpWOE TOV WU 6n EVU m~l6L OTO XovyK KovyK OEV ~mv ma l'iuvm6 A6yw TOU oXEUKOIJ p[OKOU. 0/H Mn n:p6oeEoE 6n TO
    TEJ..wvElo TOU XovyK KovyK ouvEpya~6-rav crrEva µE TO -rEJ..wvEio -rwv HnA. 0/H Mn avE<l>EPE 6n aweav6mv avETa va ouvav-r17eouv
    ITTr)V TaiJ..av6ri ~ ITTl']V Eupwn:17.

    0/H Mn li~AWOE 6n ea ~pLOKOTUV ITTrJV Ta'O,c'tv617 rnv IOUVLO Km rnv IOUALO. 0 WU ELITE 6n ea OU~rJTOIJOE UUTE<; nc; n:J..17poqioplE<; µE
    rnuc; cruva6EJ..<l>ouc;rnu Km rnvn:EJ..a-rri TOu. 0/H Mn EutE on ■■■■■ ELXE Eva ypa<l>Elo ITTo HvwµEvo BaoiAELO Km6nau-r6 ea
    µn:opouoE va 6wcrEL Tr] 6uvm6-rrim ITTov/crrriv Mn va 6LEUKoMva Tl'JV n:apa.6ocrri mu ITpoi6vrnc; ITTOV WU. 0/H Mn EmE crrov WU 6n
    rt Eupwn:ri ~mv EVa l<aAO µEpoc; VLa TOV WU va E~ETCiOEL rn ITpoi6v Kaewc; OL E~UVWVE<; OEV ea EAEVXOVTUV OE EKELVrJ TrJV ITEpLOX~- 0
    WU ELITE 6n ~eEJ..E va ou~17-r~oEL Km TO 1<6moc; 6mv ea ouvavnouv-rav. 0 WU Eln:E 6n ELXE c'tAJ..a ITEVTE ITpoi6v-ra va n:apayyE()..EL,
    aAJ..a. ea m cru~rirnucrE µ6vov aurnn:poown:wc;. 0/H Mn Evl']µEpwcrE rnv WU 6-rt Ka.SE <l>opa. n:ou 0/17 Mn EpEuvoucrE n:poi6v-ra yta rnv
    WU E~a~E rnv Eau-r6 rnu/-r17c; OE Klv6uvo vmtl OL KamcrKEUUITTE<; 6Ev Sa EKavav ouvaJ..J..ayEc; µa~l rnu/-r17c; av ~~Epav 6n m ITpoi6v-ra
    ea n:~vmvav ITTrJ /\LiK. O WU ouµ<1>wv170E 6n ea ~mv KaM va ouvav-r17eouv aurnn:poown:wc;.

    Mfow l']AEKTpovLKWV µ17vuµa.-rwv n:ou ITTUA8rtKav mu; 28 An:pLAiou 2016 Km ITTL<; 2 MaTou 2016, o WU Kat o/ri Mn ouµ<1>wv17crav va
    ouvav-rri8ouv ITTrJV TaiAa.v6ri, ITTl'J MITavyK6K, rnv louvto rnu 2016 ym va ou~l']T~oouv ym 6ouJ..aEc;.




                                                                                                                                  HµEpoµrivla EYKPLOI']<;
                                                                                                                                            19/6/2016


       MONO rlA ErnrnMH XPHrn                  I EYAl10HTA ITOIXEIA Ano AnOI.IJH En1BO/\H1 TOY NOMOY
AUTO rn ityypacj,o aac; EXEL OUVELOTEl µ6vo ym rnla17µ17 XP~O'l KUL napaµEVEL LOLOKU\ala TOU YnoupyElou Ecrw,EpLK~<; Aacj,ciAELU<; TWV HnA.
 0TTOLOO~J10TE aAAO aluiµa VLU KOLVOITol17a17 aurnu TOU Eyypa¢,ou ~ TWV TTA17pocj,opLWV nou TTEPLEXOVTUL OE au,6 npETTEL va anEU8UVETUL
                                        am KEVTPLK<i ypacj,Ela mu HSI µa~l µE aVTlTuno rnu Eyypcicj,ou.


                                                                                                                                        WU000044

                                                                                                                                                   WU001621
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 108 of 140 Page ID #:976




                         vnovPrEIO EIOTEPIKHI AI(])A/\EIAI TO

      ICE
                         MONO rlA EnlLHMH XPHrn                  I EYAli:0HTA HOIXEIA Ano AnOllJH                   EnlBO/\Hr TOY NOMOY



     19/12/2017 13:51 wpa avarnALKwv HnA                                                                                                   IEA. 2 an:6 12



     /\EnTOMEPEIEI THI EPEYNAI




   Mfow l]AEKrpovtKwv µ11vuµciTwv n:ou OTCI.A01]Kav OTL<; 28 An:pLAiou 2016 Km ITTL<; 2 Mafou 2016, o WU Kat o/n, Mnl auµcpwvn,oav va
   auvaVTn,0ouv OTl]V Ta'iAciv6n,, OTI] Mn:avyK6K, mv louvw mu 2016 yta va au~n,T~aouv yta 6ouAELE<;.




   Iriµelwa11 n:pciKropa: H aK6Aou811 auvmjJn, 6ev n:apoumci~ETm we; aKptfl~c; avan:apaywy~ OAWV Twv M~ewv, 6pwv, q>pcioEwv ~
   61]AwoEwv n:ciu aVTaUcix8riKav µETa~u mu un:oKELµEvou Kat Twv Mnl Kat Mn2. Ot tlripoq>opiec; n:ou n:apexoVTm n:apaKciTw oXETLKci
   µE Tl] µuOTLK~ auvaVTl'JOI] xprimµEuouv we; ouvoljJri mu 6LaMyou. H au~~Tl]OI] avaµwa 01:ov WU Km 01:ouc; µuOTu<ouc; n:paKTopEc;
   Mm/Mn2 11xoypmM81JKE µfow µme; auaKeu~c; 11xoypcicl>11a11c; Km fltVTEOoK6rrn,011c; n:ou eixe en:civw Tou/Tl'J<; 0/11 Mnl. rm
   n:eptocr6Tepec; tln,poq>opiec; oXETLKCI. µE Tl'J auvoµLAla, avaq>ep0ElTE OTO q>aKEAO Tl]<; urr68rn11c;.




   Inc; 9 louviou 2016, 0/11 Mm Eq>moe OTO ~Evo6oxelo Sofitel OTl]V 066 2 North Sathorn Rd. OTl]V MrravyK6K Tl]<; TaIAciv611c; Kat µn:~KE
   OTo Mµm n:Eplrrou OTL<; 12:30 mmK~ wpa. O WU EcprnoE µEpLKO'. A.Ema n:pLv an:6 mv/Tl]V Mnl Km rnv/Tl]V n:cplµEvE OTO Mµm mu
   ~Evo6oxelou. Acpou aVTciAAa~av cpLAocppovrioEL<;, o WU Eln:E 01:ov/01:riv Mm 6n 6uiµEvE OTO ~Evo6oxEio Center Point mn, MrravyK61<.




   *** Ll]µElwor, npci'.1<1:opa: 0/H Mnl avayvwpLaE mv WU xapl] oE cpwrnypacplEc; nou ElXE anoKTrjoEL npo1wouµEvwc; an:6 l§yypacpa Twv
   µemvaOTEUTLKWV apxwv Tl]<; TciiAciv6n,c; 6mv o WU Eq>TUOE OTO aepo6p6µw Tl]<; Mn:avyK6K TO Mato TOU 2014. Ot npciKTOpEc; TOU HSI
   EAaflav aVTiypacpo 6taflmn,plou 6n:ou o WU eµcpavt~6Tav we; Tianmin WU, KtvE~oc; un:~Kooc;, an6 rn npoowmK6 Tl]<; Bam.ALK~<;
   MEWVUOTEUTLKrj<; Yn!]pEalac; Tl]<; Ta"iAavlil]<;. ***




                                                                                                                                              HµEpoµrivia fyKptaric;
                                                                                                                                                        21/9/2016

         MONO rlA EnlLHMH XPHLH                      I EYAILGHTA HOIXEIA Ano AnOlJJH EnlBO/\HI TOY NOMOY
 AUTO '(0 Eyypacpo oa<; EXEL 6avELotEl µcivo VLCI EITLOl']µI] XPrio11 KCIL n:apaµEVEL LllLOKtl]OLCI TOU Yn:oupyelou EOWTEpLKrjc; Aocpci.AELCI<; tWV HnA.
  On:mo6rjn:oTE a.Mo alt17µa YLCI KOLVOITOU]OI] CIUtOU TOU eyypci.cpou rj TWV tl17poq>0pLWV rrou n:EplfXOVTaL OE auto rrpEITEL VCI anEU8UVITCll
                                        ma KEvtpLKci. ypacf,Ela rnu HSI µa~l µe avtltun:o rnu eyypci.cpou.




                                                                                                                                                     WU000046


                                                                                                                                                              WU001622
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 109 of 140 Page ID #:977


                               OYPrEIO EIOTEPIKHI AICDAJ\EIAI TON HnA


                        MONO rlA EnlrnMH XPHrn                I EYAIWHTA HOIXEIA Ano AnOLIJH                  EnlBO/\HZ: TOY NOMOY



     19/12/2017 13:51 wpa avarnAtKwv HnA                                                                                            IEA. 3 an6 12



  O WU Km o/ri Mnl ou(~Tf)oav yw oouAELE<; KaTa TO µrnf]µEptav6 rnuc; yEuµa ITTO EITTtm6pto rnu Sofitel. O WU o~AwoE 6n ELXE
  rn~toEtjJEL µ6voc; rnu ITTfJV TaD,a.vori Km ELITE 6n 8a E<pEUyE ITTL<; 12 louvlou 2016. 0 WU ELITE 6n ELvm EUKOAo va TIETa.~EL arr6 TfJV KLva
  ITTfJV KopEa aUa. 6n urra.pxouv aUot A6ym aoq:,aAElac; yta Touc; orroLouc; 0EV 8EAEL va rraEL EKEL O WU o~AWOE 6n 0Ev Eivm
  rraVTpEµEvoc; Km yt' auT6 rnu Elvm mo EuKoAo va Ta~L0EUEL. O/H Mnl o~AwoE 6n «rrpoµf)8EUETm» rrpo°L6VTa mov rnµEa Tfl<;
   EpyaoLac; rnu/Tf)<; Km 6n EXEL Eva EKTEVE<; 0LKTUO rna¢,wv. O/H Mnl rrp6o8rnE 6n xapl~ETm Tfl faavoµ~ Km Tfl faaµrno;\a.~riori.

   O/H Mnl pwTfJOE rnv WU n EKaVE we; µrixavu<6c;. O WU o~;\woE 6n ELVm rJAEKTpovt1<6c; µrixavt1<6c; 1<m 6n ITTO rrapEA86v oouAEUE yw
   Tf)V KLVE~LK~ KU~EpVf)Of). 0 WU oXEOLa~E KUKAwµma yta f)AEKTPOVLK~ ETILl(OLVWVla. 0 WU ELITE ITTOV/ITTf)V Mnl: «Av µrropw va GOU TIW
   AEITTOµEpwc;, TOV aTIOKWOLKOTIOLf)T~». {NFI) O/H Mnl ELITE ITTOV WU 6n 0 (otoc;/ fl (ota OEV ElXE TEXVLKE<; YVWOEL<;.

   0 WU ELITE 6n ETTL rnu rrap6vrnc; Elvm µEoa.(ovrnc; yw TfJV KLVE(LK~ KU~Epvriori. Ot TWptvoL TOU TIEAG'.TE<; Elvm arr6 OLa.¢,opa Tµ~µma
   Tf)<; KLVE(LK~<; KU~Epvrioric;, ouµrrEpLAaµ~avoµEvwv Tµf)µa.Twv ETILKOLVWVLWV/rJAEKTpovtK~c;. 0 WU ELTIE 6n oouAEUE ETILOf)<; µE µta
   0LE8v~ ouµcjiwvLa {NFI}. 0 WU LoXUPLITTfJKE 6n 0EV EXEL UTifJpET~oEL TIOTE ITTO ITTpm6.




                                                                                                                                       HµEpoµ11via EYKPWfl~
                                                                                                                                                 21/9/2016

         MONO tlA EnlIHMH XPHIH                   I EYAIIGHTA ITOIXEIA Ano AnOlfJH                    EnlBO/\HL TOY NOMOY
 Au,6 rn Eyypacpo crac; EXEL oavELITTEl µ6vo yta rnlcrriµrJ xp~crri Km napaµEvEL t6tOKTrJcrla rnu VnoupyElou EcrwTEptK~<; Acrcpa.AELac; ,wv HnA.
  Onoto0~TTOTE a.Mo alTf)µa yta KOlVOTTOLf)Of) aurnu mu Eyypa.cpou ~ TWV T!Af]pocpoptwv nou TTEPlEXOVTa.t OE au,6 npETIEl va arrEU8UvETm
                                         ITTa KEVTptKU ypacpEla mu HSI µal;l µ£ aVTlrnno TOU Eyypa.cpou.



                                                                                                                                             WU000047

                                                                                                                                                      WU001623
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 110 of 140 Page ID #:978




                          MONO rlA EnlLHMH XPHrn             I EYAIWHTA HOIXEIA Ano AnOL!JH                 EnlBO/\HL TOY NOMOY



     19/12/2017 13:51 wpa ava-rnAtKwv HnA                                                                                        IEA. 4 an6 12




  0/H Mnl pwu10E Eav o WU ELXE µnacpEpEl Em,uxwc; «EUaL08rirn» avnKELµEva aIT6 ,ri 1EpµavLa ITTrJV KLva. 0 WU /\EEL: «vm, aAAO. ◊Ev
  Elvm anEU8Elac;. npEnEL va ITO.EL Km oE anri xwpa.>> 0/H Mnl pw,rioE oE nota xwpa. O WU ELITE 6n avnKELµEva Exouv ITTaAEL ITTfl
  ILy1<aIToupri yLa ,ri Rhode & Schwarz, Ka8wc; EXEL nmpLa El<EL, ana {aKmav6rirn} ri ItyKaIToupri ITaPEXEl ,ri o~Awari rnu TEALKou
  XP~ITTrJ, Km VEVlKO. KO.VEL aITOITTOAE<; aEpoIToptKwc; (NFI).




  0 WU ELITE 6n oouAEUE VLa µLa aµEpLKaVLK~ nmpLa µE E◊pa ITTO LLK6.yo, ITTO IAtVoL, ov6µan Andrew Corporation. 0 WU ,a~loEtµE µta
  cpop6. ITTO ItK6.yo VLa va ETUOKE<p,El ,riv Andrew Corporation. Epya~6,av we; µrixavLKoc; ITTa ypacpEla ,ric; Andrew Corporation ITTrJV Klva.
  0 WU Epya~6rnv EITloric; yta ,ri Siemens Km Tfl Motorola ITTrJV KLva. 'EXEL rn~L◊EtµEl ITTrJ 1Epµavla Km ITTrJV l,aAla yta oouAELE<;, 1m8wc;
  Kat OE ana µEprJ ,ric; EupWITrJ<;. 0 WU ELITE 6n Sa ETlpETTE va KO.VE[ al,riari yLa 8Ewpriari HnA yLa va ETUOKE<pTEL w:; HnA. 0 WU Eµa8E
  ayyAtKO. ITTrJV Klva.




                                                                                                                                   HµEpoµ11v[a EVKPLOl'J<;
                                                                                                                                             21/9/2016

        MONO rlA EnlLHMH XPHLH I EYAIL0HTA ITOIXEIA Ano AnOllJH EnlBOAHL TOY NOMOY
Au,6 to Eyypacpo oa<; EXEl OQVELOTEL µ6vo yta mloriµri XP~Ofl Kat napaµEVEL LOLOK1'.rJO[a 1'.0U YnoupyElou EowtEplK~<; Aoq>llAELac; tWV HnA.
 OnOLoli~notE IIAAO al,riµa yLa KOLVonolriori aurnu 1'.0U Eyypacpou ~ tWV TlAflpOq>OpLWV nou TlEPLEXOVtm OE auto npEnEL va anEU8UVEtm
                                      ma KEvtpLKll ypacpEla rnu HSI µa~l µE avtltuno rnu Eyypacpou.



                                                                                                                                         WU000048

                                                                                                                                                     WU001624
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 111 of 140 Page ID #:979




                              OYPrEIO EIOTEPIKHI AI(l)A/\EIAI


                        MONO rlA EnllHMH XPHLH              I EYAILGHTA HOIXEIA Ano AnOLJJH                EnlBO/\HL TOY NOMOY



    19/12/2017 13:51 wpa avmoALKwv HnA                                                                                          IEA. 5 arr6 12


  O/H Mnl pWU]OE CJ)(ETLl(CI. µE U]V OLKOVEVELa TOU WU. 0 WU ELITE on o ITaTEpac; TOU ~El Km ELVm 78 ETWV, a/VI.a on fl µr]TEpa TOU
  aITEPLwoE Eow Km ITavw aITo 10 xpovLa. 0 WU ELITE on EXEL Km i:vav µEyai\uTEpo aoEAq:>o EKTO<; aITo rn µLKpOTEpo aoEAq:>o rnu IT0U Tov
  Pori8aa one; ETILXELP~OEL<;.

  O/H Mnl ELITE oTL m ITpoioVTa ITou (rJTCI.EL ELvm EUaL08rim avnKELµEva. O/H Mnl pwTrJOE Eav o ITEACI.TrJ<; Tou EVOLaq:>Epomv yLa µri
  EUaLo8riTa ITpo·(oVTa, Eq:>ooov µITopEL va m ITpoµri8EUTEL KL EKELva. O/H Mnl ELITE on opwµEvE<; aµEpLKUVLKE<; ETmpLE<; ITou
  EVoLaq:,i:pouv TOv WU ELVm ITpooEKnKE<; we; ITpoc; nc; ITWA~OEL<; EUaL08riTwv ITpoioVTwv OTO E~WTEPLKO. O/H Mnl ELITE OTov WU on ri
  KUPEPVflOfl TWV HnA ITapaKOAOU8EL U]V E~aywy~ EUUL08r]TWV UVTLKELµEVWV. 0 WU ELITE on KaTUACl.~mVE. 0 WU ELITE on KaTUAaPmvE
  T0V KL'.EO [Kavovwµo yta TO OLE8VE<; EµITOplO OITAWV]. 0 WU ELITE on ITapEXEL TUKnKCI. 0~AWOfl TEALKOU XP~OTrJ OE ITpOµrj8EUTE<; Km
  KaTUAa~aLVEL on µEplKCI. EL0r] EAEYXOVTm we; Elori OTpanwnK~<; q:>UOEW<;.




  Ln<; 10 louvlou 2016, ITEplITou OTL<; 14:00 TOmK~ wpa, o/ri Mnl Km o/ri Mn2 ouvavT~8rirnv µE TOV WU OTrJV TaiMvori, OTfl MITavyKoK,
  yLa ITEpmTEpw ou(rJT~oac; yLa oouAELE<;. (LrJµELwori ITpaKTopa: LTfl faapKELa µLac; xa;\ap~c; ouvoµU1.lac; ITpLv aITo Tfl ouvavTrJOfl, o WU
  ELITE on ELXE yEvvrJ8El TO 1965. AuTo ouµq:,wvEl µE TrJV r]µEpoµrivLa yi:vvrioric; ITou avaypaq:>ETm ma apXELa ITou ITapElxav OL
  mi;\avoi:(LKE<; TEAWVELaKE<; apxtc;, oITou ri riµEpoµrivla yEvvrioric; TOu WU avaypaq:,ETm we; 27 /4/1965.)




                                                                                                                                   HµEpoµ11v[a EVKPLOIJ~
                                                                                                                                                 21/9/2016

        MONO rlA EnlLHMH XPHLH I EYAllGHTA HOIXEIA Ano AnOllJH EnlBOAHL TOY NOMOY
AuT6 TO Eyypaq,o aac; EXEL cSavELOTEl µ6vo yLa ETilariµri xp~ari KaL rrapaµtvEL LOLOKTf]ala mu YrroupyElou EawTEPLK~<; Aaq>ciAELac; Twv HnA.
 OITOLOO~TIOTE file alniµa yLa KOLVOTIOLf]OrJ UUTOLI TOU Eyypciq,ou ~ TWV TIArjpOq:>OplWV nou l1EPLEXOVTaL OE auT6 npE71El va anEU9UVETaL
                                       OTa KEVTPLKCI. ypaq:>Ela TOU HSI µa~l µE aVTlTUno TOU Eyypciq,ou.


                                                                                                                                         WU000049

                                                                                                                                                     WU001625
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 112 of 140 Page ID #:980




                       vnovPrEIO EIOTEPIKHI AI<l>A/\EIAI TON HnA

     ICE
                       MONO rlA EnlrnMH XPHrn               I EYAIL0HTA HOIXEIA Ano AnOl!JH                EnlBO/\HI TOY NOMOY



    19/12/2017 13:51 wpa avaTOALKWV HnA                                                                                         !EA. 6 arr6 12


  0 WU Erravll:;\.a(3E TO Evfampll:pov rnu ym TO            µ6VTEµ. 0/H Mnl E6EL~E tva PDF Ev6c; µ6VTEµ                crrov WU ym va
  Em(3E(3au.i>OEL 6n ~Tav TO rrpoi6v rrou ELXE ~l']T~OEL. 0 WU amiVTl']OE KatacpanKa 6n ELXE ACI(3EL U]V rrpoocpopa nµ~c; KaL ELITE 6n 11
  ouv8EOI'] TOU EV A.6yw µ6VTEµ ELVaL owcrr~. EirrE rnio11c; 6n µrropouoav va ~EKLV~OOUV rrapayyEAAOVTac; rrpwta auT6 rn µ6VTEµ.
  foµcpWVl']OE µE Tl]V nµ~ Km ~avaEirrE va ~EKLV~OOUV µE Tl']V rrapayyEAia 'COU




  0 Mnl E~~Vl'JOE crrov WU 6n ELVaL EUKOAOTEpO av KaTaAaf3aivEL rrmoc; Eivm O 01:6xoc;/0Korr6c; TWV ayopa~6µEVWV EL6wv. 0 WU
  arraVTl']OE 6n yL' auT6 11 ow01:~ ouv8Eol'J Eivm rroM 011µaVTLK~. EirrE 6n rrpoarra8Ei va rrouA.~oEL DAE<; nc; ErrLAoytc; crrov ITEACITIJ, aMa
  6n ea rrpEITEL va Eivm 6;\.a owm:a. 0 Mnl PWTl']OE TOV WU yta ITOLOV Eivm TO rrpoi6v. O WU arraVTl]OE: «EITLKOLVWVia Tl']<;
  Ku(3epv11011c;». 0 Mnl pWTIJOE av ~tav yLa TO 01:pm6. 0 WU arraVTIJOE: «ho µfoo, yLa eva ,µ~µa fpaµµmElac;» «KarroLE<; yLa TIJV
  TpoµoKpmla». (I11µElwo11 rrpaK,opa: 0 Mnl Epµf'JVEUEL TO rraparravw we; TO YrroupyElo 1mrnrroM:µ11011c; Tl']<; TpoµoKpmlac;.)
  0 WU avecpEpE rnlo11c; TO rrpoi6v Elvm yLa «KarroLa ouyKEVTpwo11 ITAl'JpocpopLwv». 0/H Mnl ~~TIJOE an:6 TOV WU va Em(3E(3mwoEL 6n
  Elvm µf'JxavLK6c; Km 6n µrropEl va E~ETO'.OEL Tl'J cruv8rn11. EKElvoc; TO Em(3E(3alwcrE.




                                                                                                                                   HµEpoµriv(a fyKpta11c;
                                                                                                                                                 21/9/2016

        MONO rlA EnllHMH XPHrn                  I EYAII0HTA HOIXEIA Ano AnOl!JH                    EnlBO/\HI TOY NOMOY
Au,6 rn Eyypacpo cmc; EXEL liavELOTEl µ6vo ym rnlal']µI'] XP~Ol'J Km rrapaµEVEL LOLOKTrJala rnu YrroupyElou Eaw,EpLK~c; AacpaAELac; ,wv HnA.
 Orrmoo~n:OTE MAO alTl']µa yLa KOLVOITOLl']OI'] aurnu TOU Eyypacpou ~ TWV ITAl']pocpopLWV rrou ITEpLEXOVTaL OE auT6 TCPEITEL va an:EU8UVETaL
                                       am KEVTpLKa ypacpEla TOU HSI µa~l µE aVTlrnrro mu Eyypacpou.


                                                                                                                                         wuooooso



                                                                                                                                                     WU001626
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 113 of 140 Page ID #:981


                        vnovPrEIO EIQTEPIKHI AICl>AJ\EIAI TON HnA

     ICE
                        MONO rlA Enl!HMH XPH~H                I EYAIWHTA ITOIXEIA Ano AnOllJH                 EnlBO/\H~ TOY NOMOY



    19/12/2017 13:51 wpa avarnALKWV HnA                                                                                             lEA, 9 an:6 12




  O/H M n1 E~~Vl'JOE 6u Ta rrpoi:6\l"Ca rrou <~Tl'JOE o WU 6Ev µrropouv va rrwAJ')9ouv OE EKEivov ytml m ayop<i<EL yLa Tl'JV KLVE(LK~
  KU[3Epvriori, yL' auT6 o/ri Mnl rrpfoEL va Eivm rroM rrpooEKnK6c;/~. O/H Mnl E~~VJ')OE 6u ri KU[3Epvriori mu/TrJ<; Mn 6E 9EAEL
  auT6 m rrpoi6v va rr<iEl oE J..ci9o<; XEPLa, KL 6u auT~ Eivm rJ avriouxla mu/Tl')<; KaL




                                                                                                                                       HµEp0µJ')vla EyKpLal')<;
                                                                                                                                                     21/9/2016

        MONO r!A EnllHMH XPHLH                   I EYAII0HTA ITOIXEIA Ano AnOlJJH                     EnlBO/\HI TOY NOMOY
AuT6 rn i':yypacf,o oac; EXEL oavELOTEl µ6vo yta rnlo11µ11 XP~Ol'J Km n:apaµEVEL LOLOK1:1Jola rnu YrroupyElou Eow,EpLK~c; Aocf,MEtac; Twv HnA.
 OrrOLoli~ITOTE filo alTriµa yLa KOLVOITOLl']OIJ aurnu TOU Eyypcicf,ou ~ TWV n:Al']pocf,opLWV rrou ITEPLEXOVTQL OE au,6 rrpen:EL va arrEU0UVITQL
                                         am KEVTPLK<i ypacpEla rnu HSI µa~l µE avrlrnn:o rnu Eyypacf,ou.



                                                                                                                                    WU000053



                                                                                                                                                         WU001627
    I
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 114 of 140 Page ID #:982




                        vnovPrEIO EIQTEPIKHI AICl>AJ\EIAI TON HnA

        ICE
                        MONO rlA EnlLHMH XPHLH                I EYAIWHTA HOIXEIA Ano AnOLJJH                  EnlBO/\HI TOY NOMOY



    19/12/2017 13:51 wpa avaTOALKWV HnA                                                                                             lEA,   10 arc6 12


  o Kiv6uv0<; rcou 6tm:pEXEl- 0/H Mnl eirce 6n yt' auT6 TO Myo o/ri Mnl em.Myet va yivEl ri auv<iVTrJOrJ ITTrJ MrravyK6K ~ ITTrJV avm:oJ..tK~
  Euptimri, yta.Ji eivqt mo amlmM<;. 0/H Mnl rrp6Tetve m~i6t ITTL<; HnA. 0 WU eirce 6n 6ev 0iJtet va rraEt.




  0 WU PWTrJOE arr6 rrou o/ri Mnl rrpoµri0eueTm to              , av (lJtQ tr]V iota tr]V ETmpia ~ KUJtOlOV tpito. 0/H Mnl ELITE 6n TO
              EPXETat arreu0eiac; arr6 triv ETmpia alla 6n rrpoµri0euemt illa rrpot6VTa arr6 Karrmov Tpito. 0 WU rrp6tetve OTov/ITTrJV
  Mnl va otEiAEL µm <l>wwypmj>ia tou rrpoi6vtoc; ym va 6mmITTw0ei av eivm to awat6.




                                                                                                                                       Hµepoµrivia EVKPlO'l<;
                                                                                                                                                    21/9/2016

        MONO rlA ~mIHMH XPHrn                    I EYAl10HTA ITOIXEIA Ano AnOlt-lH EnlBOAHI TOY NOMOY
AUTO m i'-yypacpo oac; EXEL 6aVELOTEL µ6vo YLU EnLOl']µrJ XPriOl'J KUL rcapaµEVEL L6LOKTl']Ola mu Yrcoupyelou EoWTEPLKric; Aocpcu.ELa<; TWV HnA.
 OrcoworjrcOTE cu.AO alTl']µa yLa KOLVO!toll']OI'] aumu mu eyypacpou ~ tWV TCAl']pOcpOplWV TCOU TCEPLEX.OvtaL OE auto rcpETCEl va aTCEU8UVETUL
                                       ma KEvtptKa ypacpela mu HSI µa~l µE avtlrnrro mu eyypacpou.



                                                                                                                                             WU000054
                                                                                                                                                        WU001628
           ,.,_. I '                                                         •   I
                 I                                                               I
                                                                                                                                                              I
                                                                                                                                                              I'
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 115 of 140 Page ID #:983




                             vnovPrEIO EIQTEPIKHI AI<l>A/\EIAI TON HnA

     ICE
                             MONO rlA EnllHMH XPH!H         I EYAl!GHTA HOIXEIA Ano AnOLIJH                EnlBO/\H! TOY NOMOY




    19/12/2017 13:51 wpa UVUTOAlKWV HnA                                                                                         IEA. 11 arr6 12




 0/H Mnl cipXLOE va µtAciEt ym u1 6~AWOl'J cl>6pwv Tl']<; Emtplac; Kill avecl>EPE 6n µEpLKE<; cpopec; µrropEl va TOuc; EAEVXEL 11 aµEptKllVLK~
 cl>opo}..oyLK~ urr11prnla (IRS}. 0/H Mn2 ITapEVE~l'J Myovmc; 6n KmMa~alvEL n ~rJT<iEL o WU. 0/H Mn2 pwTl']OE av o WU 0EAEL
 «6mcl>opETtKci» xapnci arr6 EKElvouc;, UITovowvmc; tJ,Eu6~ DTDlXEla nµo;>..oylou. 0 WU TO Em~EPalwoE. 0/H Mnl ITp6TELVE o WU va
 TOuc; ITEL n 0EAEL va ypcicl>EL TO ouµ~6Amo, KL EITEtm 6mv Ep0EL va EAEV~EL, 0a exouv m Eyypacl>a OE EVTUITl'J µope!>~ yta va urroypatJ,EL
 Kill va IT<ipEL µa~l TOU.

 0 WU pWTl']OE nwc; ea ylvEL rJ µaacl>opci TWV xp17µchwv. 0/H Mnl ELITE 6n TO KllAUTEpo ELV(ll TpanE1;lK~ µEmcl>opci. 0 WU pWTl']OE nwc;
 TO Elxav KciVEL TrJV TEAEurnla cj:,opci. 0/H Mm Tou urrEveuµwE 6n ~rnv µfow Paypal Kato WU EVVE4JE Kmacj:,mu<a.

 0 WU pwTl']OE rrou ea ITO'.El Vlll va KO'.VEL TOV EAEVXO- 0/H Mn2 E~~Vl']OE 6n EXEL µLa V(lUTIAlllK~ ETatpla Kat 6n ea OUVUVTLOVTUV OTO
 ypacl>Eio TOU/TI']<; WITTE o WU va K<iVEL TOV EAEVX0-

  0 WU Erravt.Aa~E 6n Kma:>..apmvE 6n Sa ITAl'JPWOEL 30%, rnEtm Sa IT<iEL va K<iVEL TOV EAEVXO, rnEtrn ea tl11pwoEL ciMo Eva 30% Kill
  µETci OL Mn ea TOu TO OTEiAouv. EirrE 6n rrpErrEL va tl17pw0Et TO 6EUTEpo 30% arr6 Tl'JV Tp<iITE~a ITTl']V Klva. KaT6mv Em~E~alwo11c; m
  Mn ea DTEiAouv TO rrpo"i6v. 0/H Mn2 pw,rJOE rrmavou TO 6voµa Sa Eivm OTO ouµ~6Amo. O WU ELITE 6n Sa Eivlll ,o 6voµa Tl'J<;
  ETlllpiac; TOU.


  0/H Mn2 pw,170E n Eloouc; rrpo"i6v ~0EAE va avaypacj:,ETm OTO cruµ~6Aato. 0 WU ELITE Eva illo 6voµa KUL va aMa~EL o KWOLK6c;
  rrpoi6vTOc;. O WU ElrrE 6n ea rmp6.oXEL auT6. m OTDlXEla OTO cruµp6;>..mo. O WU rrp6TELVE va rrEptypacj:,ouv m rrpoi6VTa we;
  «l']AEKTpOVLK~ OUOKEU~».




                     TpEJCWV ,i,;>,.oc; uIT68EorJc;              Apt0µ6c; EK8ea17c; EpEuvm;                             HµEpoµ11v[a EyKptol']c;
                               KRYPTO                              LA03LT14LA0007-013                                         21/9/2016

           MONO nA EmrnMH XPHrn                       EYAII0HTA ITOIXEIA Ano AnO4JH EnlBOAHI TOY NOMOY
   AuT6 rn Evvpacj>o crac; EXEL liavELOTEl µ6vo VLU mlariµr1 xp~ari Kat rrapaµEVEL LliloKTl']ala mu VrroupyElou EowTEpLKD<; Aocj>ruaac; Twv HnA.
    OrrmoliDrrOTE a:Uo alTriµa yta Kmvorrolriari aurnu Tau Eyypcicj>ou DTwv ITAripocj>optwv rrou ITEPI.EXOVTUL oE auT6 rrpEITEl va arrw0uvETm
                                            om KEVTplKci ypacj>Ela TOU HSI µa~l µE aVTlrnrro TOU EVVpcicj>ou.

                                                                                                                                         wuooooss
                                                                                                                                                   WU001629
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 116 of 140 Page ID #:984




 Leah Kim <asianpacifictrade@gmail.com>                                                          KuptaK~ 23 0Ktwf3plou 2016, 6:25 µ.µ.
 npoc;: Graham Sones <graham.sones@yahoo.com>


 XPOVO<; n:apO'.OOOr]<; 4-6 Ef300µ0'.0E<;.

 hci'.A0r]KE an:6 TO iPhone µou

 npow8riµevo µ~vuµa:

                   An:6: Leah Kim <asianpacifictrade@gmail.com>
                   HµEpoµrivia: 1 ArrpLALOU 2016, 3:10:59 µ.µ. 0Eptv~ wpa avm:OA. HnA
                   npoc;: davidwu206S@sina.cn
                   0eµa: rrpoaqiopci'. nµ~c;

                    David,


                   foe; rraparn11.w oEitE TO auvriµµevo. MrropouµE va ou~rit~aouµE TOuc; 6pouc; tr]<; n:wAriaric; Kat tric; n:apci'.ooaric;
                    apyOtEpa 0-WV OUVUvtr]00UµE.

                    Leah

   ··.:.·· ..... ·.:·   ...

   ..;p;     Viasiit Modem invoice (WU),pdf
    L::J 98K .




                                                                                                                   WU000268
                                                                                                                                   6/8


                                                                                                                                         WU001630
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 117 of 140 Page ID #:985




 Graham Sones graham.sones@yahoo.com                                                                      TplTrJ 1 NoEµ~plou 2016 11:40µµ
 HJ... OLEu8uvori yLa arra.vrriori: Graham Sones <graham.sones@yahoo.com>
 npoc;: Leah Kim <asianpacifictrade@gmail.com>


 AyarrrJT~ Leah,
 µrropouµE va ~EKLv~oouµE.
 OL 6pm rrJ..ripwµ~c; rnu TIEAa.TrJ Elvm 30% tvavrL

 70% KUTO'. TrJV O'.q:>L~I"]




                                                                                                                                         WU000269
  https://mail.google.com/mail/u/0/?ui=2&ik=lc3e93f533&vicw=pt&search=inbox&th=l53d33c5513cfae9&siml=l53d33c5513crae9&sirnl=i53e68856ccalal8&siml
                                                                                                                                                     7/8




                                                                                                                                                    WU001631
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 118 of 140 Page ID #:986




 Ano: Guppenberger, David J
 Em:aAri: L'IEUTEpa 21 NoEµ~ptou 2016, 10:22 rr.µ.
 npoc;: Phillips, Mario G
 0Eµa: ArravT.: nAripocp. Eµ~aoµmoc;

 14/11/2016       TYnm: EMBAIMATOl:: EIIEPXOMENO EM BAIMA HMEPOMHNIA: 161114 OPA:0547     0   C   11.980,00
                                                            ET TRN:2016111400236602 ...

                    ErrE~Epyaota rrEptypacp~c;


                  Tun:oc;:          nlmwari
                  nEpLypacj,~:      TYnm: EMBAIMATOl:: EIIEPXOMENO EMBAIMA HMEPOMHNIA: 161114 OPA:0547 wpa avmoA. HnA
                                    TRN:2016111400236602 IEIPA:161110089201000A/092405
                                    nPOEJ\.:HONG KONG COTSWORLD TECHN
                                    ANArNOP.:OSA1101452444200 TPAnEZA Anm:TO/\EA: WELLS FARGO NY INTL
                                    ANArNOP.:0509 J\EnTOM. nAHP.:ORE0030 71612039 nPOnJ\HPOMH




                                                                  1




                                                                                                                    WU001632
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 119 of 140 Page ID #:987

     17/1/2017                                                   Ava<j,op<i KA~OEWV




   +8618612726827                           XpovLK~ o~µavori:           looµa:
   ***                                      2/1/2017, 7:01:41 n.µ.      Eyoo ~ o ouv<i6EA<j,6c; µou qir<ioaµE one; 7 ©EB., <j,Et'.JyouµE one;
   David WU                                 (UTC+O}                     11 ©EB. dvm Evr<i~EL;
   ***




  file:///E:/KI Ml/KIMl.html#chats -viber                                                                                   WU000301

                                                                                                                                                WU001633
                                                                                                                                          "I
                                                                                                                                           I



    Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 120 of 140 Page ID #:988


             17/1/2017                                         Avmpopci KlaiGEWV




          +l 31Q-940-0184                XpovLKii aiiµavalJ:   Ili>µa:
          ***                            3/1/2017, 7:17:07     David, OE napaKaAOO µl]V ~E)(VU~ O"tl '[0 µ6vi:Eµ ViaSat
                                         µ.µ. (UTC+0)          anayopEuEi:m va naEl cn:ov i:EAlK6 xpiicn:IJ oou, Vl' au,6 npe:nEl va
                                                               Eiµm noM npooEKTlKii µE nmov 6ouAEuw. Iuµ<f,wvljoa va
                                                               GUVEpyao,:li> µa~i oou Kal E)(OUµE JC[LGEl apKETii Eµmcn:ooUVIJ
                                                               µna~u µa~, allci a~ TEAElli>aouµE npli>Ta µE auTii TIJ 6ouAEL6:. nE~
                                                               µau, oE napaimA<il, n6TE 8a EUKmpEi~ EIV. 15-17 Cl>EPpouapiou
                                                               Eivm noM KaAui:Epa ym µe:va ,oopa. 'H apy6rEpa av XPEla~Eam
                                                               nEplOooTEpo :xp6vo.




file:///E:/KIM 1/KIMl.html#chats-viber                                                                                WU000302


                                                                                                                                       WU001634
  szvooonM
                                                                 ·nmj>vdM3 nm Ollnl]ll\D 3TI ]~Drl ISH nm DJ3cj>l>dA V)lldlJ\3)1 Dli>
                       lDl31\Q0n3llD DI\ l3ll;Jdll 91nD 30 lDlJ\OXl)d3ll nou l\f!lldocj>odlJ'(ll l\(TU   \J nocj>vdM3 nm r;iornn UDU]OllO/\1O)1 mA DTIUlJD oy_yr;i 3lOll\J9010llQ
                      "\fUH /\(TU )Dl3y_vcj>ov )\J)lld3l(T]D3 nO]3AdnOllA nm D]0Ul)!Ol91131\;JTIDdDll lD)I lJoydX lJT1lJDJll3 mA 0119T1 ]3l0131\D9 l3X? )DD ocj>DdM;i m 91nv
                               AOI/\ION AQJ_       :rnvmml3 HrhOLJV OLJV Vl]XIOil ViHmlVA] I HJHdX HI/\IHJILJ] vu ONOI/\I
  LWZ/E/ST.
  ~IJ01d>11I.? D!/\Urlod3rlH
                                                                                                     DlD}V ,01 rl (UW
    )noiD) 13XD9d,0n )no1 DI\ nM /\Ol 9n,0 3ou19) zuw H/0 ·o,011,0dxorlod1 )u1 )uourt 9yon,01,0x DJ31,0rlrl,0dA
            DlQJ /\U10 OUDJn3 /\D/\lDA9n ■■■■ 1,0x ODS ■■■ rl31/\9rl ,01 119 3nJ3 ilM o ·:'l,0J1Ddxorlod1
             )u1 )uourl9yOnDlX))I )01,0rl9rt1 no1 DJ3l,Qrlrl,0dA Dlrl 9n,0 (\X)l/\0010norl,oudX 8Ia\iW 01 119 3nJ3
      DM O "ilM 1\010 9n3XDnD ~A9y 1\3 /\Ul DlA 03Jdomoduyn )3d319001d3n 13XD9d,0n X)(\ 3D909,0noodn 119
  3nJ3 1IlW H/0
   "IlW OfiOlD 31\lQ? ,09 ilM O non UO/\n9931Q Dlrl 3D D/\9rl1dx3xAnD lX))I 'O/\JX3[l 010 rl31/\9rl X)l 13rj9y,0d,0u
  DI\ 3'(309 119 3UJ3 ilM o ·«o31d9u 3A10/\9» ,09 non ,0rtA9dn '9rtA11D u1 U/\J3X3 DQ9VV8 /\UlD /\Dl/\OXOJdrj
   X)l/\9J.odu X)l 119 3ll} 3 ZllW H/0 "O/\)X3[l OlD rl3l/\9rl X)l /\nOyJ 310 X)(\ (\X)090dourl IlW 10 (\X) 30UHJd DM 0
                                                                                                        · «.JD) 3 lXJrlrl,0dA
                  XJrt9rl1···» orln/\~/\D DI\? ,01A /\Dl9 119 3D~V9Q nM o 'D/\ 9 rl1dx3xAnz ·uou/\d 9 rjnx 9x1)3/\1x u
   /\Dl9 no1 :'lu1D9dX 09x1y31 o 119 3D~JD838lll3 nM o ·uDU/\d 9 rjnx 9x1)3/\1X /\UlD 1X9 9yy,0 (~VV) OD/\)~
         :'lu1 DJlDd)lortuv 9xJ.DV u1D J39X,0'.J3 DI\ 309odoml ■■■■■ rl31/\9rl 01 119 nM 1\01 ;rn~d;irlu/\3 1uw
     H/0 ·09yo1DOUX) 911d,0X X)lO )30UlOllOrllDUdX ,QI\ DlA '9A~AD'.l3 ,01A (\X)l9XA3'(3 /\3Q nou 00)111)1,QV'(X)l/\X)
  9rt91d,0 9)1113dom,01g /\DI\? 3XJ3d,0u ,09 119 3nJ3 nM o ·9A~AD'.l3 ,01A 0/\3rl9XA3y3 /\Dl9 /\91odu 01 /\009m3
      911d,0X ,010 /\noy9rj DI\ UW 10 3'(309 )1309dm()nod9 11 130)/\ld)ln31Q DI\ DM 1\01 9n,0 3DU19) ZllW H/0
                                                            +'H· ·«:'l9A~A,0'.l3 OU/\3rl9XA3y3» )~ ilM 1\01 9u,0
  «101ueoJDn3» nod9 no1 uo9dX u1 /\DDnJ/\9rld3 uw 10 1,0x ),0do1x9du :'l9x1uo1 o :,0do1x9du UD~J3rluz +++
                                           ·:'l9doA,0 9yo1/\3 ,01rl )~yu,0 9yy,0 01,0y9rjrtno /\D191,013dX l\3Q 119 3D~V9Q
         ilM o ·911d,0X ,01 nq1 ,01d 9 X ,01 3rl 13d 9 m,013rt DI\ 309ort11odu 119 1,0x 911d,0X ,010 9/\39nou 4ESE1A
            X)Xd9rt u lX)13))/\DIDrl3 X)(\ 3'(309 l\3Q 119 JUO)ll3 3ll)3 ilM O "101U0D}Dn3 (\X)l9 .)Ol/\9J.odu JOXlQ~)I
           10 /\OD9ID3 11Eilla 3rl )3'(,QlDOllX) X)(\ 4ESE1A rl31/\9rl X)l DlA 01A9yort11 01 3'(309 /\3Q 119 3UJ3 DM 0
                    "DJ/\~/\1ox1u3 ,01A «iaq1A» 9Aorld,0ro3 /\Ul ovv9 13091ouort1oudX DI\ 3'(309 /\3Q 119 3D~V99
  ilM O "l/01\ /\,Q0Ul/\9llD IlW 10 O)OllO 010 ',01d913IDDX /\UlO /\noo91u)no DI\ 91)13QOll,Q 1\/019 /\D ZllW 1/0X TllW
  ono1 3ou1~d DM o ·,01d1onv /\U1 1,0x DJVDd1onv /\Ul 'DJy,011 /\Ul 'DJVVDJ u1 'DJ(\X)rld3J u1 J31ID3XD1u3
             3XJ3 119 9yy,0 DQ9VV8 /\Ul J31ID3XD1U3D/\DJ 3XJ3 /\3Q 119 3UJ3 DM o ·,0rl93A )no1 9/\D1d3rluo3rl
           01 91,0)1 0 9 13-ynog ,01A /\Dou19)no nou9 'ouxJ/\O'(DDD3e :'lu1 013uu9z 010 'uvAJv ,01d 9 13ro,0)1 /\UlD
     ZllW lX))I 1IlW ono1 3rl 3XU091/\X)/\fiD DM O 'Dd~ 9x1uo1 Lv:s1 .JllD nouJd3U 'LT.OZ fiOJdDnodrj3w 8 OllZ
      "DJ'(lrlO/\fiD Ul 3rl 9)1113XD 03Jdomoduyn )3d319Do1d3u ,01A JUD309llfi JUl 0'(3X9ID OlD 31)30d3IDX)/\X) X)(\
  310)3'(,Q)IX)d,Q[l "1IlW U/0 )u1;no1 ~/\9ll3 3XJ3 nou ououu9xoo31/\l8 lX))I JUDUID9dA0Xu )9n3xono :'l,01rl ~O?rl
       3XU99m,0dA0Xu ZlIW/TllW .'.)3do1x9du 00ox11onrt )no10 lX))I DM 1\010 X)03T19/\X) UDUl9)nD H ·noA9y,01g no1
    u~o/\00 o~ /\no93rl1DudX 0130911\D/\no o;ix11onrt 011 3rt 9x113XD ~19x,0d,0u 1,01/\0X 9d,0u non .J3Jdomoduyu
          10 "ZllW lX))I TUW /\~l lX))I fl0/\9rll3XOUn no1 0JD13rl (\,Q)IU9X9yyDl/\X) nou /\~3D~'(UQ 9 /\~309dm '/\~d9
  '/\~3'.l?V /\~1 /\~\'.9 9A~A,0d,0n,0/\,0 0991dx,0 :'l~ 1,013)91onod,0u /\3Q u~0/\0D uenoy9x,0 H :,0do1x9du uo~J3rluz
                                                                                                                             lVNA3d3 lHi l313d3lf\lOJ_LJ3V
                     AOV\ION AO.l lHV081LJ3 HrhOLJV OLJV Vl3XIOH V.1HellVA3                                  I HlHdX HV\IH1ILJ3 VU          ONOV\I
                          '1'UH NU.L I'1'13V'1'<PI'1' IH>lld3.LUI3 013JdAOUA
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 121 of 140 Page ID #:989
                                                                                                                                                                     WU001635
                                                                                                                                                                                    !_-   "~
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 122 of 140 Page ID #:990




                           vnovPrEIO EIOTEPIKHI


                           MONO nA EnlLHMH XPHrn                 I EYAIIGHTA HOIXEIA Ano AnOlJJH                 EnlBO/\HL TOY NOMOY



       15/3/2017 19:20 8EpLv~ wpa avarn11c. HnA                                                                                          LEA. 3 an6 4



 µE ,a EnLeuµ~,& ITpo"C6v,a yLa au,6 ,o ,µhµa.                               0 WU 2in2 6,L ea 2p2uvouo2 ,~ ouva,6,~1a va
 anoK,hoEL 1~ Aio1a apy612pa.

 0 WU ELTIE 61L heEAE va napayyE(AEL &AAO Eva          500 Kaews KaL Eva         1000. O WU ELITE 61L
 o nEA&T~s 1ou ea he2AE au1& ,a npo"C6v1a ,ov        Loh 10v Auyouo,o 1ou        . o wu ohA@oE 2nio~s
 OTL EvOLa~Ep6,av yLa 10 µ6v1Eµ L-3 TIOU ELXE npoooLopiOEL npo~youµEVWs 010v MITl. (Z~µEiwo~
 np&K1opa: Au,6 10 ITpo"C6v ELVaL EAEyx6µEVO an6 TOV K6EO.) OL MIT Einav OTOv WU 61L ,a npo"C6v,a
        KaL L-3 EAEYX □ v,av an6 10v K6EO. OL MIT ohAwoav 61L 10 npo"C6v ~AEK1povLKhs napaKOAoue~o~s
        nou ELXE (~ThoEL npo~youµtvws o WU Ka1aoKEua(61av o,o IopahA KaL 61L □ L MIT OEv h~Epav av
 EAEYX6,av yLa E~aywyh. O WU ELTIE 61L au,& ,a npo"C6v1a npoopi(ov1av 6Aa yLa ,ov ioLo TIEA&T~ ,ou
 01~ A6K. o wu (h1~0E Enio~s ITA~po~opiEc;' yLa µLa unoppuxLa ouoKEuh o6vap IT □ u ~xoypa~Ei hxous
 K&,w an6 ,o vEp6 KaL ITOU Ka1aoKEua(61av an6 µLO' ETaLpia yvwcnh Ws «11111»- 0 WU EOWOE cnous MIT
 Evav KWoLK6 npo·cov1os yLa au1h 1~ ouoKEuh. o WU ELITE 6,L 10 npor6v h1av yLCt TIOALTLKh KaL
 01pa,LW,LKh xpho~. O WU ELTIE 61L ea XPELa(61av ouo h ,pia ,ETOLa ITpo"C6v1a (NFI). O WU EinE 61L
 □ L napayyEALEs ,ou npotpxov,av an6 ,ov «ayopao1h» 010 «Ktv1po ITpoµ~e2Lwv ,ou 1µhµa1os
 ypaµµa12i0:s»-

 o WU ohAWOE 61L heEAE   □ L MIT va 1ou 01EiAOUv Eva ITp61uno wo1E va avayp&¢EL 10v apLeµ6
 av,aAAaKTLKOU o,o TLµ □ A6yLo. 0 WU ELITE 6,L oEv 10v EVOLa(E av~ unoypa~h 1wv MIT h1av o,o
 1LµoA6yLo h 6XL- o WU EinE 61L ea nAhpwvE ,ov/,~v MITl a~61ou ea A&µpav2 10 ITpor6v. o WU 2in2
 6u 2&v ,o npo"C6v AEL,oupyouo2 owo,&, o MITl ea A&µpavE 1~v ,EALKh ITA~pwµh Ev16s 2 2pooµ&owv. o
 WU ITp6oe202 6,L ea heEAE va ouv2xioEL va ouvEpy&(E,aL µE 1ous MIT µaKponp6e2oµa. o WU 2in2 61L
 ELXE TIOAU KaAh oxEo~ µ2 10v ITEA&T~ 1ou KaL EITavtAaPE 6,L ~ TEXV □ Aoyia nou ava(~TouoE h1av yLa
 1~ rpaµµa,Eia Ka1aIT0Atµ~o~s 1~s ,poµ □ Kpa,ias 01~ A6K. (Z~µEiwo~ ITp&K,opa: 6Ev h,av an □ A0,ws
 Ka1avo~,6 aAA& ~aivE,aL ITWs o WU ohAWOE 6,L ~ ,EXv □ Aoyia h,av yLa oKono0s EnLPoAhc;' 1ou v6µou
 Kaews O WU avE~EpE SEK&eapa OTL ~ TEXVOAOy(a ecx po~eouoE 1~ ypaµµa,Eia KaTaTIOAEµ~o~s T~s
 ,poµ0Kpa1i0:s KaL ea ouvtpaAE OT~V an6KT~O~ aITOOELKTLKWv OTOLXELWv yLa 1~ OLKaLOOUV~.)




 ZTLs 9 ~Eppouapiou 2017, TIEPLITOU OT Ls 10:55 TOITLKh wpa, 0 WU ouv&v1~0E 10Us MIT 010 sEVOOOXELO
 Divani Caravel, 01~ AEW~6po BaoLAEWc;' AAEs&vopou 2, Aehva 161 21. 0 WU avt~EpE OTL o ~LAOs TOU
 ea E~TavE aIT6 T~ r2pµavia apy61Epa T~V ioLa µEpa. 0 WU KO:l Ol MIT &pxLoav va µEAETOUv Tls
 TIA~po~opiEc;' yLa 10 npor6v. 0 WU avE~EpE OTL ea napELXE EVav µ~ EUa(oe~,O apLeµ6 avTaAAaKTLKOU
 TIOU ecx aVTLKaeLoTOUOE 10v apLeµ6 avTaAAO:KTLKOU OT~v TEKµ~piwo~ npo"C6vTOc;' yLa 10 µ6v,Eµ. 0 WU
 ETiavEAapE ETILO~s T~v ETILeuµia TOU va ETILKOLVWvEi µE 10 ¢Euowvuµo email
 «graham.sones@yahoo.com.»

 OL MIT &vOLsav EVa KOUTL TIOU TIEplELXE OUO µ6v12µ -    WOTE O WU va Ta EsET&OEL. 0 WU &pXLOE va
 EsE,&(E L 1a npor6v1a wpou wpalpEe~Kav an6 TO KOUT i. (Z~µE iwo~ np&KTOpa: KavEVO: an6 Ta QUO
 µ6v12µ OEv AEL,oupyouoE, np&yµa TIOU o WU OEv yvwpL(E.) 0 WU arro~aOLOE va p&AEL OT~V rrpi(a tva
 an6 Ta µ6v1Eµ yLa va 10 EAEVsEL KaL va 10 OOKLµaoEL. 0 WU




                                                                                                                                          Hµi:poµriv[a EyKptcrr1~
                                                                                                                                                        15/3/2017
        MONO rlA EnlLHMH XPHLH                   I EYAlrnHTA HOIXEIA Ano AnOlj.JH                     EnlBO/\Hr TOY NOMOY
Au16 rn tyypaq:,o aac; EXEL OUVELITTEL µ6vo yLU rnla~µr1 XP~O~ KUL napaµEVEL LlitOKtllflkx tou     YnoupyElou EawTEplK~c; Aaq:,cilELac; TWV HnA.
 0TTOLOO~TTOTE MAO al1~µa yLa KOLVOTTolriari aurnu rnu Eyypc\:q:,ou ~ TWV TTA.t)poq:,opLWV TTOU TTEplEXOVTUL OE au,6 npETTEl va anEU8UVETUL
                                        ITTCl KEVTPLKO'. ypaq:,Ela rnu HSI µa~l µE aVTlTUTTO TOU Eyypc\:q:,ou.


                                                                                                                                                   WU000426
                                                                                                                                                            WU001636
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 123 of 140 Page ID #:991




                            MONO rlA EnlIHMH XPHrn                 I EYAIIGHTA HOIXEIA Ano AnOlJJH                   EnlBOAHL TOY NOMOY



        15/3/2017 19:20 8EpLvrj wpa avarnA. HnA                                                                                               LEA, 4 an6 4



      ELITE 01l ITL01EUE ITW( 10 µ6v1Eµ oouAEVE, aAA& OUVEXLOE va ITapaK0Aoue2L 1f]V oe6vri 1[](
      OUOKEVtj(, ITpo~aVW( ITapaK0Aouewv1a( Tl( au100Layvwo1LKE( ITA[]pO~OpLE( Tr]( OUOKEVtj(. 0 WU
      EµELVE LKavoITOLf]µEvo( aIT6 10v EAEyxo.

      0 WU EITaVEAa/32 1f]V EITLevµLa 10V va ITapayyELAEL 1a AoyLoµLK&                            1000. 0 WU
      EITaVEAa/3E EITLO[]( 01 l EVO La~Ep61av va aITOKTtjOE L 10 uop6~wvo                   WU E ITE OT L OEV
      tjeEAE 1f]V Esay6µEV[] EKOOOf] Kae61 L tje2AE 1[] OE Lpa ITpO.LOVTWV
       (o[]A. tje2AE 10 uop6~WVO ITOU XPELa(61av &oELa Esaywytj( aIT6 10 Kp&10( 1WV HITA av1[ yLa EKELVO
      ITOU OE XPE w(61av &oE La). 0 WU ELITE 01 l tj8EAE va ITapayyE LAEL au16 10 ITpo-C6v yw «10
      ITaVEITL01tjµLo» KaL OLEUKplVLOE 01l tj1a yLa Eva «WKEavoypa~LKO ITaVEITLOTtjµLo». 0 WU ITp6oe20E 01l
      ea xp2w(61av ouo tj 1pLa Thow ITpoI6v1a. 0 WU ELITE EITLOfl( OTL Evow~Ep61av yw TO                    RT
      7000. 0/H MITl avE~EpE OTL TO ITpo-C6v tj1av 1UITLK6 01paTLW1LK6 ITpo-C6v KaL µ&AAov                aIT6
      TOV K6EO. 0/H MITl otjAwoE 01l EITpEITE va ITpoxwptjoouv ITpOOEK1LKa A6yw Tr]( 01paTLWTLKtj( ~UOEW(
      10V EV A6yw ITpo-C6v10(. 0 WU EITL/3E/3aLWOE 01 l 10 ITpo-C6v tjTaV yw TOV ITEA&1ri TOU OH] l\6K.

      0 WU ELITE OTL ea E01EAVE £Va µtjvuµa oi:ov/01riv MITl µE Tr] OLEueuvori aITooi:oAtj( µtow Skype
      tj Viber EVTO( 1[]( EITOµEV[]( E/3ooµ&oa(. 0 WU ELITE OTL 10 ITEKLVO tji:av O ITp01LµwµEVO( 10V
      ALµEVa( ITap&oOOf](- 'EITELTa O WU ouµ~WV[]OE va /3yEL aIT6 10 owµai:LO 10V sEVOOOXELOU KaL Va
      ITaEL yLa µEof]µEpLav6 y2uµa µE 10U( MIT.




                                                                                                                                              HµEpoµriv{a EyKptari~
                                                                                                                                                             15/3/2017
       MONO rlA EnllHMH XPHlH I EYAIL0HTA HOIXEIA Ano AnOlJJH EnlBO/\Hl TOY NOMOY
Au16 rn ityypa.q:,o aa., EXEL i5avELGTEL µ6vo yLa. rnlariµ~ xprjcr~ Kat na.pa.µEvEL LOlOKt~crla. tou YnoupyElou Ecrw,EpLKll, Acrq:,CLAELa., rwv HnA.
 OnOLoorjno,E MAO alr~µa yta KOLvonol~cr~ autou tou Eyypc't.q:,ou rj rwv M~poq:,optwv nou nEpLEXOvtat crE au,6 npEITEL va. a.nEu6uvEtat
                                  01a. KEvtpLKa ypa.q:,Ela. tou HSI µa.~l µE avrlruno tou Eyypc't.q:,ou.


                                                                                                                                                       WU000427



                                                                                                                                                                 WU001637
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 124 of 140 Page ID #:992



                          vnovPrEIO EIQTEPIKHI AICl>AJ\EIAI TON HnA

       ICE
                          MONO rlA EnlrnMH XPHrn              I EYAILGHTA HOIXEIA Ano AnOl.lJH              EnlBO/\HI TOY NOMOY



       15/3/2017 19:18 8EpLv~ wpa avmo1'.. HnA                                                                                     l:EA,   2 arr6 3


       I\EnTOMEPEIE! THI EPEYNAI

       hEITTOMEPEIEE THE EPEYNAE


       Etl½ 12 Io:vouo:p[ou 2015, ~ 6LE08uvo~ EAEYXWV Eµnop[ou npoI6VtWV &µuvo:½ (6EETIA) EV16½ IOU
       YnoupyEiou E~w1EpLKWV EAEY~E 10 Lo1opLK6 o:oELWV yLo: 10: no:po:K&1w &10µ0:/~opE[½ KO:L o:vt~EpE
       6t l OEV UIT17PXE lOIOplKO O:OE LWV 010 o:pxEio:


            Tian Min WU

            Cotstech Technology              &   Trading, Kivo:

        -   Creation Foundation Technology Limited, K(vo:




       Etl½ 17 ¢E~pouo:p[ou 2017, ~ 6EETIA EAEY~E 10 lOtOpLK6 0:0ELWV yLO: 10: rro:po:K&tw
       &10µ0:/~op2[½ KO:L o:vf~EpE 61L oEV urr~pXE La1opLK6 o:oELWV 010 o:pxEio:

            David WU

            Graham Sones

            Cotsworld Tech

        -   Cots World Tech




       Etl½ 7 ~E~pouo:p(ou 2017, ~ 6LE08uvo~ ~Loµ~xo:v(o:½ KO:L o:a~6AELO:½ (BIS) EVt6½ tOU
       YnoupyE(ou Eµrropiou EAEY~E to LatopLK6 o:oetwv yLo: to: no:po:K&tw &10µ0:/~opt(½ KO:L o:vt~EpE
       6tL oEv un~PXE LotoptK6 O:OELWV ate o:pxEio:

        - Tian Min WU




                                                                                                                                   HµEpoµriv[a EyKpLal]c;
                                                                                                                                                      15/3/2017
       MONO flA EmrnMH XPHrn                     I EYAII0HTA ITOIXEIA Ano AnOll-'H EnlBOAHI TOY NOMOY
Auto 10 tyypmj,o oa~ EXEL 6avELOtEi µova yta rnloriµri XP~OrJ Kat n:apaµEVEL LliL□ KTriola tau YnoupyElou EowtEPLK~~ Aoq>ciAELa~ 1wv HnA.
 Orrmoli~notE allo altriµa yta K□Lvon:olriori autou mu Eyypcicpou ~ twv rlripoq>optwv nou TIEPLEX□vtat OE auto n:pEn:EL va anEU8uvETm
                                     om KEvtptKci ypa<!>Elcr mu HSI µa~i µE crvtltuno mu Eyypci<!>ou.


                                                                                                                                            WU000422

                                                                                                                                                          WU001638
 Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 125 of 140 Page ID #:993




                           MONO rlA EnllHMH XPHrn                I EYAIIGHTA HOIXEIA Ano AnOl!JH                  EnlBO/\HL TOY NOMOY



       15/3/2017 19:18 8EpLv~ wpa avmo/... HnA                                                                                             LEA. 3 arr6 3




            Bob WU

            David WU

            Cotstech Technology & Trading, K[va

            Creation Foundation Technology, K[va

        -   Graham Sones




                                                                                                                                            HµEpoµriv[a EyKptcrric;
                                                                                                                                                           15/3/2017
        MONO flA EnlIHMH XPHIH                    I EYAII0HTA HOIXEIA Ano AnOljJH                      EnlBO/\HI TOY NOMOY
Au,6 rn Eyypacj,o oac; EXEL 6aVELITTEl µ6vo yLa rnloriµri XP~Or\ KCll rrapaµEVEL l◊LOICTr)OLa rnu YrroupyElou EOWTEPLK~<; Aocj,a./..ELU<; TWV HnA.
 OTIOLO◊~TIOTE illo al,riµa yLa KOLVOTIOLr\Or\ aurnu rnu Eyypa.cj,ou ~ TWV TIAr}pocj,opLWV TI0U TIEPLEXOVTCll OE au,6 rrpETIEL va arrrn8UVETCll
                                        ma KEVTplKO. ypacj,Ela rnu HSI µa~l µE UVTLTUTIO rnu Eyypa.cj,ou.



                                                                                                                                                     WU000423


                                                                                                                                                               WU001639
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 126 of 140 Page ID #:994




                         EKMHPIO                      r




                                                                           WU001640
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 127 of 140 Page ID #:995




                                                 MONO I'IA ETII~HMH XPH~H
         vnoYP1EIOY EIOTEPIKHI AHDAJ\EIAI                                              HJ\IL',A 3

    L',IEY0YNIH EnlBO/\HI METANAHEYTIKON KAI
              TEJ\ONEIAKON NOMON (ICE)




Orrw( ava~tpS17KE OTl7V EKSEOl7 EpEUVU( apLe. 5 urr6 au,6 TOV apLSµ6 urr6SEOl7(, EVU(/µ[a µuocLK0(/17 rrp&Kcopa( (MITl)
LOU K€Vcpou EpEUVU( UVTLµETWITLOl7c;' OLO'.OOOl7c;' TWV OITAWV UITO TO HSI OTO l\Oc;' 'Avc(EAEc;' «EITLXEip170E» va UITOOTELAEL TO
AOYLOµLKO KpUITcoyp&~17017( 11111111 500 OTOV «Bob» (ITOU apy6,Epa avayvwpLOTl7KE We;' 0 Tianmin WU) OTO TIEKLVO, 0,17
l\a-CKfi l'l17µ0Kpa, [a Tl7c;' K[VU( (l\l'IK). To ~ope [o «KUTUoXESl7KE» UITO ITpO'.KTOPEc;' TOU TEAWVE [ou KUL ITpocnao[ac;' Zuv6pwv TWV HITA
 (TITZ) YLUTL OEV UITllPXE Cl'.OELU ESUVWY17( yLa TO AOYLCTµLKO. A~6cou EVl7µ€pWOE TOV WU yLa ca ITapaITO'.VW, 0/17 MTil
ITpoo~tpe17KE va ITOUAl70EL tva EITLITA[OV AOyLoµLKO 11111111■ 500 OTOV WU UAAO'. µ6vo av EKELVOc;' ouµ~WVOUOE va
ouvav,17eouv UITO KOVlO'. yLa va ou(ri-rfioouv lOU( 6pOUc;'- 'EITEL la O WU otx117KE va OU\Ja\Jll70EL lOV/lf]V MITl Olf)V Ta"CAO'.VOl7, 0117
MITavKyK6K, Ol lc;' 2 MaTou 2014.


Ztlc;' 22 AnpLALOU 2014, 0 WU EOlELAE OlOV/Oll7V MITl EVU email ITOU ITEplAO'.µ~avE ITAf)pO~OpLEc;' yLa lO lOSLOL KOL TO KOlO'.AUµCl'. TOU
0117 MITUVVKOK. Zuµ~wva µE TO email, o WU Errp6KEllO va ~lO'.OEL Olf) MITUVVKOK lf)V lf) MaTou 2014 Ollc;' 14:35 µE lf)V ITll70l7 MU741
-rwv China Eastern Airlines, rrou sEKLvouoE aIT6 10 Kunming lf)c;' l\l'IK. O WU 17-rav va avaxwpfioEL aIT6 117 MrravyK6K otLc;' 3 MaTou
2014 Ollc;' 15:20 µE lf)V ITll70f) CZ376 lWV China Southern Airlines µE ITpoopL0µ6 TO Shantou ll7c;' l\l'IK. 0 WU ELITE Oll ea OLEµEVE
OTO SEVOOOXELO Grande Centre Point Ratchadamri 0117 MrravyK6K KOL Oll ea lUSLOEUE EKE[ µE µtoo OU\JOEOl7( UEpOALµtva.

Ztlc;' 25 AnpLALOU 2014, O WU £0lELAE tva email OlOV/Olf)V MITl AEYOVTOc;' Oll ITpOtLµouoE VO ouvav117eouv OE £VO SEVOOOXELO. Ztl(
29 AITplALOU 2014, 0/17 MITl EOlELAE email OlOV WU ITpOlELVOVlU~ va OU\Ja\Jlf)eouv OTO AOµITL lOU sEVOOOXELOU JW Marriott Oll7V oi56
Sukhumvit Olf) MITayK6K, Ollc;' 2 MaTou 2014, 14:00 TOITLKl7 wpa. 0/H MITl ELITE Oll o/ri OUVEPYO'.lf)c;' lOU (MIT2) ~plOKOla\J EITLOI7c;' Olf)
MITavKyK6K KUL 6-rL o/ri MITl 17SEAE vo ouo1170EL 10v/117v MIT2 o-rov WU. 0/H MITl EsfiYfJOE o-rov WU 6-rL o/ri MIT2 XELpL(6-rav tlc;'
ITEplOOOlEPEc;' orr6 llc;' EUpWIT0°LK£c;' EITLXELpf)µUTLK£c;' iSpao117pL6ll7lEc;' ITpOµf)eELWV KUL OLUKLVf)OI7c;' EµITop2uµ6'.1wv lOU/ll7c;' MTil. 0/H
MTil EVf]µtpwoE EITLOl7c;' TOV WU Oll o/ri MIT2 yvwpL(E llc;' ITp6o~alEc;' OUOKOALEc;' lOUc;' KUL fi-rav OE Stori va ITpoo~tpEL EVUMUKllK£c;'
EITLAOYEc;' rrap6'.i500I7c;'- 0/H MITl ouµrrEplEAU~E lOV/lf)V MTI2 OlOUc;' rrapaAfiITlEc;' UUlOU lOU e-mail, KUL O WU UITO'.Vll70E KUL OlOUc;' o0o
AEVOVlUc;' «EVlO'.SEL 1».

Tf)V lf) MaTou 2014 o/ri MIU ELITE µtow e-mail 61 L OEV Sa TU KUTO'.~EpVE va OU\JUVlf)eE [ µa( [ lOU (µE lOV WU) UM&. 61 L o/ri MIT2 ea
lOV OU\Ja\JlOUOE OITWc;' ELXE ouµ~WVf)SE[. 0/H MTil ELITE OlOV WU Oll o/ri MIT2 ~EPEL TO OKOrr6 lf)c;' OU\JO'.Vlf)O!lc;' KUL lf)V rrpo17youµEVl7
EITLXELpf]µUTLKl7 O\J\JUMayfi lOUc;', KUL Sa OLUITpayµo1Eu61av EK µtpOUc;" lOU/ll7c;'-



                                             MON 0       r I A E TI I         Z H MH X P H Z H
AYTO TO ErrPA~O ZAZ EXEI 1'ANEIZTEI MONO rIA ETIIZHMH XPHZH KAI               ITAPAMENEI Il'IIOKTHZIA TOY YTIOYPrEIOY EZQTEPIKHZ AZ~Al\EIAZ,
 l'IIEY8YNZH ETIIBOJ\HZ METANAZTEYTIKON KAI TEJ\QNEIAKON NOMQN (ICE).         OTIOIOl'IHTIOTE AAJ\O A'ITHMA rIA KOINOTIOIHZH AYTOY TOY ErrPAOOY
'H TON TIJ\HPO~OPIQN TIOY TIEPIEXONTAI ZE AYTO TIPETIEI NA ATIEY8YNETAI       ZTA KENTPIKA rPA~EIA TOY HSI MAZI ME ANTITYTIO TOY ErrPA~OY.

                                                                                                                                     WU000025



                                                                                                                                  WU001641
         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 128 of 140 Page ID #:996



                                                 MONO I'IA EITibHMH XPHbH
          YnOYPl""EIOY ErnTEPIKHI AI<DA/\EIAI                                          IE/\IL'iA 4

      L'ilEY0YNIH EnlBO/\HI METANAHEYTIKON KAI
              TE/\ONEIAKON NOMON (ICE)




TI]\J lri MexTou 2014, o WU to1nAE £\Jex email 010\J/01I7\J MIT2 yLex \Jex ovo1ri8d KCXL pw1rio2 TL wpex o/ri MIT2 fi8EA£ \Jex 01J\!0'\!1I78ou\J.
0/H MIT2 exnCXVTI]OE Ol\JO\JTexs 10\J LOLO 16no Kexl XPO\JO, 10 A6µnL 10U sE\JOOOXELOU JW Marriott 01ls 14:00 01ls 2 Mexlou 2014. 0/H
MIT2 ETILOI]s EOWOE 010\J WU 10\J expL8µ6 TOU TIOAW\JLKOU KL\JI]TOU 1I]AE~W\JOU TOU (+48 22 209 8972). 0 WU exv1exn0Kpi8I7KE
OL\JO\JTexs 010\J/OTI]\J MIT2 10\J Kexl\JOUplo TOU TOTILKO expL8µ6 (+09 05 07 02 646).


MUOTLKI7 OU\JC1\J1I]OI] µ21exsu TOU WU KexL 10U/1I]s MIT2:
H exK6Aou8ri ou\Jo~ri 62v ncxpouoL&(21cxL Ws exKpL~fis cxvcxnexpcxywyfi OAW\J 1w\J AE~EW\J, 6pw\J, ~p&oc:w\J fi OI]AWOEW\J rrou
exVTCXAACXX8I]KCX\J µ21exsu 10U UITOKELµEVOU KexL 10U/1I]s MIT2. OL ITAI]pO~OpLEs TIOU nexpEXOVTexL rrcxpexKC11W OXE1LKC1 µE TI] µuo1LKI7
01J\!CXV1I]OI] XPI]OLµEUOU\J Ws OWO~I] TOU OLexA6you. H OV(I71I]OI] O'\!cxµEoex 010\J WU KCXL 010\J/OTI]\J MTI2 IlXOypex~fi8I]KE µtow µLexs OVOKEUI7s
rixoyp&~rioris Kexl ~l\J1£00KOTII]OI]s nou ELXE ETIWW 1ou/1ri½ o/ri MIT2. I'LCX TIEpL0061EpE½ TIAI]po~opic:½ OX£1LKC1 µc: TI] OV\!OµLALCX,
O'\!ex~Ep8EL1E 010 ~CXKEAO 1I]s urr68EOI]s-
~1 l½ 2 MexTou 2014, o/ri MIT2 E~HJ/OE 010 sEVOOOXELO JW Marriott OTI]\J 066 Sukhurnvit 01I] MrrexvyK6K KCXL µrrfiKE 010
A6µnL rr2p(rrou 01l½ 13:40. 0/H MIT2 KCXL 1pEl½ Kpu~o( rrp&KTOPE½ rrou KC180\J10'\! KO\J1C1 rrexpcx1ripouo0'\! 10\J WU Kex8w½ 1"~10'\!E. 0 WU
OE\J exvexyvwpLOE cxµtow½ KCXL OE µ(AI]OE µE 10\J/TI]\J MIT2.

*** ~I]µEiwori np&K1opcx: OL rrp&KTOPE½ O'\!CXyJWplOO'\! 10\J WU x&pri OE ~w1oypcx~iE½ rrou ELXO'\! CXTIOKTI70El exn6 tyypcx~ex TW\J
µ210'\!exOTEUTlKW\J cxpxw\J 1Il½ Tex°LAWOil½ 010'\! O WU E~TCXOE 010 exEpo6p6µLo 1Il½ MITO'\!YKOK. 0 WU ~opouoE xexK( TI0'\!1EAO\JL, tvex
µcxKpuµcxvLKO µcxK6 µE µrrAE Kexl KOKKL\JE½ PLVEs, yucxALCX µE ovpµ&1L\JO OKEAETO, Kexl I710'\! ~CXACXKp6½. To µrrAou(&Kl 10U ~exL\!010'\! vex
EL\Jexl 10 LOLO µE exu16 01I] ~w1oypcx~(ex TW\J µETO'\!CX01EU1LKW\J Eyyp&~W\J. OL TipoiKTOPE½ 10U HSI EAex~O'\! O'\!TLypex~o £\!Os Olex~ex1ripiou
6nou O Bob WU Eµ~O'\!L(010'\! w½ Tianrnin WU, KLVE(Os UTII7KOO½, exn6 10 rrpoowrrLKO 1Il½ BexoLALKfis ME10'\!CX01EU1LKI7s YrrI]pEoiexs 1Il½
Tex·LAWOI]s-

***
ITEpinou 01l½ 13:50, o/ri MTI2 KCXAEOE 10\J cxpL8µ6 Kl\JI]TOU 1I]AE~W\JOU (+90 05 07 02 646) rrou ELXE rrexp&oXEL o WU 1I]\J rrporiyouµE\JI]
µtpex. 0/H MIT2 ELOE 10\J WU \Jex exnO'\!TCXEL 010 TI]AE~W\JO KexL vex expxi(EL \Jex 10U µLACXEL (01ov/01ri\J MIT2).



               0 WU ELTIE 01ov/01riv MIT2 01l EL\Jexl exn6 µLex rrEplOXfi ~6pELex TOU ITEKL\JOU Kexl 01l µLACXEL µO'\!oexpL\JLK&. 0 WU OI7AWOE OTL
exu1fi l710'\! ri npw1ri ~op& nou EITLOKETI1010'\! 1I]\J MnCX\JyK6K.

           0/H MIT2 CX\JE~EpE 010\J WU OTL 10 -       500 l71CX\J EAEVX6µE\JO yLex E~cxywvfi cxrr6
, t½ HTIA, KexL o wu exrr&v,rio2 vvt~o\J,exs Kex,ex~ex, tK& KexL Atyov,exs: «KtiEo».

         O WU CX\JE~EPE ,riv Kext&ox2ori exn6 rn HAWvdo twv HTIA Km E~E~pexoe O'\!I]ovxlex ytex TL½ µEAAOVtLKe½ rnLXE LpriµextLKes
opexotI7pL6tI7tE½ tou/tri½ MTil, OI]A, to p[oKO Kexl µEMO\JtlKI7 nexpexKOAoueriori-



                                            M O N O r I A E TI I             Z H  MH X P H Z H
AYTO TO ErrPA<ro ZAZ EXEI t>ANEIZTEI MONO rIA ETIIZHMH XPHZH KAI              TIAPAMENEI ItiIOKTHZIA TOY YTIOYPrEIOY EZQTEPIKHZ AZ~Al\EIAZ,
 tiIEYEIYNZH ETIIBOllHZ METANAZTEYTIKQN KAI TEI\.QNEIAKQN NOMQN (ICE).        OTIOIOtiHTIOTE ANIO A:ITHMA rIA KOINOTIOIHZH AYTOY TOY ErrPA~OY
'H TON MHPO~OPIQN TIOY TIEPIEXONTAI ZE AYTO TIPETIEI NA ATIEYEIYNETAI        ZTA KENTPIKA rPA~EIA TOY HSI MAZI ME ANTITYTIO TOY Err~A~OY.
                                                                                                                                  WU000026

                                                 MONO I'IA EITibHMH XPH~H

                                                                                                                                  WU001642
         Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 129 of 140 Page ID #:997




              vnOYPfEIOY HOTEPIKHI AHDA/\EIAL                                              IE/\l.6A 5

     .61EY0YNLH EnlBO/\HI METANAHEYTIKON KAI
                 TE/\ONEIAKON NOMON (ICE)




*** Z17µELWOTJ ITp6K1opcx: Z1L½ 10 ArrpL)>.(ou 2014, 0/17 Mill t01ELAE tvcx email 010v WU J,.tyov1cx½ 61L ITCXpcxKOAou8ow1cxv CXIT6 10
Kpcl10½ J,.6yw 117½ KCX1CXOXEOTJ½ KCXL 61L cxv11ouxou0E VLCX 117v EITLXEip17m'] 1ou/111½- ***

         - 0/H MIT2 cxvcx~tp8l7KE OE tvcx e-mail ITOU 0/17 MITl ELXE 01ELAEL 010V WU, OITOU Ev17µtpwvE 10V WU 61L ea 10V
xptwvE 12)..17 p(oKOU 25% yw 117v E~cxywyI'J 1ou -                500 OE EKELVOV (010v WU) 0117 l\6K. 0/H MII2 ELITE 6TL au16 I'J1cxv
µtpQ(;- 1wv EI1LXELp17µcx1LKWV ouvcxMcxywv. 0 WU CXIT6'.v1170E oE cxu117 117 0I'JJ,.wo17 J,.tyov1cx½ «NcxL».

       - o WU oI'JJ,.woE 61L eixe uITOoXE8Ei vex ITcxpcxowoEL 10               500 010V «ITEAO'.Hj» 10U
10v ITEpcxoµtvo µI'Jvcx (017)... 10v ArrpLALO).

           - O/H MIT2 oI'JJ,.woE 010v wu 61L µITopouoE vex ITcxpcxowoEL tvcx 0Eu1Epo                       500, EAEyx6µEvo CXITO 10V K6EO, 0117
Zcx°LITO'.V VLCX vex TO OCilOEL OTOV WU xwp(½ KCXVEVCX ITp6~J,.17µcx.

              0 WU p6:i1170E rrw½ 8cx µITopouaE vex ITEpclOEL 10 AOYLGµLKO   1111. 500 CXIT6 TO     TEAWVELO 0117v
IcxITwv(cx.

*** Z17µEiwo17 ITpCXKTOpex: Kex8' OAl7 117 ouvoµLA(ex, 0 WU EITCXVE LA17µµtvex µm:poEUE 117 Zex°CITO'.V µE Tl7V IexITwv(ex (Zex°CITO'.V - Ti;exITO'.V). * * *

        - 0/H MII2 ELITE 61L eex ouvcxv1ouaE 10v WU 010v 1epµex1LK6 01ex8µ6, µE1cx 10 1EAWVE[o. o WU exIT6'.v1170E 61L Kcx1cxJ,.cx~E. O/H MII,
ELITE: «6Ev µITopw vex OE cxvcxyKcxaw vex KO'.VELC;' TLITOTex KCXL dvcxL EITLAOYll aou». O WU exIT6'.v1170E: «Nm, EivcxL EITLAOVll µou». 0/H MIT2
auvtxLaE vex µLACXEL yLex µLex oEU1EP17 OUVCXAACXVll yLex 10 Krypto 500, 1ous KLvouvous oXE1LKO'. µE 117v exIT0010M, 10 yEyov6½ 61L
EAEYXETCXL CXITO 10V K6EO KCXL VLCX1L ITp01LµOUOE vex ITC:Xpcxowm:L TO ITpor6v LOLOXELPW½-

          - O WU p6:i1170E cxv 10 J,.oyLaµLK6 µITopouoe vex cxv1Lypcx~E( KCXL vex 01cx),.e( µe email, CXAACX µe:1& ELITE 61L cxu16 oE 8cx etxe
exIT01e)>.Eaµcx yLcx1( XPELcx~61cxv 10 dongle cxo~AELCX½ KCXL 10 au8Ev1LK6 AOYLGµLK6.

        - O/H MIT2 cxvcx~tp817KE oE tvcx e-mail ITOU ELXE 01ELAEL o WU 010v/0117v Mill µE 10 6voµcx «Tian Zhong Wu» KCXL 117 oLeu8uvOTJ
ITou ELXE owaEL. O WU ELITE 61L 10 6voµex oEV I'J1cxv oLK6 1ou KCXL 61L 17 oLeu8UVOTJ 111cxv tvcx oLexµepLaµex ITOu oEv ELXE oxto17 µE 117v
Ku~tpv17(ITJ. O WU oI'JAWOE 61L 10 &10µ0 ITOU ~ouoE 0117v EV A6yw oLEU8UVOTJ I'J1cxv tvcx tµrrL010 &10µ0 ITOU yv6:ipL(E yLex 10 ~op1Lo. o
WU E~llY170E 61L J,.exµ~CXVEL 117AE~wv17µex exIT6 cxu16 10 &10µ0 61cxv ~TO'.VEL tvcx otµcx.

        - 0/H MTI2 KCXL o WU OLCXITpcxyµcxTEUTl7KCXV KexL ouµ~wv17ocxv 0117v TLµI'J 10U OEUTEpou - - - 500 (11.500 $) CXAAO'. [o WU] ELITE
61L 8cx ITAI'JpwvE µ6vo Kex1& 117v ITexp&ooOTJ.




                                             MO N O      r I A E IT I            Z HMH X P H Z H
AYTO TO ErrPAi!>O ZAZ EXEI 6ANEI2TEI MONO rIA EITIZHMH XPHZH KAI                  TIAPAMENEI I6IOKTHZIA TOY YTIOYPrEIOY EZQTEPIKHZ AZWMEIAZ,
 6IEY8YNZH EITIBOl\HZ'METANAZTEYTIKQN KAI TEl\QNEIAKQN NOMQN (ICE).               OITOI06HITOTE Al\110 ATTHMA rIA KOINOITOIHZH AYTOY TOY ErrPAWOY
'H TQN ITl\HPOWOPIQN ITOY TIEPIEXONTAI ZE AYTO TIPETIEI NA ATIEY8YNETAI          ZTA KENTPIKA rPAWEIA TOY HSI MAZI ME ANTITYTIO TOY ErrPAwOY.
                                                                                                                                         WU000027



                                                    MONO rrA EITI~HMH XPH~H


                                                                                                                                         WU001643
        Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 130 of 140 Page ID #:998




         vnovPrEIOY HOTEPIKHI AHDAAEIAI                                            IEAl~A 6

    ~IEY0YNIH EnlBOAHI METANAHEYTIKON KAI
              TEAONEIAKON NOMON (ICE)




*** Z~µELWO~ ITpo'KTOpcx: ZTlc;' 10 Iouv(ou 2013, o/~ MITl EOTELAE tva ELoaywyLKO µtjvuµa OTOV WU KaL ELITE OTL
µITopouoE va ITapaoXEL µta ITpoocpopa TLµtjc;' yLa T~v KEpaLa u$~Atjc;' aITOAa~tjc;' ■■■ T-4000. O WU apxtKa ELXE
OTELAEL £Va a(T~µa yta ITpoocpop& TLµtjc;' yLa T~V KEpcx(a UW~Ms aITOACT~tjc;' T-4000 OTOV KaTaOKEUaOT~ • • • • • ErrELTa ~
TECOM oLa~(~aOE ciuT~ T~ ~µavTLKtj ~pocpop[a OTOV TOITLKO Ilpo'KTOpcx. H KEpcx(a uw~Ms aITOM~~c;' T-4000 ELVaL rrpot6v rrou
ouµrrEplACTµ~CTVETaL OTOV KaTCXAoyo ITOAEµLKOU UALKOU TWV HIJA (KIIY) KaL EAEYXETaL yLa E~ayw~ aIT6 TOV K6EO.

       -o WU     o~AWOE 61L rrap6Ao ITOU oEv yvwpL(E 1ov/1~v MITl, ElXE ITA~pwoEL OAOKA~po TO IT006 yLa 10 rrpw10
            . ErroµEVWc;', yLa 1~ oEuup~ ayopa, o µ6-vos 6poc;' 1ou ~Tav va ITA~pwoEL µ6vo µ£ av1LKaTa~oM.

       - 0/H MIT2 eowoE ouo 1LµoA6yLa ITOU o/~ MITl ELXE rrpo~youµtvwc;' 01ElAEL 010v WU KaL pwT~OE av o WU XPELa(61av KaL
CXAAO. O WU ElITE 6,L oE XPELa(61av ErrLITAEOV 1LµoA6yLa EKELV~ 1~ OTLyµ~ aAAa 61L ea to1EAVE email av XPELa(61av.

         -o WU EOWOE OTOV/OT~V MIT2 EVCTV XELp6ypcxcpo KaTCXAoyo ITEVTE owcpopETLKWV rrpoI6v1wv WL naLpELWV Kal (~T~OE aIT6
TOV/T~V MIT2 va ITpoorrae~oEL va ITPOM0EUTEL Ta ITpOLOVTa yta EKELVOV. ErrELTa O WU rrp61ELVE va CTAACT~OUV OLEueuvoELc;'
~AEKTpOVLKOU TaxuopoµELOU. 0/H MIT2 ouµcpwv~oE KaL ELITE OTL ea EITpEITE va CTAAa~OUV Ta OTOLXE(a TaUTOT~TCTc;' TOUc;' OE
xapcxKTtjpEc;' TOU NTLOVEU, OITWc;' M(Ku MaOUc;' WL rKoucpu. 0 WU xaµoyEMOE Kal EVVEWE KaTa~TLKCT.

*** Z~µE(w~ ITpCTK10pa: Ka16 T~ yvwµ~ 10U 10ITLKO\J rrpCXKTOpa (TIT), 0 WU ITpOTELVE va CTAAO'~OUV 15LEU0WOElc;' ~AEKTpOVLKOU
1axuopoµE[ou yLa va arrocpuyouv 10v EVTonLoµ6 aIT6 TLc;' apxts EITL~oMs 1ou v6µou. ***

          - O WU oEV ElXE µa([ 1ou EITCTyyEAµaTLKEc;' KCXpTEc;' KCTL ELITE 6,L LOW<:;' va ~1av KCTAu,Epa va µ~ owoouv o tvas 010v
O'AAOV Ta npayµaTLKO' TOUc;' ov6µa1a yLaT[ ELVCTL KCTA\J1Epo yLa EllCTyyEAµa1LKO\Jc;' AOYOUc;' KaL A6yw T~c;' (pU~c;' TWV
15LarrpcxyµaTEUOEWV TOUc;'.

Zllc;' 14:58, o/~ MIT2 KaL o WU ~~Kav E~W yLa va Kanv(oouv tva TOLyapo. ZTlc;' 15:05          ~   ouvav1~~ TEAELWOE Kal o WU tcpuyE
µE 1a rr615 La.



ZT le;' 7 Ma'tou 2014, o/~ MITl £OH LAE £Va email 010V WU yLa va ou(~1~00UV n1v rr~pwµtj TOU OEUHpou
-         500 KaL yLa va rrpo1EivEL µLa ouvav1~0~ 01~ Zairrav yLa va 10 ITapaowoEL. ZtLc;' 8 MaTou 2014, o WU arrav1~0E
61L ea rrAtjpwvE OA6KA~po 10 rroo6 (11.500 $) Ka1a 1~v rrapaAa~tj 1ou AOyLoµLKou.

          Z1 Lc;' 11 Ma'tou 2014, o/~   MITl EOTE LAE tva email cnov WU 6ITou ouµcpwvouoE ~ TIA~pwµ~ va y(vr L µna 1~v rrapal5o~ Km
otjAWOE OTL ~ ~pwµtj 8a EITPEITE        va y[vEL 10lc;' µETp~10Lc;' Kal OE aµEpLKCTVLKCT OOACTpla. 0/H MITl ~~T~OE EITL~E~a[w~ OTL ea
ouvavTLouvTav oT~ Za°Lrrav. o WU        cmav1~or 6TL ea nMpwvE 10Lc;' µnp~1o(c;' 01~ Zairrav Kat 6TL ITEp(µrvE o/~ MIT2 va 1ou
rrapcxowoEL TO Krypto 500 acp61ou       ea ITEpVOUOE arr6 10 1EAWVE(O KaL ITPLV va EITL~L~aOTEl OT~V ITT~~ TOU yLa 1~ N'u<.




                                             MON 0       r I A E IT I Z H M H X P H Z H
AYTO TO ErrPA<PO ZAZ EXEI 6.ANEI~TEI MONO rIA EITI~HMH XPH~H KAI IIAPAMENEI I6IOKTH~IA TOY YITOYPrEIOY EZQTEPIKH~ AZ~AIIEIAZ,
 6IEY8YNZH EITIBOl\HZ METANA~TEYTIKQN KAI TElillNEIAKQN NOMQN (ICE). OITOI06HITOTE Alll\.O AlTHMA rIA KOINOITOIHZH AYTOY TOY ErrPA~OY
'H TQN ITl\HPO~OPIQN ITOY ITEPIEXONTAI ZE AYTO ITPEITEI NA AITEY8YNETAI ZTA KENTPIKA rPA~EIA TOY HSI MAZI ME ANTITYITO TOY ErrPA~OY.
                                                                                                                          WU000028




                                                                                                                          WU001644
      .   ...   !   ..•




Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 131 of 140 Page ID #:999




                          TEKMHPIO Ii




                                                                           WU001645
  Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 132 of 140 Page ID #:1000




                                 vnovPrEIO EIOTEPIKHI AI(l)AJ\EIAI TON HnA


                                   MONO rlA EnlrnMH XPHrn               I EYAIWHTA HOIXEIA Ano AnOlJJH                    EnlBO/\HL TOY NOMOY



             1/3/201714:41 wpaavarn;>,.. HnA                                                                                              LEA. 2 arr6 2



             AEnTOMEPEIEr THr EPEYNAI:


             ZTL(,'     23    WE                    2017,                                              (TTI)     EKQVE      2pw1tjo2 LC:         µi'ow    1f]AE~6JVOU
             OTO\! I OT f]V                             0                                              o       UITOOLEU8uv1tjc;          1f]C:
             KQ1QOKEUQ01LKtjc; E10Lp(ac; 10U arrOKLlOLKOITOLf]1tj                                                              (tj1rio2 arr6
             va rrEpLyp6~EL 1LC: E~apµoytc; 10U                        111111     500.                            otjAWOE 01 L 10
             arroKWOLKOITOLf]T~C:             KQL      rrpoI6v        aµuvTLK~C:          ~002wc:        rrou     XPflOLµorrOLEL10L               OE      E~apµoyi'c;
             EITLKOLVWVL6JV OXE1LK6JV µE Tf]V &µuva,                          KQL ELVQL EAEyxoµEVO yLa E                                  urr6 TO\! KavovLoµ6
             yLa 10 OLE8vi'c; 2µrr6pLo 6rrJ-..wv (K6EO). O                                            ELITE 6,L 10                     500 KaJ-..urr1EL o~µa1a
             arr6 rroJ-..0 u~f]A~ ouxv61ri1a (VHF)                    µi'XPL urrEpu~f]Afl ouxv61ri,a (UHF)                     KaL AEL1oupyE( µ6vo 010
             ~&oµa pao Loouxvo1~1wv (RF). O                       I           I rrp608202       61 L EK16c; arr6 1riv arroKWO LKorro iriori oriµ61wv
             EITLKOLVWVLWV, 10111111500 avaAUEL, OUAAEVEL KQL 1a~Lvoµ2( o~µa1a EITLKOLVWVL6JV.




                                                                                                                                             HµEpoµ11v[a EVKPLOI]~
                                                                                                                                                           27/2/2017
        MONO rlA EnlIHMH XPHrn I EYAILGHTA HOIXEIA Ano AnOllJH EnlBOJ\Hl TOY NOMOY
Au16 rn Eyypacpo oac; EXEL oavELOTEl µ6vo yLa rnlonµn xp~on KC!L rrapaµEvEL LOLOKTnola 1ou YnoupyElou Eowi:EpLK~c; Aocpa.)..ELac; i:wv HnA.
 0ITOLOO~TI01:E a.'M.o ali:nµa YLC! KOLVOITOlnon C!UTOU TOU Eyypa.cpou ~ i:wv ITAnpocpopLWV rrou ITEpLEXOV1:C!L OE aui:6 rrpEITEL va C!ITEU8LJVE1:C!L
                                         OTC! KEvi:pLKa. ypacpEla i:ou HSI µa~l µE avi:li:urro mu Eyypa.cpou.


                                                                                                                                                   WU000311



                                                                                                                                                                   WU001646
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 133 of 140 Page ID #:1001




                        T KMHPIO E




                                                                            WU001647
WU001648
      Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 134 of 140 Page ID #:1002




                                     vnovPrEIO EIOTEPIKHI AICl>A/\EIAI TON HnA


                                     MONO flA EnllHMH XPHrn               I EYAIL0HTA ITOIXEIA Ano AflOlJJH EnlBO/\HI TOY NOMOY


                1/3/2017 14:42 wpu (IV(ItoA. HnA                                                                                      IEA. 2 urr6 3


                J\EnTOMEPEIEI: THI: EPEYNAI:

                i::i: L<;'   22   <I>2i3pouap[ou      2017,       o    i:orrLKO<;'   rrp6'Ki:opa<;    (TIT)   EKO'VE     EpWTtjOE l<;'     µtow       T~AE<pWVOU
                OTOV/OTGV          1111111111-       0 TIT       (tjTGOE arr6 TOV/TGV                          VCI IIEplyp6'$El Tl<;' E<papµoyE<; TOU
                µ6vTEµ i3EATLwµtvou Eupou<; (WVG<;' UWGAtj<; arr6ooo~<;                                       MD-1366 EBEM.          H !30~86<; ELITE OTOV
                TIT 61:t      ea EOTEAVE arravT~o~ µE email.


                l::Tl<;' 27       <PEi3pouap[ou      2017,    O/G                      EOTELAE       EVO' email IIOU IIEplELXE,              £V µEpEl,          T~V
                O'KOAOU0~ IIEplypa<ptj TOU µ6VTEµ i3EATLWµEvou EUpOU<;' (WV~<;' UW~Atj<;' O'IIOOOO~<;' MD-1366 EBEM.



                «To µ6vT Eµ           i3EA T Lwµtvou     Eupou<;       (wv~<; UWGAtj<;' arr6ooo~<; MD-136 6 EBEM                                Eiva L i:o v     to
                OTO'VTO'p          ITOAAO'ITAtj<;'   rrp6oi30'0G<;'      KO'TO'µEploµou         OUXVOTtjTWV        (FDMA)          KO'l    TO     EITEPXOµEVO
                um::pouyxpovo             µ6VTEµ     VlO'    T~V       LKO'VOITOL~OG      TWV    O'IIO'LTtjOEWV    £IILKOLVWVLCilV,         OLOLK~O~<;'         KO'l
                EAryxou            TWV     o~µEplVCilV       aµEplKCIV LKCilV         ~vwµtvwv        ouv&µi::wv       UW~Atj<;'     KLV~T LKOT~TO'<;'          IIOU
                XPGOLµorrolOUV OTpCITLWTLKOU<;' KO'l                     EµrropLKOU<;' oopu<p6pou<; OTL<;' ouxv6T~TE<;' TWV                     (@VCilV   c-,    x-
                '    Ku- KO'l Ka-. ErrLITAf:OV,              ~   Oµ&oa EpyaoLO'<;' MIL-STD-188-165 OKOITEUEL VCI ouµrrEplAO'i3EL                                 TO'
                rrpoGyµEvO' XCIPO'KTGPLOTlKO' KO'l                    Tl<;' OUVO'TOT~TE<;'      TOU µ6vTEµ MD-1366 EBEM OTO MIL-STD-188-
                165B G OITOLO' ea OLO'OEX8E[                  TO MIL-STD-188-165A.




                                                                                                                                          HµEpoµ11via EyKplOIJ<;
                                                                                                                                                          1/3/2017
          MONO r!A EnlLHMH XPHLH                     I EYAII0HTA ITOIXEIA Ano AnOlVH EnlBOAHI TOY NOMOY
  AUTO to tyypmj>o cra<; EXEL 6aVElOTE[ µ6vo ytu mlar1µr1 XP~OIJ KUL rrupaµEVEL LOLOKTIJOL(I toU YrroupyElou EaWTEPlK~<; Amj>MELU<; TWV HnA.
   Orrmo6~ITOTE MAO u[niµu VlU KOlVOITOtrJOIJ aurnu TOU EVVPU<f>ou ~ TWV ITAIJPO<f>OplWV rrou ITEPLEXOVTUL OE au,6 rrpEITEl va arrrn0uvrrm
                                         OT(I KEVTplK<i ypa<f,E[a TOU HSI µa~l µE avi:[rnrro TOU Eyypa<f,ou.


                                                                                                                                             WU000313
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 135 of 140 Page ID #:1003




                     TEKMHPIO ~T'




                                                                            WU001649
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 136 of 140 Page ID #:1004




                                                         Y nonpysfo El;u:n:qnKrov 1:rov HilA

                                                         Ym7pr-:aia 1roAm1Ccov-mpa.rzwr11Ccov vnoOiar-:wv
                                                         iJw50vvm7 diyxov r-:µnopiov npoYovrwv aµvva.c;

                                                         OvaalV)'ICTOV, llr-:pzrpipr-:za. n7c; Kolovµnza.20522-0112
                                                                4 OKT 2016




   LS amivi:11011 avacpsp0shs as



   HMEPOMHNIA YTIOBOAHL THI: AITHI:HI: I:AI:: I 8 ADyoucn:oD 2016

   AIIO<DAI:H MKAIOL10I:IAI: IIPOIONTOI: rIA:
   Aoyu:;µ1K6

   To npoi:6v noD nsptypacpsrnt 01:riv Dnopo)d1 ah110fts cras sivm £Va AoytcrµtK6 naKsTO noD
   KaTaCTKSDU(STal ano TllV              LLC Kat xprimµonotshm yta 1:11v anoKCD0tKonoi11011
   nAripocpoptCDV 011µaTO)V.

   H TS)CVlKyt si;faa011 TllS ah110fts cras yta OlKato8ocria npoi:6vTOs(CJ) sxa OAOKAf!pCD0si an6 ns
   ananouµsvss Dn11psaiss TllS aµsptKaVtKytS KDPspv11011s- Ta SDpftµarn TllS sv Myco TS)CVtKftS
   si;sm011s civm Ta si;fts:

   To YnoDpysio Ei;co1:sptKCDV 1:cov HIIA anocpamcrs 6n TO AoymµtK6                    nn6Ks11:m c:n:11
   OLKawooc.ia 1:01) Ynonpysim) El;ro-rsptKffiV. 'Exst xapaKTllPlCTTSl cos AOytcrµtKO s181Ka
   0xs8ta0µ£Vo yta CTKOnous CTDAAoyfts nA11pocpop1rov CTTflV Ka1:11yopia XI(b) TOD KarnMyoD
   noASµtKOU DAlKOU TCDV Hvcoµ£VCDV IlOAlTSlCDV (KIIY). Ananshm a8sta ft UAA11 syKptcrf! cruµcprova
   µs TOY KL1EO nptv an6 onota8ftno1:s si;ayroyft ft rcpo0rop1vft stcrayroyft amou TOD rcpoi:6VTOS.
   I:s rcspin1:ro011 rcou 8sv 0Dµcprovshs µs amft 1:11v arc6cpa011 Km 8ta8s1:s1:s smrcASov 01:01xsia rcoD 8sv
   cruµrcsp1Aftcp811Kav cn:11v apx1Kft DrcoPo"-ft ah11011s, µrcopshs va DrcopaASTS vfo afa:11011 0tKato800ias
   rcpoi:6vTOs (CJ). Eav 8sv 0Dµcpcovshs µs amft 1:11v arc6cpa011 Km 8sv 8ta8s1:s1:s smrcASov 01:01xsia va
   rcapoDmacrs-rs, µrcopshs va (111:ftcrs-rs 11 napoucra an6cpa011 va rnavsi;smcrrni an6 TOV AvanA11pro1:ft
   Po1186 wn Ynoupysiou Ei;ro1:sp1Krov 01:11 L1tsu8uvcr11 sASyxrov sµrcopiou npoi:6v1:rov aµuvas.

                                             I:uvsxsia CTTll 0"£Ai8a 2

    E81K6S npaKTOpm; Mario Phillips
    Tµftµa spsuvrov SCTffiTSptKyt<; acrcpaASta<; (HSI)




                                                                                                                      WU001650
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 137 of 140 Page ID #:1005




                                               I£Afoa 2



   I:s ancivrrio-r1 avmpsp0stts cnriv
   un60wri CJ 0499-16 rric; ~EEIIA.



   Eciv xpstcisscns smnAfov ~of]0ua yta aur6 to 0tµa, napaKaASfots vex SntKOlVCDV110srs µs tov Kirk
   Bennett

                                              Ms sKriµricrri,




                                              C. Edward Peartree
                                              ~tsu0uvrf]c;
                                              r pa<psio IlohnKf]c; EA.lyxcov Eµn:opiou Ilpo16vrcov




                                                                                                     WU001651
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 138 of 140 Page ID #:1006




                         TEKMHPIO Z




                                                                            WU001652
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 139 of 140 Page ID #:1007




      A m:icpacrri ao1::1006rriori<;                     YnOYPrEIO EMnOPIOY TON HnA
                                                         AIEY0YNrH BIOMHXANIA:E KAI A:E<l>A/\EIA:E
      Hµi::poµrivfa o>.oKAl'jpwari<;:
                                                         OYAI]NrKTON, nEPl<l>EPEIA THI: KOAOYMnlA 20230
      23 Mafou 2016

     Ap18. avaq>. u1n1piufm;:

     M6:prupm;;/ic_;: T£XVIKOf: Michael Pender/



     nip1ypaq>fJ TTpo"i6vrnc_;: To TTpo"iov (!3A. auvriµµ£V£<; £101KO £VTUTTO) KOT00K£U0(£Tal OTTO Tr]V
                KOi £fvrn tvo                 µ6vr£µ f3£AT1wµtvou £upouc; (wvric; u41riA~<; aTT65oaric;

     KamOKWOO"T(Jc_;:
     Em8uµnTtc_; n1-u:poµ11vfic_; tvap~ric;/Ju'J~nc_;: 23 Moprfou 2016 - 23 Moprfou 2016
     Evo16:µHT£<_; xwprc_;:
     Xwpa TTpoopmµou: Kfvo


           Annoµtpm:c mr6g>aa11c
           Hµ£poµrivia tvapsri~: 23 MapTfou 2016 Hµ£poµrivia J\.l'Jsri~: 23 MapTfou, 2016
           Ana1T£1Tal <l0£1a BIS (.6.1£U0UVOrJ~ Bnoµrixavim; Kai Aaq>aA£1ai;;): Nrn
           ATEE (Ap10µ6~ msuvoµriari~ £ll.tyxou £saywy11~ - ECCN): 5A002.A 1
           Aoyo~/01 £.Hyxou: KarmrnA.tµricrri Tr]<; TpoµoKparfac:;, £8v1K~ aacpaA£1a
           K£iµ£vo n0Arn1<11~:
           AnrnT£frn1 ao£1a y1a TrJV £/;aywy~ £A£yx6µ£vwv £1owv £8v1K~<; aocpdA£1ac:; OTrJV Kfva. OaT6ao, ea
           µrropoua£ va yfv£1 £/;afpwri dfoac:; ENC y1a TrJ ouvaAAay~ £av o T£A1K6<; XP~OTrJ<; 5£v £ivrn
           KUl3£pVr]TIKO<; (j)OpEa<;.




    Catherine Wheeler, L'i.1w8uvrp1a rµ~µmoc;
    BIS/EA/STC/IT




                                                                                                          WU001653
Case 2:17-cr-00081-PSG Document 83-6 Filed 02/21/20 Page 140 of 140 Page ID #:1008




               6400 Arlington Boulevard, Third Floor, Falls Church, Virginia 22042 Tel. (703) 245-9400 Fax. (703) 245-9401
                                                         www.manpowergroup.com


                                           CERTIFICATE OF TRANSLATION


            I Maria Karra           , certify that I am competent to translate this document, and that the translation

    is true and accurate, to the best of my abilities. All archival seals, stamps, and certifications have been

    translated here.


    English Title:              WU supplemental affidavit

    Greek Title:                WU supplemental affidavit


            I certify under penalty of perjury, pursuant to 28 U.S.C. 1746, that the attached translation is true

    and correct.



    Executed this _2_9__ day of March 2017.




                                                                                           Signature




                                                                                                                             WU001654
